Exhibit 10.1
 
LOAN AGREEMENT
Dated as of October 28, 2009
among
INTERSTATE ATLANTA AIRPORT, LLC,
as Borrower,
PB CAPITAL CORPORATION,
together with its successors and assigns,
as Lenders,
and
PB CAPITAL CORPORATION,
as Agent for Lenders
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
SECTION 1.1.    Definitions
    1  
SECTION 1.2.    Other Definitional Provisions
    23  
 
       
ARTICLE II THE LOAN
    24  
SECTION 2.1.    The Loan; Use of Funds
    24  
SECTION 2.2.    Interest
    24  
SECTION 2.3.    Determination of Applicable Interest Rate
    25  
SECTION 2.4.    Principal Payments
    26  
SECTION 2.5.    Payment; Default Rate; Application of Certain Monies; Priority
of Payments; Set-offs
    28  
SECTION 2.6.    Interest Rate Protection Agreement
    29  
SECTION 2.7.    Additional Interest
    32  
SECTION 2.8.    No Withholdings
    32  
SECTION 2.9.    Unavailability of LIBOR; Illegality
    33  
SECTION 2.10.    Increased Costs and Capital Adequacy
    34  
SECTION 2.11.    Usury
    35  
SECTION 2.12.    Closing
    35  
SECTION 2.13.    Fees
    35  
SECTION 2.14.    Clearing Account and Lockbox Account
    35  
SECTION 2.15.    Tenant Security Account
    37  
SECTION 2.16.    FF&E Reserve Account
    38  
SECTION 2.17.    Return of Funds in Accounts
    39  
SECTION 2.18.    Fees
    39  
SECTION 2.19.    Changes in Law Regarding Taxation of Property
    39  
 
       
ARTICLE III CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS LOAN AGREEMENT
    40  
SECTION 3.1.    Representations and Warranties
    40  
SECTION 3.2.    Receipt of Items and Documents by Agent
    40  
SECTION 3.3.    Closing Documents, Etc.
    42  
SECTION 3.4.    Payment of Fees and Expenses
    42  
SECTION 3.5.    Adverse Conditions; Internal Approval
    42  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    42  
SECTION 4.1.    Due Organization
    42  
SECTION 4.2.    Due Execution
    42  
SECTION 4.3.    Enforceability
    43  
SECTION 4.4.    No Violation
    43  
SECTION 4.5.    No Litigation
    43  
SECTION 4.6.    No Default or Event of Default
    43  
SECTION 4.7.    Offsets, Defenses, Etc.
    43  
SECTION 4.8.    Consents
    43  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 4.9.    Financial Statements and Other Information
    44  
SECTION 4.10.    Full Disclosure
    44  
SECTION 4.11.    Accounts
    44  
SECTION 4.12.    Indebtedness
    44  
SECTION 4.13.    Insurance Policies
    44  
SECTION 4.14.    Availability of Utilities and Access
    44  
SECTION 4.15.    No Liens
    45  
SECTION 4.16.    Compliance with Legal Requirements
    45  
SECTION 4.17.    Certain Agreements
    45  
SECTION 4.18.    Security Documents
    46  
SECTION 4.19.    Casualty and Taking
    46  
SECTION 4.20.    Brokerage
    46  
SECTION 4.21.    Encroachments
    46  
SECTION 4.22.    Foreign Person
    46  
SECTION 4.23.    Control Person
    46  
SECTION 4.24.    Government Regulation
    47  
SECTION 4.25.    ERISA
    47  
SECTION 4.26.    Labor Relations
    47  
SECTION 4.27.    Name; Principal Place of Business
    47  
SECTION 4.28.    Intellectual Property
    47  
SECTION 4.29.    Flood Zone
    48  
SECTION 4.30.    Condition of Property
    48  
SECTION 4.31.    Taxes
    48  
SECTION 4.32.    Adverse Contracts
    48  
SECTION 4.33.    Adverse Claims
    49  
SECTION 4.34.    Creditworthiness
    49  
SECTION 4.35.    Patriot Act
    49  
SECTION 4.36.    Leases
    49  
SECTION 4.37.    Special Purpose Entity
    50  
SECTION 4.38.    Solvency
    50  
 
       
ARTICLE V GENERAL AND OPERATIONAL COVENANTS
    50  
SECTION 5.1.    Financial Statements, Reports and Documents of Borrower
    50  
SECTION 5.2.    Marketing, Management, Maintenance and Repairs
    55  
SECTION 5.3.    Inspection of Premises and Books and Records
    57  
SECTION 5.4.    Compliance with Legal, Insurance and Contractual Requirements
    58  
SECTION 5.5.    Appraisals
    59  
SECTION 5.6.    Payment of Impositions
    59  
SECTION 5.7.    Liens and Encumbrances; Ownership of Collateral
    59  
SECTION 5.8.    Permitted Contests
    59  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 5.9.    Alterations
    60  
SECTION 5.10.    Leases
    61  
SECTION 5.11.    Required Insurance
    63  
SECTION 5.12.    Damage or Destruction
    65  
SECTION 5.13.    Taking of the Mortgaged Property
    69  
SECTION 5.14.    Application of Proceeds of Casualty or Taking to Loan; Loan
Repayment
    70  
SECTION 5.15.    Costs and Expenses
    70  
SECTION 5.16.    Transfers
    71  
SECTION 5.17.    Defense of Title
    75  
SECTION 5.18.    Recordation and Certain Taxes
    75  
SECTION 5.19.    Name, Fiscal Year and Accounting Method
    76  
SECTION 5.20.    Consolidation, Merger, Conveyance, Transfer or Lease
    76  
SECTION 5.21.    Organization Restrictions
    76  
SECTION 5.22.    Changes in Zoning
    76  
SECTION 5.23.    Limitation on Indebtedness
    76  
SECTION 5.24.    Distributions, Dividends and Affiliate Payments
    76  
SECTION 5.25.    ERISA
    77  
SECTION 5.26.    Maintenance of Existence
    77  
SECTION 5.27.    Subsidiaries and Joint Ventures
    77  
SECTION 5.28.    Loans to Members, Etc.
    77  
SECTION 5.29.    Transactions with Affiliates
    77  
SECTION 5.30.    Adverse Contracts
    77  
SECTION 5.31.    Utilities
    78  
SECTION 5.32.    Margin Stock
    78  
SECTION 5.33.    Patriot Act Compliance
    78  
 
       
ARTICLE VI EVENTS OF DEFAULT
    78  
SECTION 6.1.    Events of Default
    78  
SECTION 6.2.    Acceleration of Loan
    81  
SECTION 6.3.    Rights and Remedies Generally
    81  
SECTION 6.4.    Agent’s Right to Operate; Sums Advanced
    82  
SECTION 6.5.    Assignment of Funds
    83  
SECTION 6.6.    Accounts
    83  
SECTION 6.7.    No Liability of Agent or Lenders
    84  
SECTION 6.8.    Management Agreement and Affiliate Agreements
    84  
SECTION 6.9.    Right of Offset
    85  
SECTION 6.10.    Termination of Loan Agreement
    85  
SECTION 6.11.    Right to Perform
    85  
 
       
ARTICLE VII ASSIGNMENTS AND PARTICIPATIONS
    86  
SECTION 7.1.    Assignment and Participations
    86  

iii



--------------------------------------------------------------------------------



 



              Page  
SECTION 7.2.    Participation
    86  
SECTION 7.3.    Availability of Records
    87  
SECTION 7.4.    Borrower’s Facilitation of Transfer
    87  
SECTION 7.5.    Notice; Registration Requirement
    88  
SECTION 7.6.    Registry
    88  
SECTION 7.7.    Disclosure by Agent or Lender
    89  
SECTION 7.8.    Interest Rate Protection Agreements
    89  
 
       
ARTICLE VIII AGENT AND LENDERS
    89  
SECTION 8.1.    Scope of Article XIII
    89  
SECTION 8.2.    Agent
    89  
SECTION 8.3.    Distributions
    90  
SECTION 8.4.    Authority, No Reliance; Binding Effect
    91  
SECTION 8.5.    Loan
    91  
SECTION 8.6.    Equitable Adjustments
    93  
SECTION 8.7.    Other Transactions
    93  
SECTION 8.8.    Obligations Absolute
    93  
SECTION 8.9.    Indemnification
    93  
SECTION 8.10.    Taxes
    94  
SECTION 8.11.    Return of Payments
    94  
SECTION 8.12.    No Partnership
    95  
SECTION 8.13.    Resignation and Removal of Agent; Successor Agent
    95  
SECTION 8.14.    Defaults by any Lender
    95  
SECTION 8.15.    Purchase Price; Payment for Defaulting Lender’s Pro Rata Share
    97  
 
       
ARTICLE IX GENERAL CONDITIONS
    97  
SECTION 9.1.    Indemnity
    97  
SECTION 9.2.    No Waivers
    99  
SECTION 9.3.    Intentionally Omitted
    99  
SECTION 9.4.    Agent and Lenders Sole Beneficiaries
    100  
SECTION 9.5.    Entire Agreement
    100  
SECTION 9.6.    Assignment
    100  
SECTION 9.7.    Further Assurances; Filing of Financing Statements
    100  
SECTION 9.8.    Cumulative Remedies
    100  
SECTION 9.9.    Amendments, Consents, Waivers, Approvals, Etc.
    100  
SECTION 9.10.    Notices
    101  
SECTION 9.11.    Limitation on Liability
    102  
SECTION 9.12.    Waiver of Consequential Damages, Etc
    103  
SECTION 9.13.    Binding Effect
    103  
SECTION 9.14.    Severability of Provisions
    103  
SECTION 9.15.    Governing Law and Consent to Jurisdiction
    103  

iv



--------------------------------------------------------------------------------



 



              Page  
SECTION 9.16.    Waiver of Jury Trial
    103  
SECTION 9.17.    No Joint Venture
    103  
SECTION 9.18.    Determinations and Consents of Agent
    104  
SECTION 9.19.    Reliance by Agent on Action on Behalf of Borrower
    104  
SECTION 9.20.    Headings, Etc.
    104  
SECTION 9.21.    Incorporation by Reference
    104  
SECTION 9.22.    Counterparts
    104  
SECTION 9.23.    Attorneys’ Fees
    104  
SECTION 9.24.    Employer Identification Number, Etc
    104  

v



--------------------------------------------------------------------------------



 



Exhibits and Schedules

     
Exhibit A:
  The Land
Exhibit B-1:
  Form of Account Agreement (Springing)
Exhibit B-2:
  Form of Account Agreement (Blocked)
Exhibit B-3:
  Form of Account Agreement (Clearing Account)
Exhibit C:
  Environmental Report and Engineering Report
Exhibit D:
  Definition of Special Purpose Bankruptcy Remote Entity
Exhibit E:
  Form of Credit Card Servicer Agreement
 
   
Schedule 2.6(a):
  Interest Rate Protection Agreement Assignment/Consent
Schedule 4.5:
  Disclosed Litigation
Schedule 4.11:
  Accounts
Schedule 4.17:
  Material Operating Agreements
Schedule 5.1(d):
  Form of Quarterly Certificate
Schedule 5.11:
  Insurance Policies
Schedule 8.5:
  Assignment and Acceptance

vi



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
          This LOAN AGREEMENT (this “Loan Agreement”) dated as of October 28,
2009, by and among INTERSTATE ATLANTA AIRPORT, LLC, a Delaware limited liability
company, having an office at c/o Interstate Hotels & Resorts, 4501 North Fairfax
Drive, Suite 500, Arlington, Virginia 22203 (“Borrower”), PB CAPITAL
CORPORATION, a Delaware corporation, having an office at 230 Park Avenue, New
York, New York 10169, in its capacity as agent for Lenders (together with its
successors and assigns in such capacity as agent for Lenders, “Agent”), and the
LENDERS party hereto from time to time (together with their successors and
assigns in such capacity as a lender, including any Assignees (as hereinafter
defined) hereunder, each a “Lender” and collectively “Lenders”).
W I T N E S S E T H:
          WHEREAS, Borrower is the owner of certain real property located in
College Park, Georgia, which property is more particularly described in
Exhibit A attached hereto (the “Land”), together with the improvements now or
hereafter located thereon; and
          WHEREAS, Borrower wishes to borrow $22,000,000 (the “Loan Amount”)
from Lenders in connection with the ownership and operation of the Premises (as
defined in Section 1.1 hereof) upon the terms and conditions contained herein.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants contained herein and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS
          SECTION 1.1.    Definitions. For purposes of this Loan Agreement, the
following terms shall have the respective meanings set forth in this Article I:
          “Account Agreement” means an agreement substantially in the form
attached hereto as Exhibit B-3 with respect to the Clearing Account, Exhibit B-2
with respect to the Operating Account, the FF&E Reserve Account and Tenant
Security Account, and Exhibit B-1 in the case of the case of all other Accounts
not specified in this definition (other than the Lockbox Account and the other
Accounts established under the Cash Management Agreement), or such other forms
of agreements similar in substance and acceptable to Agent, to be executed and
delivered by Borrower, Agent and the bank at which the Account that is the
subject of such agreement is held. Exhibit B-2 shall apply for any Account
Agreement required for the GM Account pursuant to Section 2.14(c) hereof.
          “Accounts” means, collectively, all accounts of Borrower and all
accounts of any Person held on behalf of or for the benefit of Borrower,
including the Clearing Account, the Lockbox Account, the Operating Account, the
FF&E Reserve Account, the GM Account and the Tenant Security Account.

 



--------------------------------------------------------------------------------



 



          “Additional Interest” means (a) all sums payable pursuant to
Sections 2.7, 2.8 and 2.10 hereof and (b) all sums payable to Agent or its
Affiliate pursuant to a Lender Interest Rate Protection Agreement, if any.
          “Affiliate” means, with respect to any specified Person, any other
Person:
     (a) which directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such Person; or
     (b) which, directly or indirectly, beneficially owns or holds twenty-five
percent (25%) or more of any class of stock or any other ownership interest in
such Person; or
     (c) twenty-five percent (25%) or more of the direct or indirect ownership
of which is beneficially owned or held by such Person; or
     (d) which is a member of the family (as defined in Section 267(c)(4) of the
IRC) of such Person or which is a trust or estate, the beneficial owners of
which are members of the family (as defined in Section 267(c)(4) of the IRC) of
such Person; or
     (e) which directly or indirectly is a general partner, controlling
shareholder, managing member, non-member manager, officer, director or employee
of such Person.
          For purposes of this definition, (i) the term “control” (and its
correlative meanings) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of stock, by contract or otherwise, and
(ii) Borrower and Guarantor shall be deemed to be Affiliates of Borrower and
each other.
          “Agent” has the meaning set forth in the first paragraph of this Loan
Agreement.
          “Agent’s Counsel” means such counsel as Agent from time to time may
engage on behalf of itself and/or Lenders.
          “Agent’s Counsel Fees” means the reasonable fees and disbursements of
Agent’s Counsel for services heretofore or hereafter rendered to Agent on behalf
of itself and/or Lenders in connection with the Loan, including the preparation,
negotiation, administration and modification of the Loan Documents and the
enforcement of Agent’s and Lenders’ rights and remedies under the Loan
Documents.
          “Amortization Commencement Date” means the Payment Date occurring in
November, 2011.
          “Applicable Interest Rate” has the meaning set forth in Section 2.2(a)
hereof.

2



--------------------------------------------------------------------------------



 



          “Appraisal” means a written appraisal report of the Premises as the
term “appraisal” is defined in the Code of Professional Ethics of the Appraisal
Institute, meeting the requirements of the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, prepared by a professional appraiser
retained by Agent at Borrower’s expense (except as otherwise provided herein)
who is a member of the Appraisal Institute, addressed to Agent and in form,
scope and substance satisfactory to Agent, setting forth such appraiser’s
determination of the Appraised Value.
          “Appraisal Update” means any written supplement or “update” to an
Appraisal, prepared by a professional appraiser retained by Agent at Borrower’s
expense (except as otherwise provided herein) who is a member of the Appraisal
Institute, addressed to Agent and in form, scope and substance satisfactory to
Agent, setting forth such appraiser’s determination of the Appraised Value.
          “Appraised Value” means the fair market value of the Premises, which
would be obtained in an arm’s length transaction between an informed and willing
buyer and an informed and willing seller, under no compulsion, respectively, to
buy or sell, on the appraisal date of the Appraisal or Appraisal Update, as
applicable.
          “Approved Capital Budget” means a capital and FF&E budget reasonably
approved by Agent to the extent required by and in accordance with
Section 5.1(f) hereof, or which is otherwise applicable in any calendar year
pursuant to said Section, with such modifications of such budget reasonably
approved by Agent.
          “Approved Capital Expenditures” means, for any fiscal year of
Borrower, the Capital Expenditures set forth in the Approved Capital Budget for
such fiscal year that are actually incurred by Borrower during such fiscal year,
excluding the amounts set forth in clauses (a) through (c) of the definition of
“Approved Operating Expenses” set forth in this Section 1.1.
          “Approved FF&E Expenditures” means, for any fiscal year of Borrower,
the FF&E Expenditures set forth in the Approved Capital Budget for such fiscal
year that are actually incurred by Borrower during such fiscal year, excluding
the amounts set forth in clauses (a) through (c) of the definition of “Approved
Operating Expenses” set forth in this Section 1.1.
          “Approved Operating Budget” means an operating budget reasonably
approved by Agent to the extent required by and in accordance with
Section 5.1(f) hereof, or which is otherwise applicable in any calendar year
pursuant to said Section, with such modifications of such budget reasonably
approved by Agent.
          “Approved Operating Expenses” means Operating Expenses actually and
reasonably incurred or to be incurred by or on behalf of Borrower in accordance
with the applicable Approved Operating Budget, as determined on a cash basis,
excluding (a) amounts paid in contravention of the terms of the Loan Agreement
or any other Loan Document, or on account of or in connection with any agreement
made or other action taken in contravention of the terms of the Loan Agreement
or any other Loan Document, (b) any amount paid from any reserve account under
any Loan Document (including any reserve account or subaccount under the Cash
Management Agreement) or any reserve of Borrower or the Premises to the extent

3



--------------------------------------------------------------------------------



 



payment to such reserve previously constituted an expense, (c) amounts funded
from Loan proceeds, insurance proceeds or condemnation proceeds, (d) Capital
Expenditures and FF&E Expenditures, (e) non-cash items, including depreciation
and amortization of building improvements, furniture and equipment, tenant
improvement costs, leasing expenses and debt procurement costs and (f) federal
and state income taxes, franchise taxes or other taxes based on income or gross
receipts due and owing from Borrower.
          “Assignee” has the meaning set forth in Section 7.1 hereof.
          “Assignment and Acceptance” has the meaning set forth in Section 7.5
hereof.
          “Assignment of Agreements” means that certain Assignment of Agreements
dated as of the Closing Date made by Borrower in favor of Agent and Lenders.
          “Assignment of Interest Rate Protection Agreement” means an Assignment
of Interest Rate Protection Agreement made by Borrower in favor of Agent and
Lenders in the form attached hereto as Schedule 2.6(a).
          “Assignment of Leases and Rents” means that certain Assignment of
Leases and Rents dated as of the Closing Date made by Borrower in favor of Agent
and Lenders.
          “Base Rate” means, as of any date of determination, a per annum
interest rate determined by Agent (which determination shall be conclusive
absent manifest error) to be equal to the sum of the Base Rate Margin plus the
higher of (a) two percent (2.0%) or (b) the higher of (i) either (A) the rate
per annum listed in the “Money Rates” section of The Wall Street Journal (or any
successor publication) as the “Prime Rate”, or (B) if The Wall Street Journal
ceases publication of such rate, then the so-called “prime rate” or “base rate”
as announced by Citibank N.A., or its successor from time to time, or, (C) if
the foregoing rate in clause (B) is not published or available, then the
so-called “prime rate” or “base rate” announced by J.P. Morgan Chase & Co. or
its bank subsidiary, or (D) if the foregoing rate in clause (C) is unavailable,
then, a rate selected by Agent in its reasonable judgment as most nearly
approximating the rate in clause (C), which Agent may elect to be the prime
commercial lending rate established by Agent’s principal office in New York, New
York from time to time as its “prime rate” or “base rate” (which Borrower
acknowledges is not necessarily Agent’s lowest rate), or (ii) the Federal Funds
Rate plus one-half of one percent (0.50%) per annum. Notwithstanding the
foregoing, however, the Base Rate shall not be less than the highest LIBOR Rate
for any LIBOR Rate Period then available to Borrower as set forth in the
definition of “LIBOR Rate” in this Section 1.1 and subject to Section 2.3(f)
hereof, assuming such LIBOR Rate and LIBOR Rate Period was applicable to the
Loan instead of the Base Rate.
          “Base Rate Margin” means five percent (5.0%) per annum.
          “Borrower” has the meaning set forth in the first paragraph of this
Loan Agreement.
          “Borrower Operating Agreement” means that certain Amended and Restated
Limited Liability Company Agreement of Interstate Atlanta Airport, LLC dated as
October 28, 2009.

4



--------------------------------------------------------------------------------



 



          “Borrower’s Certificate” means that certain Certificate by Borrower in
favor of Agent dated as of the Closing Date.
          “Broker” has the meaning set forth in Section 4.20 hereof.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
by law, governmental decree or executive order to close.
          “Calendar Quarter” means each of the periods of January 1 through the
immediately succeeding March 31, April 1 through the immediately succeeding
June 30, July 1 through the immediately succeeding September 30, and October 1
through the immediately succeeding December 31.
          “Capital Expenditures” means expenditures for repairs, replacements or
improvements of or to the Premises the cost of which would be capitalized under
GAAP. “Capital Expenditures” does not include FF&E Expenditures.
          “Cash Management Agreement” means that certain Cash Management
Agreement dated as of the date hereof among Borrower, Agent and Depositary.
          “Cash Sweep Condition” shall exist if (a) the Debt Service Coverage
Ratio for any Calendar Quarter is less than the Minimum Debt Service Coverage
Ratio (in which event the Cash Sweep Condition shall commence to exist as of the
date that the financial statements required to be delivered with respect to such
Calendar Quarter pursuant to Sections 5.1(b) and (d) hereof are delivered to
Agent) or (b) Borrower fails to deliver to Agent the financial statements
required to be delivered with respect to any Calendar Quarter pursuant to
Sections 5.1(b) and (d) hereof by the date required pursuant to said
Sections 5.1(b) and (d) (in which event the Cash Sweep Condition shall commence
to exist as of the required delivery date pursuant to said Sections 5.1(b) and
(d)). If a Cash Sweep Condition exists pursuant to the preceding clause (a), a
Cash Sweep Condition shall continue to exist until two (2) consecutive Calendar
Quarters shall have elapsed with respect to which the Debt Service Coverage
Ratio for each such Calendar Quarters was equal to or greater than the Minimum
Debt Service Coverage Ratio, and no Cash Sweep Condition exists pursuant to the
preceding clause (b) (in which event the effective date of the termination of
the Cash Sweep Condition shall be the date that Borrower shall have delivered to
Agent the financial statements required to be delivered with respect to such
second (2nd) consecutive Calendar Quarter pursuant to Sections 5.1(b) and (d)
hereof). If a Cash Sweep Condition exists pursuant to the preceding clause (b),
a Cash Sweep Condition shall continue to exist until the date that the financial
statements required to have been delivered to Agent as aforesaid are delivered
to Agent, and no Cash Sweep Condition exists or is deemed to exist pursuant to
the preceding clause (a).
          “Casualty” means damage or destruction to all or any part of the
Mortgaged Property.
          “Casualty Proceeds Disbursement Threshold” has the meaning set forth
in Section 5.12(b) hereof.

5



--------------------------------------------------------------------------------



 



          “Central Bank Pledge” has the meaning set forth in Section 7.1 hereof.
          “Clearing Account” means an account with a bank or other financial
institution selected by Borrower and reasonably acceptable to Agent. The
Clearing Account as of the Closing Date is set forth in Schedule 4.11 attached
hereto.
          “Closing” means the execution and delivery of this Loan Agreement by
Borrower, Agent and Lenders.
          “Closing Date” means the date upon which the Closing occurs.
          “Collateral” means the Mortgaged Property and all other property, real
or personal, tangible or intangible, and all rights thereto, now or hereafter
pledged, mortgaged, assigned or delivered pursuant or with respect to the Loan
Documents or otherwise by Borrower or any other Person to Agent and/or Lenders
as security for the Obligations.
          “Commitment” means, (a) as to any Lender, the commitment of such
Lender to make its Pro Rata Share of the Loan, in an amount as of the Closing
Date equal to the amount set forth below its signature on the signature pages
attached hereto, and hereafter, as such commitment shall be set forth in any
Assignment and Acceptance by which such Lender becomes a Lender and/or by which
such Lender assigns all or any portion of its rights and/or obligations in and
to the Loan and the other Loan Documents to an Assignee, and (b) as to all
Lenders, the aggregate commitment of all Lenders to make the Loan, in an amount
as of the Closing Date equal to the Loan Amount.
          “Comparable Standards” means (a) for so long as the Franchise
Agreement is in effect, the standards of operation, use and maintenance required
therein and (b) at any time that the Franchise Agreement is not in effect, the
standards of operation, use and maintenance of hotels located in within a four
(4) mile radius of the Atlanta International Airport that are comparable to the
Premises in location, price, size, facilities, amenities, quality and nature and
typical of a nationally-branded, full service hotel.
          “Condemnation Proceeds Disbursement Threshold” has the meaning set
forth in Section 5.13(b) hereof.
          “Counterparty” means each counterparty to, or issuer of, any Interest
Rate Protection Agreement other than Borrower or an Affiliate of Borrower.
          “Credit Card Servicer Agreement” means an agreement in the form
attached hereto as Exhibit E (or in another form customarily used by the
applicable credit card company, service or agent and reasonably acceptable to
Agent) among Borrower and/or Property Manager, as applicable, Agent and each
credit card company, servicer or agency used by Borrower and/or Property Manager
in connection with the Premises, which agreement shall require the deposit of
funds into the Lockbox Account, among other things.
          “Debt Service Coverage Ratio” means with respect to each Calendar
Quarter, as of the last day of such Calendar Quarter, the ratio of (a) Net
Operating Income for the twelve

6



--------------------------------------------------------------------------------



 



(12) consecutive calendar month period ending on such date to (b) Implied Debt
Service calculated as of such date.
          “Default” means any event which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default.
          “Default Rate” means, as to any date, the actual Applicable Interest
Rate for that date (determined on a weighted average basis to the extent more
than one Applicable Interest Rate is then in effect), plus five percent (5%) per
annum.
          “Defaulting Lender” has the meaning set forth in Section 8.14(a)
hereof.
          “Depositary” means a bank or financial institution selected by
Borrower and reasonably acceptable to Agent.
          “Dollars” or the sign “$” means dollars in the lawful currency of the
United States of America.
          “Engineering Report” means, collectively, those certain reports and
assessments set forth on Exhibit C attached hereto under the heading
“Engineering Report.”
          “Environmental Indemnity” means that certain Environmental Indemnity
dated as of the Closing Date made by Borrower and Guarantor in favor of Agent
and Lenders.
          “Environmental Report” means, collectively, those certain reports and
assessments set forth on Exhibit C attached hereto under the heading
“Environmental Report.”
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder by any
Governmental Authority, as from time to time in effect.
          “ERISA Affiliate” means any organization, trade or business, or other
arrangement (whether or not incorporated) which is a member of a group of which
Borrower is also a member and which is treated as a single employer within the
meaning of IRC Section 414(b), (c), (m) or (o) or Section 4001 of ERISA.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Pension Plan (other than an event for which the 30-day notice period is waived);
(b) the withdrawal of Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of Borrower or any ERISA Affiliate from any
Multiemployer Plan, (d) notice of reorganization or insolvency of a
Multiemployer Plan, (e) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA, (f) the institution, or threat of institution, of proceedings to
terminate or appoint a trustee to administer a Pension Plan or Multiemployer
Plan by the PBGC, (g) the failure to make any required contribution to a Pension
Plan or Multiemployer Plan, (h) the imposition of a lien under IRC Section 412
or Section 302 of ERISA on Borrower or any ERISA

7



--------------------------------------------------------------------------------



 



Affiliate, (i) the existence with respect to any Pension Plan of an “accumulated
funding deficiency” (as defined in IRC Section 412 or Section 302 of ERISA),
whether or not waived, or (j) any event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan or the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA.
          “Event of Default” has the meaning set forth in Section 6.1 hereof.
          “Excluded Taxes” means, with respect to any Lender, (a) income,
franchise or similar taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
Lender is organized or in which its principal office is located or in which its
Applicable Lending Office is located, and (b) any branch profits taxes imposed
by the United States of America or any similar law imposed by any other
jurisdiction in which such Lender is organized or in which its principal office
is located or in which its Applicable Lending Office is located.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum (based on a 360-day year) equal, for each day of such period, to
the rate of interest quoted at 11:00 a.m. New York time charged on overnight
federal funds transactions with member banks of the Federal Reserve System.
          “FF&E” has the meaning set forth in the Mortgage.
          “FF&E Expenditures” means expenditures for the repair, replacement or
acquisition (as appropriate) of furniture, fixtures and equipment for the
Premises, so long as such repairs, replacements or acquisitions would be
capitalized as an asset for accounting purposes under GAAP.
          “FF&E Reserve Account” means an account with a bank or other financial
institution reasonably acceptable to Agent. The FF&E Reserve Account as of the
Closing Date is set forth in Schedule 4.11 attached hereto.
          “FF&E Reserve Amount” means, for any calendar month, an amount equal
to the greater of (a) three percent (3.0%) of Operating Revenues or (b) the
amount required pursuant to the Franchise Agreement for such calendar month.
          “Franchise Agreement” means that certain Westin Hotel Change of
Ownership License Agreement dated as of May 24, 2007 between Borrower and
Franchisor, as amended by that certain First Amendment to License Agreement
dated September 19, 2008, and as further amended by that certain Second
Amendment to License Agreement dated September 19, 2009, together with such
modifications as shall be consented to by Agent in accordance with this Loan
Agreement.
          “Franchisor” means Westin Hotel Management, L.P., a Delaware limited
partnership, and, subject to Section 5.2 hereof with respect to assignments
which require Borrower’s consent pursuant to the Franchise Agreement, its
successors and assigns under the Franchise Agreement or any other franchisor
acceptable to Agent.

8



--------------------------------------------------------------------------------



 



          “Franchisor Comfort Letter” means that certain letter agreement dated
as of the Closing Date among Borrower, Franchisor and Agent.
          “Funding Direction Statement” shall mean that certain Funding
Statement dated as of the Closing Date executed by Borrower.
          “Full Recourse Event” means, collectively, any or all of the
following:
     (a) fraud or willful misconduct on the part of Borrower or Guarantor or any
of their respective principals, directors, officers, agents or employees (i) in
the inducement of the Loan, Agent’s or Lenders’ entering into, granting or
accepting any Loan Document or any amendment, modification or waiver of any term
thereof, Agent’s or Lenders’ waiving any Default or Event of Default or Agent’s
or Lenders’ forbearing from exercising their rights and remedies or (ii) that
has a Material Adverse Effect;
     (b) any Transfer in contravention of this Loan Agreement or any other Loan
Document;
     (c) the incurrence by Borrower of any Indebtedness, whether secured or
unsecured, in contravention of this Loan Agreement or any other Loan Document;
and
     (d) (i) the occurrence of an Event of Default pursuant to clause (i) of
Section 6.1 hereof with respect to Borrower or (ii) the occurrence of a Default
or an Event of Default pursuant to clause (j) of Section 6.1 hereof with respect
to Borrower as a result of a collusive action taken by Borrower or any Affiliate
of Borrower or any of their respective principals, directors, officers, agents
or employees, individually or in collusion with another Person, or as a result
of the failure of Borrower to contest or otherwise seek dismissal of any
proceeding or petition with respect to Borrower referred to therein.
          “GAAP” means those generally accepted accounting principles and
practices which are recognized as such by the American Institute of Certified
Public Accountants or by the Financial Accounting Standards Board or through
appropriate boards or committees of that Board from and after the Closing Date,
as amended or changed from time to time by the American Institute of Certified
Public Accountants or the Financial Accounting Standards Board (or other
appropriate board or committee of that Board), and which are consistently
applied for all periods, so as to properly reflect the financial position of a
Person. Borrower shall promptly notify Agent of all such amendments and other
changes in such principles and/or practices that are material. If any such
material amendment or change is made such that, if such amendment or change is
incorporated into Borrower’s reporting, it would have the effect of permitting
Borrower’s compliance with any financial covenants or performance tests
contained in this Loan Agreement when without such amendment or other change,
Borrower would not so comply, such amendment or change shall not be given effect
for purposes of such financial covenants or performance tests unless Agent
otherwise consents. Borrower may adopt such amendment or other change for
purposes of its financial statements and other reports required to be delivered
to

9



--------------------------------------------------------------------------------



 



Agent by Borrower hereunder, but Borrower shall deliver to Agent together with
any statement or report first giving effect to such change, the same such
statement or report but without giving effect to such change. If Agent consents
to such amendment or change, such amendment or change shall be effective
thereafter for purposes of such financial covenants and performance tests.
          “GM Account” means an account with a bank or other financial
institution selected by Borrower and reasonably acceptable to Agent. The GM
Account as of the Closing Date is set forth in Schedule 4.11 attached hereto.
          “Governmental Authority” means any federal, state, county, municipal,
parish, provincial or other government, or any department, commission, board,
court, agency, committee, or quasi-governmental unit whether of the United
States of America or any other country, or any instrumentality of any of them,
or any other political subdivision thereof.
          “Guarantor” means Interstate Hotels & Resorts, Inc., together with its
permitted successors and assigns pursuant to and in accordance with Section 5.16
hereof.
          “Implied Debt Service” means, as of the last day of any Calendar
Quarter on which Implied Debt Service is being calculated, an amount equal to
the product of (a) the Implied Debt Service Constant Percentage and (b) the
outstanding principal balance of the Loan as of such date of calculation.
          “Implied Debt Service Constant Percentage” means the greater of:
     (a) a percentage determined by dividing (i) the aggregate amount of
Interest payable at the Applicable Interest Rate(s) as of last day of the
applicable Calendar Quarter on which Implied Debt Service is being calculated
(and taking into account the effect of any Interest Rate Protection Agreement),
determined on a weighted average basis based on the respective outstanding
principal balances of each Loan Portion as of such date of calculation in the
twelve-month period immediately succeeding such date of calculation, by (ii) the
outstanding principal balance of the Loan as of such date of calculation;
     (b) eight percent (8.0%); and
     (c) an annual constant percentage applicable to a twenty-five (25) year
level payment mortgage-style amortization schedule payable monthly on the basis
of a rate of interest equal to two and one-half of one percent (2.50%) in excess
of the then most-recently published annual yield to maturity of the U.S.
Treasury Constant Maturity Series with a ten (10) year maturity, as such yield
is reported on such date in the “Federal Reserve Statistical Release H.15 –
Selected Interest Rates”, or any successor publication, published by the Board
of Governors of the Federal Reserve System of the United States of America in
effect on such date of calculation and the outstanding principal balance of the
Loan as of such date of calculation. In the event such rate per annum is no
longer available, the rate described in the foregoing clause (b) shall be the
rate of interest equal to two and one-half of one percent (2.50%) in excess of
the most-recent per annum rate equal

10



--------------------------------------------------------------------------------



 



to the annual yield to maturity on a comparable debt security with a ten (10)
year maturity issued by the Federal National Mortgage Association, as determined
by Agent.
          “Impositions” means and includes all taxes, assessments for public
improvements or benefits and any payments in lieu thereof, whether or not
commenced or completed prior to the date hereof or while any of the Obligations
are outstanding, water rates and sewer rents, charges, license fees, permit
fees, inspection fees and other governmental levies or payments, of every kind
and nature whatsoever, general and special, foreseen or unforeseen, ordinary and
extraordinary, which now or at any time hereafter may be assessed, levied,
confirmed, imposed or which may be payable by Borrower with respect to the
Mortgaged Property (excluding income and franchise taxes) or become a lien upon
the Mortgaged Property, or any portion thereof, or which are payable with
respect thereto, or upon the rents, issues, revenue, income, proceeds or profits
thereof, or on the occupancy, operation, use, possession or activities thereof,
whether any or all of the same be levied directly or indirectly or as excise or
income or franchise taxes in lieu of taxes which are otherwise imposed upon
property of the same type as the Mortgaged Property, together with any penalties
or other charges with respect to the late payment or non-payment thereof.
          “Improvements” has the meaning set forth in the Mortgage.
          “Indebtedness” means, with respect to any Person,:
     (a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (including all obligations, contingent or
otherwise in connection with letter of credit facilities, acceptance facilities
or other similar facilities);
     (b) all obligations of such Person evidenced by bonds, notes, debentures or
other similar instruments;
     (c) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property);
     (d) all capital lease obligations of such Person;
     (e) all obligations of such Person, contingent or otherwise, in connection
with indemnities, hold harmless agreements and similar arrangements and in
connection with interest rate exchange agreements and similar instruments; and
     (f) all indebtedness of the nature referred to in clauses (a) through (e)
above of another Person guaranteed directly or indirectly by, or secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any lien, security interest or other charge or

11



--------------------------------------------------------------------------------



 



encumbrance upon or in property (including accounts and contract rights) owned
by, the Person with respect to whom Indebtedness is being determined, even
though such Person has not assumed or become liable for the payment of such
Indebtedness.
          “Indemnified Party” has the meaning set forth in Section 9.1 hereof.
          “Insurance Policies” means the policies of insurance required to be
maintained pursuant to Section 5.11 hereof.
          “Insurance Requirements” means and includes all provisions of any
Insurance Policy, all requirements of the issuer of any such Insurance Policy,
and all orders, rules, regulations and other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) applicable
to or affecting the Premises.
          “Interest” means interest payable on the Loan at the Applicable
Interest Rate or the Default Rate, as applicable.
          “Interest Period” means the period commencing on each Payment Date and
ending on the day immediately preceding the next succeeding Payment Date, with
the first Interest Period commencing on the Closing Date.
          “Interest Rate Protection Agreement” has the meaning set forth in
Section 2.6(a) hereof.
          “Interest Rate Protection Agreement Consent” has the meaning set forth
in Section 2.6(a) hereof.
          “Interstate Operating” means Interstate Operating Company, LP a
Delaware limited partnership, together with its permitted successors and assigns
pursuant to and in accordance with this Section 5.16.
          “IRC” means the Internal Revenue Code of 1986, as amended.
          “Land” has the meaning set forth in the recitals hereof.
          “Lease” has the meaning set forth in the Mortgage, noting, however,
for purposes of the elimination of any ambiguity, that as provided in
Section 5.10(a) hereof, Borrower shall not enter into any Lease of the Premises
or any portion thereof without Agent’s prior written consent.
          “Legal Requirements” means, collectively, (a) all current and future
laws, statutes, regulations, ordinances, codes, rules, rulings, orders,
judgments, decrees, injunctions and other requirements of any Governmental
Authority (including those regarding fire, health, handicapped access,
sanitation, ecological, historic, zoning, environmental protection, wetlands and
building laws and the Americans with Disabilities Act of 1990, Pub. L.
No. 89-670, 104 Stat. 327 (1990), as amended, and all regulations promulgated
pursuant thereto) in any way directly or indirectly applicable to Borrower or to
the acquisition, construction, development,

12



--------------------------------------------------------------------------------



 



sale, use, occupancy, possession, operation, management, maintenance or
ownership of the Premises, or any part thereof; and (b) all requirements of each
Operating Permit.
          “Lender” and “Lenders” have the meaning set forth in the first
paragraph of this Loan Agreement.
          “Lender Interest Rate Protection Agreement” means any Interest Rate
Protection Agreement to which Borrower and PB Capital Corporation (and its
successors or assigns) or any Affiliate of PB Capital Corporation (and its
successors or assigns) are parties in the event that Borrower and PB Capital
Corporation (and its successors or assigns) or its Affiliate elect to enter into
an Interest Rate Protection Agreement. Borrower’s performance of its obligations
pursuant to any Lender Interest Rate Protection Agreement is secured by the
Collateral.
          “Lessee” means a lessee, sublessee, tenant, subtenant, licensee,
concession holder or other Person having the right to use or occupy all or any
portion of the Premises pursuant to a Lease or otherwise.
          “LIBOR” means (a) the London Interbank Offered rate (rounded upwards
to the nearest whole multiple of one hundredth of one percent (0.01%)) for
Dollar deposits in an amount comparable to the Loan Portion with respect to
which the applicable LIBOR Rate is being determined as appearing on Reuters
Screen LIBOR 01 Page (formerly known as Telerate display page 3750) (or such
other page as may replace Reuter Screen LIBOR 01 Page on that service or such
other service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for Dollar deposits) at approximately 11:00 a.m.
London time (or as soon thereafter as practicable) on the date that is two
(2) LIBOR Banking Days prior to the first day of the applicable LIBOR Rate
Period and with respect to which LIBOR is being determined for a time period
equal to, or if no equal time period is so appearing on Reuters Screen LIBOR 01
Page (formerly known as Telerate display page 3750) (or substitute thereof as
aforesaid), the time period so appearing which is most approximately equal to
such LIBOR Rate Period; or (b) if such method for determining LIBOR shall not be
available, the rate per annum (rounded upwards to the nearest whole multiple of
one hundredth of one percent (0.01%)) quoted by Agent’s principal London,
England office at approximately 11:00 a.m. London time (or as soon thereafter as
practicable) on the date which is two (2) LIBOR Banking Days prior to the first
day of the LIBOR Rate Period for the offering by Agent’s principal London,
England office to leading banks in the London interbank market of Dollar
deposits having a term comparable to such LIBOR Rate Period and in an amount
comparable to the principal amount of the Loan Portion with respect to which the
applicable LIBOR Rate is being determined.
          “LIBOR Banking Day” means any Business Day on which dealings in
deposits in Dollars are transacted in the London interbank market and banks are
also open for business in London, England.
          “LIBOR Rate” means, with respect to any period during which an
Applicable Interest Rate shall be a LIBOR Rate, an interest rate per annum equal
to the sum of the LIBOR Rate Margin plus the higher of (a) the applicable LIBOR
or (b) two percent (2.0%).

13



--------------------------------------------------------------------------------



 



          “LIBOR Rate Margin” means five percent (5.0%) per annum.
          “LIBOR Rate Period” means for any Loan Portion, each period for the
computation of Interest on a Loan Portion at a LIBOR Rate. Subject to
Section 2.3(f) hereof, each LIBOR Rate Period shall have a duration of one (1),
two (2), three (3) or six (6) months, or one (1) year as selected by Borrower in
accordance with Section 2.3(b) or (c) hereof (or such other period as Borrower
and Agent shall agree), in each case, however, subject to availability to the
Lenders. Notwithstanding the foregoing, in the case of a LIBOR Rate Period which
would otherwise end after the date which is the Maturity Date, such LIBOR Rate
Period shall have a duration equal to the period commencing on the effective
date of such LIBOR Rate Period and ending on and including the Maturity Date.
Each LIBOR Rate Period shall commence on the date selected by Borrower in
accordance with Section 2.3 hereof; provided, however, that notwithstanding
anything in this definition of LIBOR Rate Period to the contrary, (i) if any
LIBOR Rate Period would otherwise end on a day which is not a LIBOR Banking Day,
such LIBOR Rate Period shall be extended to the next succeeding LIBOR Banking
Day, unless the result of such extension would be to carry such LIBOR Rate
Period over into another calendar month, in which event such LIBOR Rate Period
shall end on the immediately preceding LIBOR Banking Day and (ii) any LIBOR Rate
Period that begins on the last LIBOR Banking Day of a calendar month (or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such LIBOR Rate Period) shall end on the last LIBOR Banking Day of
the subsequent calendar month.
          “Lien” means any deed of trust, mortgage, pledge, assignment of leases
and rents, security interest, encumbrance, lien or charge of any kind including
any conditional sale or other title retention agreement, any lease in the nature
thereof, or the filing of, or any agreement to give, any financing statement
under the Uniform Commercial Code of any jurisdiction.
          “Loan” has the meaning set forth in Section 2.1 hereof.
          “Loan Agreement” has the meaning set forth in the first paragraph of
this Loan Agreement.
          “Loan Amount” has the meaning set forth in the recitals hereof.
          “Loan Documents” means, collectively, this Loan Agreement, the Note,
the Mortgage, the Assignment of Leases and Rents, the Assignment of Agreements,
the Cash Management Agreement, the Environmental Indemnity, the Recourse
Liability Agreement, the Loan Fee Letter, Borrower’s Certificate, the UCC
Financing Statements, the Property Manager Subordination Agreement, the Funding
Direction Statement, all Account Agreements, all Credit Card Servicer
Agreements, any Lender Interest Rate Protection Agreement, any Assignment of
Interest Rate Protection Agreement and all other agreements, certificates or
other documents now or hereafter evidencing or securing or executed by Borrower
or Guarantor (and UCC Financing Statements) in connection with the Loan.
          “Loan Fee Letter” means that certain letter dated as of the Closing
Date between Agent and Borrower pertaining to fees payable with respect to the
Loan.

14



--------------------------------------------------------------------------------



 



          “Loan Portion” means any principal of the Loan with respect to which
an Applicable Interest Rate has been established (and, in the case of any LIBOR
Rate, whether or not such Applicable Interest Rate has become effective);
provided, however, that the amount of any Loan Portion with respect to which a
LIBOR Rate is established shall be at least equal to $1,000,000.
          “Loan-to-Value Ratio” means the ratio (expressed as a percentage) of
the outstanding principal amount of the Loan as of the date of determination to
the Appraised Value set forth in the then-most current Appraisal or Appraisal
Update.
          “Lockbox Account” means the “Deposit Account” as defined in the Cash
Management Agreement, or similar account under any other agreement in
replacement thereof.
          “Major Lease” means a Lease of 5,000 or more rentable square feet
          “Management Agreement” means that certain Hotel Management Agreement
dated as of May 24, 2007 between Borrower and Property Manager, together with
such modifications as shall be consented to by Agent in accordance with this
Loan Agreement.
          “Material Adverse Effect” means a material adverse effect on
(a) Borrower’s or Guarantor’s, as applicable, business, property (including the
Premises and other Collateral) or other assets, operations, prospects or
condition (financial or otherwise), taken as a whole, (b) Borrower’s or
Guarantor’s, as applicable, ability to perform its obligations under the Loan
Documents to which it is a party, including, with respect to Borrower,
Borrower’s obligation to keep the Property open and operating in accordance with
Section 5.2 hereof, (c) the enforceability or validity of any Loan Document or
the perfection or priority of any Lien created under any Loan Document, or
(d) the rights, interests and remedies of Agent or any Lender under the Loan
Documents.
          “Material Operating Agreement” means the Operating Agreements listed
on Schedule 4.17 hereto and any Operating Agreement entered into after the date
hereof which requires payments by Borrower in excess of three percent (3%) of
Operating Revenues per each year of the term thereof (provided that for
Operating Agreements exceeding one (1) year, the payments thereof for any year
shall be on an averaged per year basis, e.g., a three-year agreement costing
$1,500,000 shall be deemed to have a per year cost of $500,000).
          “Material Taking” means a Taking (a) of any portion of the Premises
unless the portion so taken constitutes less than ten percent (10%) of the Land,
such land is located along the perimeter or periphery of the Land and no portion
of the Improvements is located on such land (other than the parking area or
roadways, provided that the Premises at all times has physical access to a
public road), or (b) of such portion of the Premises or such other property
which when so taken would, in Agent’s reasonable determination, leave remaining
a balance of the Premises (and, if applicable, such other property) which, due
to the amount and/or nature of the area so taken and/or the location of the area
taken in relation to the area not so taken, (i) would not, under economic
conditions, applicable zoning laws, building regulations and the requirements of
this Loan Agreement, the Leases, the Permitted Encumbrances, the Premises
Documents, the Management Agreement or the Franchise Agreement permit the
Restoration of

15



--------------------------------------------------------------------------------



 



the Premises or (ii) would upon restoration materially and adversely interfere
with the marketing, operation, use, leasing or maintenance of the Premises in
accordance with the standards set forth in Section 5.2(b) hereof.
          “Maturity Date” means the earlier of (a) October 27, 2014 or (b) the
date that the entire principal amount of the Loan shall otherwise become due and
payable by acceleration or otherwise.
          “Minimum Debt Service Coverage Ratio” means 1.5 to 1.0.
          “Monitoring Rate” has the meaning set forth in Section 2.6(a) hereof.
          “Monthly Amortization Payment” means each installment of principal of
the Loan required to be paid pursuant to clause (b) of Section 2.4 hereof.
          “Mortgage” means that certain Deed to Secure Debt, Security Agreement,
Financing Statement, Fixture Filing and Assignment of Rents dated as of the
Closing Date made by Borrower in favor of Agent.
          “Mortgaged Property” has the meaning set forth in the Mortgage.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate has any
obligation or liability, contingent or otherwise.
          “Net Operating Income” means, with respect to any period of
calculation, the sum of (a) all Operating Revenues during such period, as
determined on a GAAP basis, excluding (i) any income or gain arising from
operations other than the operation of the Premises, (ii) any gain arising from
any write-up of assets, (iii) any loan proceeds or contribution of capital to
Borrower from Guarantor, (iv) any income derived from the sale or financing of
any of the Collateral, (v) insurance proceeds (other than business interruption
or rental insurance proceeds), (vi) tips, service charges, gratuities, or
similar amounts received by employees, (vii) gross receipts of tenants,
licensees, concessionaires or similar third parties, (viii) condemnation
proceeds or sales proceeds in lieu of and/or under threat of any Taking (other
than for a temporary Taking), (ix) any net payments received by or for the
account of Borrower from the Counterparty to any Interest Rate Protection
Agreement pursuant to the terms thereof, (x) prepayments of Rents or other
amounts paid more than one (1) month in advance and (xi) any extraordinary,
non-contractual or non-recurring items during the period with respect to which
Operating Revenues are being determined, less (b) all Impositions and other
Operating Expenses and FF&E Expenditures for the Premises; assuming, however,
that management fees for such period shall be deemed equal to the greater of (i)
actual management fees paid or (ii) three percent (3%) of Operating Revenues,
that franchise fees for such period shall be deemed to be the actual franchise
fees paid and that all FF&E Expenditures for such period shall be deemed equal
to the greater of (i) actual FF&E Expenditures incurred or (ii) three percent
(3.0%) of Operating Revenues; and excluding from Operating Expenses
(y) Interest, Additional Interest and principal payments payable hereunder and
(z) depreciation, amortization and any other non-cash item. Non-recurring
Operating Expenses may be amortized over a period acceptable to Agent.

16



--------------------------------------------------------------------------------



 



          “Net Proceeds” means the amount of all insurance proceeds paid
pursuant to any Insurance Policy as the result of a Casualty, after deduction of
the costs and expenses (including fees of any insurance consultant or adjuster
and reasonable attorneys’ fees and disbursements), if any, incurred in
collecting the same.
          “Net Restoration Award” means the amount of all awards and payments
received on account of a Taking, after deduction of the costs and expenses
(including reasonable attorneys’ fees and disbursements), if any, incurred in
collecting the same.
          “Non-Availability Notice” has the meaning set forth in Section 2.9(a)
hereof.
          “Note” means that certain Promissory Note dated as of the Closing Date
in an amount equal to the Loan Amount made by Borrower in favor of Agent on
behalf of Lenders, together with any replacements or substitutes for the
foregoing.
          “Obligations” means, collectively, all present and future
indebtedness, obligations, duties and liabilities of Borrower to Agent and
Lenders arising pursuant to this Loan Agreement, any Lender Interest Rate
Protection Agreement and the other Loan Documents or evidenced by the Note, and
all interest accruing thereon, together with reasonable attorneys’ fees and
disbursements incurred in the drafting, negotiation, enforcement or collection
thereof and of the other Loan Documents, regardless of whether such
indebtedness, obligations, duties or liabilities are direct, indirect, fixed,
contingent, joint, several or joint and several.
          “Operating Account” means an account with a bank or other financial
institution reasonably acceptable to Agent. The Operating Account as of the
Closing Date is set forth in Schedule 4.11 attached hereto.
          “Operating Agreement” means any agreement entered into by Borrower,
other than the Leases, the Premises Documents, the Management Agreement and the
Franchise Agreement, which relates to the ownership, operation or maintenance
of, or the use, licensing or leasing of any personal property or equipment in
connection with the operation and maintenance of, the Premises.
          “Operating Expenses” means, for any period, collectively but without
duplication, all Impositions, insurance premiums, management fees, including
incentive management fees and all other and additional operating costs and
expenses incurred by Borrower during such period in connection with the
ownership, use, occupancy, management, leasing and operation of the Premises,
including payments under any lease of furniture, fixtures and equipment for the
Premises, determined on an accrual basis, subject to annualized adjustments in
accordance with GAAP.
          “Operating Permits” means, collectively, all authorizations, consents
and approvals given by and licenses and permits issued by Governmental
Authorities which are required for the ownership, leasing, use, operation and
occupancy of the Premises in accordance with this Loan Agreement, the other Loan
Documents, all Legal Requirements, the Permitted Encumbrances, the Management
Agreement and the Franchise Agreement, and for the performance and observance of
all Legal Requirements and all agreements, provisions and

17



--------------------------------------------------------------------------------



 



conditions of Borrower contained herein and therein otherwise pertaining to the
ownership, use and occupancy of the Premises, including liquor licenses.
          “Operating Revenues” means all receipts determined on a GAAP basis of
Borrower from or related to the leasing, use, ownership and operation of, or
otherwise derived from, the Premises, including all Rents, concession fees and
charges and other miscellaneous operating revenues and sums paid to Borrower
from users of parking spaces and other facilities or amenities located on the
Premises and proceeds from rental or business interruption insurance, but
excluding security deposits under any Lease unless and until they are forfeited
by the depositor.
          “Participant” has the meaning set forth in Section 7.2 hereof.
          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.
          “Patriot Act Offense” has the meaning set forth in Section 4.35
hereof.
          “Payment Date” means the first (1st) day of each calendar month during
the Term and the Maturity Date. “Payment Date” shall also include such earlier
date, if any, on which the unpaid principal balance of the Loan is paid in full.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA, IRC
Section 412 or Section 302 of ERISA, and in respect of which a Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
          “Permitted Encumbrances” means, collectively, (a) the matters set
forth in Schedule B of the Title Policy, (b) Liens created by the Loan
Documents, (c) Liens (i) for Impositions which are not yet due or delinquent or
which are being contested in good faith by Borrower in accordance with this Loan
Agreement or (ii) for charges under Permitted Encumbrances which are not yet due
or delinquent or which are being contested in good faith by Borrower in
accordance with this Loan Agreement, (d) liens for equipment leases permitted
under this Loan Agreement and (e) such matters expressly consented to by Agent
in its discretion.
          “Permitted Indebtedness” means any Indebtedness of Borrower under
(a) the Loan Documents, (b) Interest Rate Protection Agreements, (c) incidental
indemnity and hold harmless agreements under agreements entered into by Borrower
in accordance with this Loan Agreement, (d) capital leases incurred by Borrower
in the ordinary course of operating the Premises which do not exceed, in the
aggregate at any time, $100,000 and (e) unsecured trade payables not evidenced
by a promissory note incurred by Borrower in the ordinary course of

18



--------------------------------------------------------------------------------



 



operating the Premises which (i) do not exceed, in the aggregate at any time,
$600,000, and (ii) are paid within sixty (60) days of the date incurred.
          “Permitted Personal Property Transaction” means any (a) sale of
inventory in the ordinary course of business and in compliance with the
operating standards set forth in Section 5.2(b) hereof, provided such inventory
is not needed to maintain such operating standards or to comply with the
Franchise Agreement, (b) the sale, assignment, trade, transfer, exchange or
other disposition of any item of Personal Property in the ordinary course of
business and in compliance with the operating standards set forth in
Section 5.2(b) hereof which (i) has become obsolete or worn beyond practical use
or inadequate, unfit or unadapted for use in the operation of the Premises or
the removal and/or replacement of which would result in a cost savings, (ii) has
been replaced by a substitute having a value or utility equal to or greater than
the replaced item when new, which replacement item is owned by Borrower and is
subject to a first, perfected security interest in favor of Agent for the
benefit of Lenders, (iii) is required under the Franchise Agreement or (iv) is
set forth in the applicable operating/capital/FF&E budget delivered to Agent
pursuant to Section 5.1(f) hereof and, to the extent required therein, approved
by Agent, and (c) equipment financing which qualifies as Permitted Indebtedness.
          “Permitted Transfer” has the meaning set forth in Section 5.16 hereof.
          “Permitted Transferee” has the meaning set forth in Section 5.16
hereof.
          “Person” means an individual, partnership, limited partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, or other entity of any kind.
          “Personal Property” has the meaning set forth in the Mortgage.
          “Pfandbrief Pledge” has the meaning set forth in Section 7.1 hereof.
          “Plan Assets” has the meaning set forth in Section 4.25 hereof.
          “Premises” has the meaning set forth in the Mortgage.
          “Premises Documents” has the meaning set forth in the Mortgage.
          “Prepayment Fee” means (i) for each prepayment of the principal amount
of the Loan made prior to October 27, 2010, an amount equal to three percent
(3.0%) of the amount of such prepayment amount, (ii) for each prepayment of the
principal amount of the Loan made on or after October 27, 2010 and prior to
October 28, 2011, an amount equal to two percent (2%) of such prepayment amount
and (iii) for each prepayment of the principal amount of the Loan made on or
after October 27, 2011 but prior to October 28, 2012, an amount equal to one
percent (1%) of such prepayment amount. There is no Prepayment Fee for any
prepayment of the principal amount of the Loan made on or after October 27,
2012.
          “Pro Rata Share” means with respect to all matters relating to any
Lender, the percentage obtained by dividing (a) the Commitment of such Lender by
(b) the aggregate Commitment of all Lenders, in each case as of the date of
determination.

19



--------------------------------------------------------------------------------



 



          “Property Manager” means Interstate Management Company, L.L.C., and,
subject to Section 5.2 hereof with respect to assignments which require
Borrower’s consent pursuant to the Management Agreement, its successors and
assigns under the Management Agreement or any other property manager of the
Premises reasonably acceptable to Agent provided no Event of Default exists.
          “Property Manager Subordination Agreement” means that certain
Subordination and Consent Agreement dated as of the Closing Date between Agent
and Property Manager and consented to by Borrower, and any similar agreement
hereafter entered into between Agent and Property Manager with respect to any
future Management Agreement.
          “Public Company” means a company that is listed on the New York Stock
Exchange, Inc. or other public exchange in the United States of America and is
subject to the oversight of and regulation by the United States Securities and
Exchange Commission.
          “Qualified Counterparty” means a financial institution (other than a
Lender) whose senior long term debt is rated A or better by Standard & Poor’s
Ratings Group, A2 or better by Moody’s Investors Service, Inc., or equivalent
rating by Fitch Inc.
          “Rating Agencies” shall mean Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. (“S&P”), Moody’s Investors Service,
Inc. (“Moody’s”), and Fitch, Inc. (“Fitch”), and any other nationally-recognized
statistical rating agency which has been designated by Agent.
          “Recourse Liability Agreement” means that certain Recourse Liability
Agreement dated the date hereof made by Guarantor for the benefit of Agent.
          “Recourse Liability Events” means, collectively, any or all of the
following:
     (a) without limiting clause (a) of the definition of “Full Recourse Event”
set forth in this Section 1.1, fraud or willful misconduct on the part of
Borrower or Guarantor or any of their respective principals, directors,
officers, agents or employees;
     (b) any intentional material breach of a representation or warranty on the
part of Borrower or Guarantor or any of their respective principals, directors,
officers, agents or employees;
     (c) appropriation or application by Borrower or Guarantor or any of their
respective principals, directors, officers, agents or employees of the proceeds
of the Loan, Operating Revenues, insurance proceeds, condemnation awards,
Security Deposits, sums payable pursuant to any Interest Rate Protection
Agreement, funds from any Account, reserve funds or proceeds of the disposition
of all or any portion of the Collateral in contravention of this Loan Agreement
or any other Loan Document;

20



--------------------------------------------------------------------------------



 



     (d) distributions, dividends or payments made by Borrower in contravention
of Section 5.24 of this Loan Agreement or any other Loan Document;
     (e) any failure of Borrower to pay any cost or expense of any nature,
including attorneys’ fees and disbursements, transfer taxes and/or fees imposed
by a Governmental Authority as a result of the transfer of the Premises or any
portion thereof, incurred by Agent and Lenders in connection with or arising out
of the enforcement of the Loan or any of the Loan Documents by Agent, to the
extent of such costs and expenses;
     (f) any intentional act of physical waste of the Mortgaged Property, any
part thereof, by Borrower or Guarantor or any of their respective principals,
directors, officers, agents or employees; and
     (g) any Full Recourse Event.
     “Register” has the meaning set forth in Section 7.6 hereof.
          “Regulatory Change” means any change after the date hereof in any law,
regulation or treaty (including Regulation D of the Board of Governors of the
Federal Reserve System), or any adoption after the date hereof of any new law,
regulation or treaty, or in the interpretation or administration of any law,
regulation or treaty by any domestic or foreign governmental or monetary
authority charged with the interpretation or administration thereof (whether or
not having the force of law and whether or not failure to comply therewith would
be unlawful), or by any domestic or foreign court.
          “Rents” has the meaning set forth in the Mortgage.
          “Requisite Lenders” means, at any time, non-Defaulting Lenders having
Commitments representing at least sixty-six and two-thirds percent (66 2/3%) of
the total Commitments of all non-Defaulting Lenders at such time.
          “Restoration” means in case of a Casualty or a Taking, the
restoration, replacement or rebuilding of the portion of the Premises affected
by the Casualty or Taking such that when such restoration, replacement or
rebuilding is completed, the Premises shall have been restored, in the case of
any Casualty, substantially to the same character and condition as prior to such
Casualty, and in the case of any Taking, to an integral unit as substantially
similar as possible, taking into account the extent of the Taking, to the
character and condition of the Premises prior to such Taking, in each case in
accordance with this Loan Agreement, all Legal Requirements, the Leases, the
Premises Documents, the Permitted Encumbrances and the Franchise Agreement, and
to the extent any alterations or additions were made in compliance with this
Loan Agreement, with any such alterations or additions. In any case, Restoration
shall (i) provide substantially the same (but in no case less than what is
required by Legal Requirements, the Leases, the Premises Documents, the
Permitted Encumbrances and the Franchise Agreement) amount and type of, and
rights with respect to, utilities and parking spaces applicable to the Premises
as existed prior to such Casualty or Taking, (ii) provide sufficient (in Agent’s
reasonable determination) access across and over the Premises to the public
roads and

21



--------------------------------------------------------------------------------



 



highways, and (iii) be such that the Loan-to-Value Ratio of the Premises, as
determined by an Appraisal ordered by Agent at Borrower’s expense on or after
the occurrence of the Casualty or Taking, when so restored, together with the
amount of any Net Proceeds or Net Restoration Award received by Agent and
applied in repayment of the principal amount of the Loan, shall be equal to or
less than sixty percent (60%).
          “Security Deposit” means any cash security or other deposit given by
or on behalf of a Lessee to the landlord under a Lease.
          “Security Documents” means, collectively, this Loan Agreement, the
Mortgage, the Assignment of Agreements, the Assignment of Leases and Rents, any
Account Agreement, the UCC Financing Statements and any other Loan Document
entered into to secure the Obligations.
          “Special Purpose Bankruptcy Remote Entity” has the meaning set forth
on Exhibit D attached hereto.
          “Strike Rate” has the meaning set forth in Section 2.6(a) hereof.
          “Survey” means that certain survey prepared by Mark G. Lee of Paul Lee
Associates Engineering Associates, Inc., dated September 25, 2009 and updated on
October 22, 2009.
          “Taking” (and its correlative meanings) means any temporary or
permanent taking by any Governmental Authority of the Premises or any portion
thereof through eminent domain, condemnation or other proceedings or by any
settlement or compromise of such proceedings, or any voluntary conveyance of
such property or any portion thereof during the pendency of any such
proceedings.
          “Taxes” has the meaning set forth in Section 2.8 hereof.
          “Tenant Security Account” means an account with a bank or other
financial institution reasonably acceptable to Agent. The Tenant Security
Account as of the Closing Date is set forth in Schedule 4.11 attached hereto
          “Term” means the period commencing on the Closing Date and ending on
the then Maturity Date.
          “Title Company” means First American Title Insurance Company.
          “Title Policy” means the mortgagee title insurance policy in favor of
Agent issued on the Closing Date, including all endorsements thereto, in an
amount equal to the Loan Amount and otherwise in form and content acceptable to
Agent.
          “Transfer” means directly or indirectly (a) the conveyance, transfer,
assignment, pledge, mortgage, encumbrance, hypothecation or sale, by operation
of law or otherwise (including any installment sales agreement for any of the
foregoing for a price to be paid in installments), of (i) the Collateral, or any
part thereof or interest therein or (ii) any direct or

22



--------------------------------------------------------------------------------



 



indirect equity or beneficial interest in Borrower, (b) the leasing of all or
substantially all of the Premises, (c) the admission of any new member or other
owner of any equity or beneficial interest in Borrower or the appointment of any
non-member manager of Borrower, or (d) any change in Borrower’s composition or
form of business association or any modification of the Borrower Operating
Agreement or any of the other organizational documents of Borrower which would
result in a change of control (as defined in the definition of “Affiliate” in
this Section 1.1) of Borrower or the rights of Guarantor with respect thereto.
          “UCC Financing Statements” means such UCC financing statements as
Agent shall deem necessary or desirable to perfect Agent’s security interest in
the Collateral (or any portion thereof).
          “Withdrawal Liability” means at any time the aggregate liability
incurred (whether or not assessed) with respect to all Multiemployer Plans
pursuant to Section 4201 of ERISA or for increases in contributions required to
be made pursuant to Section 4243 of ERISA.
          “Zoning Report” means that certain zoning report dated October 21,
2009 prepared by Property and Zoning Resources, Inc. for Agent (Project
No. 49836-1).
          SECTION 1.2.    Other Definitional Provisions.
          (a) All terms defined in this Loan Agreement shall have the
above-defined meanings when used in the Note or any of the other Loan Documents,
or in any other certificate, report or other document made or delivered pursuant
to this Loan Agreement, unless the context therein shall otherwise require.
          (b) Whenever appropriate herein or required by the context or
circumstances, the masculine shall be construed as the feminine and/or the
neuter, the singular as the plural, and vice versa.
          (c) The words “hereof”, “herein”, “hereunder” and similar terms when
used in this Loan Agreement shall refer to this Loan Agreement as a whole and
not to any particular provision of this Loan Agreement.
          (d) The words “include” and “including” wherever used in this Loan
Agreement or any other Loan Document shall be deemed to be followed by the words
“without limitation”.
          (e) Any reference to any Loan Document or any other document,
instrument or agreement in this Loan Agreement or in any other Loan Document
shall be deemed to mean such Loan Document or other document, instrument or
agreement, as applicable, as it may from time to time be amended, supplemented,
restated, consolidated, severed, split, extended, substituted for, partially
released, replaced, increased, waived, cross-collateralized, renewed or
otherwise modified in accordance with the terms of the Loan Documents.

23



--------------------------------------------------------------------------------



 



ARTICLE II
THE LOAN
          SECTION 2.1.    The Loan; Use of Funds. Subject to the conditions and
upon the terms herein provided, each Lender severally agrees to lend to Borrower
and Borrower agrees to borrow from each Lender, on the Closing Date, an amount
up to such Lender’s Commitment, which Commitments in the aggregate shall equal
the Loan Amount (the “Loan”). The Loan shall be made by Lenders ratably in
proportion to their respective Commitments. The Loan shall be evidenced by the
Note. Interest and Additional Interest, if any, shall be payable in accordance
with the Note and this Loan Agreement. The Loan shall be repaid with Interest,
Additional Interest, costs, fees and charges as more particularly set forth in
this Loan Agreement, the Note, the Mortgage and the other Loan Documents.
Principal amounts of the Loan which are repaid for any reason may not be
reborrowed. The proceeds of the Loan shall be received, held and used by
Borrower for (a) costs incurred by Borrower to close the Loan and (b) repayment
of certain Indebtedness secured by the Mortgaged Property to the extent required
under the documents evidencing such indebtedness to obtain a release of the
security interests in the Mortgaged Property granted in connection therewith and
a release of Borrower from its obligations and liabilities thereunder.
          SECTION 2.2.    Interest.
          (a) Interest at the Applicable Interest Rate. Until paid in full, and
subject to Sections 2.5(c) and 2.9 hereof, each Loan Portion shall bear interest
at an interest rate (an “Applicable Interest Rate”) which shall be a LIBOR Rate
or Base Rate as designated by Borrower pursuant to Section 2.3 hereof or as
otherwise provided in Section 2.3 or 2.9 hereof.
          (b) Interest Payments. Borrower shall pay Interest as provided in this
Loan Agreement on each Loan Portion on each Payment Date, in arrears, for the
Interest Period then ending. Borrower shall pay Additional Interest as and when
provided herein, and in the event any Lender Interest Rate Protection Agreement
is in effect, in such Lender Interest Rate Protection Agreement.
          (c) Calculation of Interest.
               (i) Interest accruing at the Applicable Interest Rate shall be
calculated on the basis of the actual number of days elapsed and a year of
360 days.
               (ii) Any change in the Base Rate shall be automatically effective
as of the day on which such change in rate occurs.
               (iii) Each determination of an interest rate by Agent pursuant to
any provision of this Loan Agreement shall be conclusive and binding on Borrower
in the absence of manifest error.

24



--------------------------------------------------------------------------------



 



          SECTION 2.3.    Determination of Applicable Interest Rate.
          (a) Applicable Interest Rate.
               (i) The initial Applicable Interest Rate for the Loan as of the
Closing Date shall be as provided in the Funding Direction Statement, and
thereafter the Applicable Interest Rate(s) shall be as determined pursuant to
the remainder of this Section 2.3.
               (ii) The Applicable Interest Rate (and any related LIBOR Rate
Period) from time to time applicable to each Loan Portion upon and after the
expiration of the period set forth in Section 2.3(a) hereof and any LIBOR Rate
Period applicable to such Loan Portion pursuant to Section 2.3(b) hereof shall
be determined in the manner set forth in Section 2.3(c), (d) and (e) hereof.
               (iii) At any particular time, the sum of all Loan Portions shall
equal the outstanding principal amount of the Loan.
          (b) Intentionally Omitted.
          (c) LIBOR Rate Conversion Options. Subject to Sections 2.5(c) and
2.3(f) hereof, Borrower may elect to convert the Applicable Interest Rate
(i) with respect to any Loan Portion which bears interest at the Base Rate, from
the Base Rate to a LIBOR Rate effective on any LIBOR Banking Day, or (ii) with
respect to any portion of the Loan which bears interest at a LIBOR Rate, from
such LIBOR Rate to another LIBOR Rate effective upon the expiration of the then
current LIBOR Rate Period; provided, however, that (x) there shall not have
occurred and be continuing any Default or Event of Default, (y) the
circumstances referred to in Section 2.9 hereof shall not have occurred and be
continuing, and (z) after giving effect to such conversion, there shall be no
more than one (1) LIBOR Rate in effect. If Borrower wishes to convert the
Applicable Interest Rate on any Loan Portion as permitted by the preceding
sentence, Borrower shall give notice thereof (which shall be irrevocable) to
Agent prior to 1:00 p.m. (New York City time) on the day that is not less than
three (3) LIBOR Banking Days prior to the proposed conversion date specifying
(A) the principal amount of the Loan with respect to which such conversion shall
occur, (B) the proposed conversion date, which shall be determined in accordance
with the preceding sentence, and (C) the applicable LIBOR Rate Period.
          (d) Reversion to Base Rate or One-Month LIBOR Rate. If Borrower fails
timely to notify Agent in accordance with Section 2.3(c) or (e) hereof of
Borrower’s election of a LIBOR Rate or Base Rate for any Loan Portion with an
expiring LIBOR Rate Period or fails to provide all of the information required
by Section 2.3(c) or (e) hereof for the election of a LIBOR Rate or a Base Rate,
as applicable, the Applicable Interest Rate of such Loan Portion, automatically
upon the expiration of such LIBOR Rate Period, shall convert to, in each case
provided no Event of Default exists, a LIBOR Rate having a LIBOR Rate Period of
one (1) month or, if such one-month LIBOR Rate Period would end after the
Maturity Date, a LIBOR Rate Period having a duration equal to the period
commencing upon the expiration of such expiring LIBOR Rate Period and ending on
and including the Maturity Date, subject to the proviso in the definition of
“LIBOR Rate Period” herein, or if an Event of Default exists, the Base Rate. If
Borrower is not permitted to elect a LIBOR Rate pursuant to clause (x) or (z) of

25



--------------------------------------------------------------------------------



 



Section 2.3(c) hereof, the Applicable Interest Rate of such Loan Portion,
automatically upon the expiration of such LIBOR Rate Period, shall convert to a
Base Rate.
          (e) Base Rate. Subject to Sections 2.5(c) and 2.3(f) hereof, Borrower
may elect to convert the Applicable Interest Rate with respect to any portion of
the Loan which bears interest at a LIBOR Rate, from such LIBOR Rate to a Base
Rate effective upon the expiration of the then current LIBOR Rate Period, so
long as there shall not have occurred and be continuing any Default or Event of
Default. If Borrower wishes to convert the Applicable Interest Rate on any Loan
Portion as permitted by the preceding sentence, Borrower shall give notice
thereof (which shall be irrevocable) to Agent prior to 1:00 p.m. (New York City
time) on the day that is not less than three (3) LIBOR Banking Days prior to the
proposed conversion date specifying (A) the principal amount of the Loan with
respect to which such conversion shall occur, and (B) the proposed conversion
date, which shall be determined in accordance with the preceding sentence.
          (f) Interest Rate Corresponding to Interest Rate Protection
Agreements; Base Rate. Notwithstanding anything to the contrary set forth in
this Section 2.3, at all times that an Interest Rate Protection Agreement is in
effect, Borrower shall cause a portion of the Loan corresponding to the notional
amount with respect to which any such Interest Rate Protection Agreements were
established to have an Applicable Interest Rate which is a LIBOR Rate having a
LIBOR Rate Period that is the period used in such Interest Rate Protection
Agreement.
          (g) Notice of Applicable Interest Rate Conversion. Agent shall
promptly notify each Lender upon its receipt of notice from Borrower pursuant to
Section 2.3(c) or (e) hereof electing to convert to an Applicable Interest Rate.
          SECTION 2.4.    Principal Payments.
          (a) Principal Payment at Maturity. Borrower shall pay the unpaid
principal balance of the Loan in a single installment on the Maturity Date,
together with all accrued Interest and all other sums due under the Loan
Documents. Concurrently with any such repayment, Borrower shall pay to Agent all
other sums required to be paid pursuant to Section 2.4(g) hereof.
          (b) Amortization Payments. On the Amortization Commencement Date and
on each Payment Date thereafter, Borrower shall pay to Agent a fluctuating
amount of principal which, if paid monthly together with monthly interest
payments due hereunder, would fully amortize an amount equal to the outstanding
principal balance of the Loan as of the Amortization Commencement Date over a
twenty-five (25) year period assuming a level payment mortgage-style monthly
amortization schedule commencing on the Amortization Commencement Date and an
interest rate equal to eight percent (8.0%) per annum. Concurrently with any
such prepayment, Borrower shall pay to Agent all sums required to be paid
pursuant to, and shall otherwise comply with, Section 2.4(g) hereof.
          (c) Prepayments from Cash Flow. If a Cash Sweep Condition exists, then
on each Payment Date all of the funds on deposit in the “Cash Flow Payment
Sub-account”

26



--------------------------------------------------------------------------------



 



referenced in the Cash Management Agreement (or such portion thereof determined
by Agent) may be applied by Agent, at its election, as prepayments of the Loan
until the Loan has been prepaid by an amount which, when applied to the
reduction of the principal amount of the Loan employed in the determination of
the Debt Service Coverage Ratio giving rise to such Cash Sweep Condition, would
result in such Debt Service Coverage Ratio, if recomputed, being greater than
the Minimum Debt Service Coverage Ratio. If Agent elects not to apply such
funds, such funds shall remain on deposit in the Cash Flow Payment Sub-account
as Collateral. Concurrently with any such prepayment, Borrower shall pay to
Agent all sums required to be paid pursuant to, and shall otherwise comply with,
Section 2.4(g) hereof.
          (d) Optional Prepayments. Borrower may, upon at least thirty
(30) days’ prior written notice to Agent, prepay the Loan, in whole or in part
(in amounts equal to at least $1,000,000), in accordance with this
Section 2.4(d). Any such prepayment notice shall specify the date and amount of
the prepayment and the Applicable Interest Rate for each Loan Portion (for any
portion thereof) being prepaid (identifying said Applicable Interest Rate(s) and
the expiration date of the LIBOR Rate Period(s), if any, applicable to said Loan
Portion(s) (or portion thereof) being prepaid) and shall be irrevocable after
the third (3rd) day preceding the prepayment date specified in such notice.
Concurrently with, and as a condition to, any such prepayment, Borrower shall
pay to Agent all sums required to be paid pursuant to, and shall otherwise
comply with, Section 2.4(g) hereof. If any prepayment notice is revoked by
Borrower, Borrower shall pay to Agent all Additional Interest arising on account
of such revocation within five (5) Business Days after written demand by Agent.
          (e) Other Sums. Borrower shall pay to Agent all other sums owed to
Agent and/or Lenders pursuant to the Loan Documents when such sums are due and
payable as provided in the applicable Loan Document, or if no required date for
payment is provided therein, within five (5) Business Days after written demand
by Agent. To the extent any other such sums are determined on a per diem or
similar basis, such sums shall be calculated on the basis of a 360-day year and
the actual number of days elapsed.
          (f) Mandatory Prepayment. Borrower shall be required to prepay the
Loan as and when required pursuant to Sections 2.19, 5.12 and 5.13 hereof or the
Mortgage by paying the principal amount so required to be prepaid. Concurrently
with any such prepayment, Borrower shall pay to Agent all sums required to be
paid pursuant to, and shall otherwise comply with, Section 2.4(g) hereof.
          (g) Reduction of Interest Rate Protection Arrangement and Payment of
Other Sums. Concurrently with any repayment or prepayment of principal of the
Loan pursuant to this Section 2.4, Borrower shall, as a further condition of
such prepayment, (v)(1) in the case of any Lender Interest Rate Protection
Agreement other than an interest rate cap, cause a reduction of the notional
amount of such interest rate protection arrangement so as to cause such notional
amount to correspond to the outstanding principal amount of the Loan, after
giving effect to such repayment or prepayment, (2) pay all sums, if any, payable
by Borrower pursuant to any Interest Rate Protection Agreement with respect to
such reduction and (3) provide evidence to Agent of Borrower’s compliance with
clauses (1) and (2) above, (w) pay all accrued and unpaid Interest to and
including the date of such repayment or prepayment on the amount being repaid or
prepaid, (x) except with respect to any repayment pursuant to Sections 2.4(b)
and

27



--------------------------------------------------------------------------------



 



(c) hereof, pay all Additional Interest and any other amounts due and payable
hereunder, and under the Note, the Mortgage and the other Loan Documents,
including all Additional Interest that may be due and payable as a result of
such repayment or prepayment, (y) except with respect to any prepayment or
repayment pursuant to Section 2.4(b), (c) or (f) hereof, pay the Prepayment Fee,
if any, applicable to such prepayment or repayment and (z) except with respect
to any repayment pursuant to Section 2.4(b) and (c) hereof, pay all reasonable
fees and expenses incurred by Agent in connection with the Loan pursuant to the
Loan Documents.
          SECTION 2.5.    Payment; Default Rate; Application of Certain Monies;
Priority of Payments; Set-offs.
          (a) Manner of Payment. All sums payable by Borrower under this Loan
Agreement or any other Loan Document shall be made in Dollars and in immediately
available funds not later than 1:00 p.m. (New York City time) on the date when
such payment is due. Such sums shall be payable by wire transfer to the credit
of Agent, at Bank of New York, ABA #021-000-018, in favor of PB Capital Corp.,
Account #8900388935, Reference: Westin Atlanta Airport Hotel, or to such other
account or address as Agent may from time to time designate in writing to
Borrower. In the event that any sums are received by Agent from or on behalf of
Borrower after the applicable time limit set forth in this Section 2.5(a), such
sums shall be treated as being received by Agent on the immediately succeeding
Business Day for all purposes and Borrower shall be responsible for any costs of
Agent and Lenders resulting therefrom, including any Additional Interest or
overdraft charges.
          (b) Payment on a Non-Business Day. Whenever any payment to be made
under the Loan Documents shall be stated to be due, or if the Maturity Date
would otherwise occur, on a day which is not a Business Day, such payment shall
be made, and the Maturity Date shall occur, as applicable, on the immediately
succeeding Business Day. Any such extension of time shall be included in the
computation of payment of Interest (including interest at the Default Rate),
fees, and Additional Interest.
          (c) Default Rate.
               (i) Notwithstanding anything to the contrary contained herein or
in another Loan Document, if an Event of Default shall have occurred and be
continuing, each Loan Portion shall bear Interest from and including the date of
the occurrence of such Event of Default (after as well as before judgment) at a
fluctuating rate of interest per annum equal to the Default Rate with respect to
each Loan Portion, which interest at the Default Rate shall be payable upon
demand of Agent. Interest accruing at the Default Rate shall be calculated on
the basis of the actual number of days elapsed and a year of 360 days.
               (ii) If Borrower shall fail to make a payment on the due date
therefor (i.e., the scheduled due date or within the required number of days
following written demand therefor to the extent provided under the Loan
Documents) of any sum under the Loan Documents (whether principal (other than
principal which is accruing interest at the Default Rate pursuant to
Section 2.5(c)(i) above), Interest, Additional Interest or other amounts), such
sum shall bear Interest from and including the date such payment is due to but
excluding the date

28



--------------------------------------------------------------------------------



 



such payment is made (after as well as before judgment) at a fluctuating rate of
interest per annum equal to the Default Rate with respect to such sum.
               (iii) Agent’s failure to collect interest at the Default Rate at
any time shall not constitute a waiver of Agent’s right thereafter, at any time
and from time to time (including upon acceleration of the Maturity Date or upon
payment in full of the Loan), to collect such previously uncollected interest at
the Default Rate or to collect subsequently accruing interest at the Default
Rate.
          (d) Late Payment Fee. Borrower shall pay to Agent for the account of
the Lenders a late payment premium in the amount of five percent (5%) of any
payment of principal, Interest, Additional Interest, fee or other amount
(excluding principal due on the Maturity Date) payable under any Note, this Loan
Agreement or the other Loan Documents made more than five (5) days after the due
date thereof, which late payment premium shall be due with any such late
payment. The acceptance of a late payment premium shall not constitute a waiver
of any Default or Event of Default then existing or thereafter arising. Agent’s
failure to collect a late payment premium at any time shall not constitute a
waiver of Agent’s right thereafter, at any time and from time to time (including
upon acceleration of the Maturity Date or upon payment in full of the Loan), to
collect such previously uncollected late payment premiums or to collect
subsequently accruing late payment premiums.
          (e) Priority of Payments. All payments received with respect to the
Loan shall be applied on account of sums due and owing pursuant to the Note,
this Loan Agreement, the Mortgage or the other Loan Documents in the manner set
forth in the Note.
          (f) No Set-offs. All sums payable by Borrower under the Note, this
Loan Agreement and the other Loan Documents shall be paid in full and without
set-offs, counterclaims, deductions or withholdings of any kind.
          SECTION 2.6.    Interest Rate Protection Agreement.
          (a) Interest Rate Protection Agreement. Within seven (7) days after
the twenty-first (21st) consecutive day on which LIBOR (as distinguished from
the LIBOR Rate) applicable to a LIBOR Rate Period of one (1) month (the
“Monitoring Rate”), if in effect on such days, would equal or exceed two and
one-half of one percent (2.50%) per annum (the “Strike Rate”), Borrower shall
enter into and satisfy all conditions precedent to the effectiveness of an
agreement (an “Interest Rate Protection Agreement”) that shall satisfy all of
the following conditions and shall thereafter maintain such Interest Rate
Protection Agreement in full force and effect during the Term:
               (i) The Interest Rate Protection Agreement shall be an interest
rate swap, cap, collar or other derivative agreement in customary form and
otherwise acceptable to Agent, the effect of which is to protect Borrower
against upward fluctuations of an Applicable Interest Rate which is LIBOR (as
distinguished from the LIBOR Rate) applicable to a LIBOR Rate Period of one
(1) month in excess of a per annum rate of three percent (3.0%) during the
then-remaining portion of the Term and in the notional amount equal to the
then-outstanding principal amount of the Loan;

29



--------------------------------------------------------------------------------



 



               (ii) The Interest Rate Protection Agreement shall be entered into
between Borrower and, at Borrower’s election, Agent, an Affiliate of Agent or a
Qualified Counterparty (provided that neither Agent nor any Affiliate of Agent
shall have any obligation to offer to Borrower or any other Person or to enter
into with Borrower or any other Person any Interest Rate Protection Agreement);
               (iii) In the case of an Interest Rate Protection Agreement which
is an interest rate cap agreement, all sums payable by Borrower on account of
the purchase price for such Interest Rate Protection Agreement during the term
of the Interest Rate Protection Agreement shall have been paid in full on or
prior to the effective date thereof;
               (iv) Borrower’s interest in such Interest Rate Protection
Agreement, including all rights of Borrower to payment thereunder and any
residual value thereof, shall have been collaterally assigned to Agent pursuant
to an Assignment of Interest Rate Protection Agreement in the form annexed
hereto as Schedule 2.6(a), which shall have been executed and delivered by
Borrower on or prior to its entry into such Interest Rate Protection Agreement;
               (v) The financial institution which is the Counterparty to such
Interest Rate Protection Agreement shall have executed and delivered to Agent a
consent to the collateral assignment of Borrower’s interest in such Interest
Rate Protection Agreement referred to in clause (iv) above pursuant to a consent
in the form annexed to the Assignment of Interest Rate Protection Agreement or
otherwise in form and content reasonably acceptable to Agent (the “Interest Rate
Protection Agreement Consent”); and
               (vi) The requirements set forth in Section 2.7(i), if applicable,
shall have been satisfied; and
               (vii) Such Interest Rate Protection Agreement shall otherwise be
satisfactory to Agent in form and content.
          (b) Intentionally Omitted.
          (c) Institution of Interest Rate Protection Agreement. Borrower shall,
within ten (10) Business Days after the twenty-first (21st) consecutive day on
which the Monitoring Rate exceeds the Strike Rate, deliver to Agent evidence
satisfactory to Agent that Borrower has entered into and satisfied all
requirements to the effectiveness of an Interest Rate Protection Agreement that
shall satisfy all of the requirements set forth herein.
          (d) Failure to Provide Interest Rate Protection. In the event that
Borrower breaches its obligation to enter into and maintain an Interest Rate
Protection Agreement in full force and effect as set forth in Section 2.6(a)
hereof, or fails to deliver the evidence required pursuant to Section 2.6(c)
hereof as and when required therein, in addition to Agent’s rights and remedies
hereunder or under the other Loan Documents, Agent may, but shall have no
obligation to, at Borrower’s sole cost and expense and on Borrower’s behalf,
enter into an Interest Rate Protection Agreement as may be required pursuant to
Section 2.6(a) hereof. In the event that Agent shall elect to enter into an
Interest Rate Protection Agreement on Borrower’s behalf, such Interest Rate
Protection Agreement, at Agent’s election, may be a Lender Interest Rate
Protection Agreement. Agent is hereby irrevocably appointed the true and lawful
attorney of

30



--------------------------------------------------------------------------------



 



Borrower (coupled with an interest), in its name and stead, to execute such an
Interest Rate Protection Agreement and all necessary documents ancillary thereto
in the event that Borrower breaches its obligation to enter into and maintain an
Interest Rate Protection Agreement in full force and effect as set forth in
Section 2.6(a) hereof or breaches its obligation to deliver to Agent the
evidence required pursuant to Section 2.6(c) hereof as and when required therein
and during the continuance of either of such breaches, and for that purpose
Agent may execute all necessary agreements and instruments, and may substitute
one or more persons with like power, Borrower hereby ratifying and confirming
all that its said attorney or such substitute or substitutes shall lawfully do
by virtue hereof. All sums paid and liabilities incurred by Agent pursuant to
this Section 2.6 shall be paid by Borrower (and not from the proceeds of the
Loan) within five (5) Business Days after Agent’s demand with interest at the
Default Rate to the date of payment to Agent and such sums and liabilities,
including such interest, shall be deemed and shall constitute advances under
this Loan Agreement and be evidenced by the Note and be secured by the Loan
Documents.
          (e) Obligation of Borrower Unaffected by Interest Rate Protection
Agreement. No Interest Rate Protection Agreement shall alter, impair, restrict,
limit or modify in any respect the obligation of Borrower to pay Interest or
Additional Interest on the Loan as and when the same becomes due and payable in
accordance with the provisions of the Loan Documents.
          (f) Termination, etc. of Interest Rate Protection Agreement. Borrower
shall not terminate, modify, cancel or surrender, or permit the termination,
modification, cancellation or surrender of, any Interest Rate Protection
Agreement without the prior consent of Agent (provided that a modification the
sole effect of which is to reflect a reduction in the notional amount by the
amount of any prepayment of the Loan made in accordance with the terms hereof
shall not require Agent’s consent). Within five (5) Business Days after Borrower
obtains knowledge of or receipt of notice (which may be given by Agent or a
Lender) of a default by the financial institution that is a party to any
Interest Rate Protection Agreement, Borrower shall substitute for such defaulted
Interest Rate Protection Agreement another Interest Rate Protection Agreement
(to which the Person that defaulted under the defaulted Interest Rate Protection
Agreement is not a party) so that, after giving effect to such substitution,
Borrower is in compliance with the requirements of Section 2.6(a) hereof.
          (g) Receipts from Interest Rate Protection Agreements. All payments
due to Borrower pursuant to any Interest Rate Protection Agreement, including
upon any termination thereof, shall be payable to and held by Agent; provided,
however, that all periodic “net payments” and any other payments due to Borrower
so received by Agent in connection with a payment made by the Counterparty to
any Interest Rate Protection Agreement shall be applied by Agent on account of
Interest then due and payable or which becomes due and payable on the Loan. If
an Event of Default occurs, Agent may, in its sole discretion, for so long as
such Event of Default is continuing and in addition to any other rights and
remedies hereunder, apply the amounts so held by Agent to the Loan or other
amounts due under the Loan Documents at Agent’s election. Until such time as all
Obligations have been paid in full, Borrower shall have no right to withdraw or
otherwise apply any funds received by Agent on account of any Interest Rate
Protection Agreement. Such funds shall constitute additional security for the
Obligations, a security interest therein being granted hereby. In the event
Borrower receives any sums pursuant

31



--------------------------------------------------------------------------------



 



to or in connection with any Interest Rate Protection Agreement, it shall
immediately pay such sums to Agent.
          (h) Security. No Interest Rate Protection Agreement shall be secured
by all or any portion of the Collateral unless it is a Lender Interest Rate
Protection Agreement, in which case such Lender Interest Rate Protection
Agreement shall be secured pari passu with the principal amount of the Loan
secured by the Mortgage and the other Loan Documents. In amplification of the
foregoing, in the event that any payment received by Borrower hereunder is
insufficient to pay all amounts due and owing on the date of such payment, such
payment shall be applied pari passu together with any application thereof to the
outstanding principal of the Loan.
          SECTION 2.7.    Additional Interest. Borrower shall pay to Agent the
following losses, costs and expenses of Agent or any Lender incurred or
estimated by Agent or such Lender, as applicable, to be incurred:
     (a) all losses, costs and expenses incurred by reason of obtaining,
liquidating or redeploying deposits or other funds acquired by Agent or such
Lender to fund or maintain the Loan, including by means of a prepayment of the
Loan, delay or failure to convert the Applicable Interest Rate to a LIBOR Rate
or to prepay the Loan when required hereunder, any revocation of a notice of
prepayment, or otherwise; and
     (b) any sums becoming payable by Borrower pursuant to any Lender Interest
Rate Protection Agreement, including any termination thereof.
In any of the foregoing events, Borrower shall pay to Agent, concurrently with
any principal payment with respect to clause (a) of this Section 2.7 and within
five (5) Business Days after written demand in all other cases, or in the case
of any Lender Interest Rate Protection Agreement, such shorter period as shall
be specified therein, such amount as shall equal the amount of the Additional
Interest certified by Agent (or the applicable Lender) to Borrower by reason of
such event. A certificate as to the amount of such Additional Interest submitted
by Agent to Borrower setting forth Agent’s (or the applicable Lender’s) basis
for the determination of Additional Interest shall be conclusive evidence of the
amount thereof, absent manifest error. Failure on the part of Agent to demand
payment from Borrower for any Additional Interest attributable to any particular
period shall not constitute a waiver of Agent’s (or the applicable Lender’s)
right to demand payment of such amount for any subsequent or prior period.
          SECTION 2.8.    No Withholdings. All sums payable by Borrower under
the Note, this Loan Agreement and the other Loan Documents, shall be paid in
full and without set-off or counterclaims and free of any deductions or
withholdings for any and all present and future taxes, levies, imposts,
deductions, duties, filing and other fees or charges, excluding Excluded Taxes
(collectively, “Taxes”). In the event that Borrower is prohibited by any law
from making any such payment free of such deductions or withholdings with
respect to Taxes, then Borrower shall pay such additional amount to Agent as may
be necessary in order that the actual amount received by Lenders after such
deduction or withholding (and after payment of any additional Taxes due as a
consequence of the payment of such additional amount) shall equal the amount
that would have been received if such deduction or withholding were not
required;

32



--------------------------------------------------------------------------------



 



provided, however, that Borrower shall not be obligated to pay such additional
amount on account of a specific Lender if at the time such Lender became a
“Lender” hereunder, Borrower is required to deduct or withhold any sums solely
because such Lender had a legal basis to deliver, but failed to deliver, to
Borrower (a) a duly executed copy of United States Internal Revenue Service
Form W-8 BEN or W-8 ECI or any successor form or any required renewal thereof,
as the case may be, certifying in each case that such Lender is entitled to
receive payments hereunder or under the other Loan Documents without deduction
or withholding of any United States federal income taxes or (b) a duly executed
United States Internal Revenue Service Form W-8 BEN or W-9 or any successor form
or any required renewal thereof, establishing that a full exemption exists from
United States backup withholding tax, and as result of such failure, Borrower
was prohibited by the IRC from making any such payment free of such deductions
or withholding. Notwithstanding anything contained in this Section 2.8, in no
event will any Lender’s failure to deliver any such forms, or any renewal or
extension thereof, affect, postpone or relieve Borrower from any obligation to
pay Interest, principal, Additional Interest and other amounts due under the
Loan Documents (other than amounts due under this Section 2.8 as a result of a
Lender’s failure to deliver such forms). Such additional amount shall be due
concurrently with the payment with respect to which such additional amount is
owed in the amount of Taxes certified by Agent (or the applicable Lender). A
certificate as to the amount of Taxes submitted by Agent to Borrower setting
forth Agent’s (or the applicable Lender’s) basis for the determination of Taxes
shall be conclusive evidence of the amount thereof, absent manifest error.
Failure on the part of Agent to demand payment from Borrower for any Taxes
attributable to any particular period shall not constitute a waiver of Agent’s
(or the applicable Lender’s) right to demand payment of such amount for any
subsequent or prior period.
SECTION 2.9.    Unavailability of LIBOR; Illegality.
          (a) Unavailability of LIBOR. If on any date on which Borrower seeks to
establish a LIBOR Rate as the Applicable Interest Rate pursuant to Section 2.3
hereof or on which a LIBOR Rate would otherwise apply pursuant to Section 2.3(d)
hereof, Agent determines (which determination shall be conclusive and binding
upon Borrower) that (i) Dollar deposits in an amount approximately equal to the
then outstanding principal balance of the Loan Portion bearing interest at a
LIBOR Rate are not generally available at such time in the London interbank
Eurodollar market for deposits in Eurodollars, (ii) reasonable means do not
exist for ascertaining LIBOR, or (iii) the Applicable Interest Rate would be in
excess of the maximum interest rate which Borrower may by law pay, Agent shall
promptly give notice (the “Non-Availability Notice”) of such fact to Borrower
and the option to convert to or to continue the Applicable Interest Rate on such
Loan Portion as a LIBOR Rate shall be suspended until such time as such
condition no longer exists. In the event that the option to elect, to convert to
or to continue an Applicable Interest Rate as a LIBOR Rate shall be suspended as
provided in this Section 2.11(a), effective upon the giving of the
Non-Availability Notice, and if applicable, effective as of the first date that
a LIBOR Rate Period would otherwise be in effect pursuant to Section 2.3(d)
hereof, interest on the Loan Portion for which a LIBOR Rate was to be determined
shall be payable at the Base Rate, from and including the date of the giving of
the Non-Availability Notice (or the date that such LIBOR Rate Period would
otherwise be in effect pursuant to Section 2.3(d) hereof, if applicable) until
the Maturity Date or until any earlier date on which a LIBOR Rate shall become
effective for such Loan Portion pursuant to Section 2.3 hereof

33



--------------------------------------------------------------------------------



 



following the giving of notice by Agent to Borrower that the conditions referred
to in this Section 2.9(a) no longer exist.
          (b) Illegality. In the event that at any time while any Loan Portion
bears interest at a LIBOR Rate, any Lender determines (which determination shall
be conclusive and binding on Borrower) that it is or shall become illegal for
such Lender to maintain the Loan or a portion thereof on the basis of one or
more LIBOR Rates, Agent shall promptly after receiving notice thereof from such
Lender give notice of such fact to Borrower, and the option to elect, to convert
to or to continue the Applicable Interest Rate on any Loan Portion as a LIBOR
Rate shall be suspended until such time as such condition shall no longer exist.
In the case of existing Loan Portions affected by the circumstances described in
the immediately preceding sentence, the Applicable Interest Rate on such Loan
Portion shall be converted automatically to the Base Rate (unless such Lender
determines that such conversion is not required with respect to any existing
Loan Portion) and shall be payable at the Base Rate in the same manner as
provided in Section 2.9(a) hereof.
SECTION 2.10.    Increased Costs and Capital Adequacy.
          (a) Borrower agrees to pay Agent additional amounts as Agent shall
determine will compensate Lenders for costs incurred in maintaining the Loan or
any portion thereof outstanding or for the reduction of any amounts received or
receivable as a result of any Regulatory Change (i) changing the basis of
taxation of payments to any Lender (other than taxes imposed on all or any
portion of the overall net income of any Lender by the United States or by any
political subdivision or taxing authority of the United States), (ii) imposing,
modifying or applying any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of, credit extended by, or
any other acquisition of funds for loans by any Lender (whether directly,
indirectly or on a portfolio wide basis) or (iii) imposing on any Lender any
other condition affecting the Note or the Loan.
          (b) If any Lender shall determine in good faith that (i) any change
after the date hereof in the application of any law, rule, regulation or
guideline adopted or arising out of the June 2006 report of the Basel Committee
on Banking Regulations and Supervisory Practices entitled “Basel II:
International Convergence of Capital Measurement and Capital Standards: a
Revised Framework - Comprehensive Version,” or any change in the interpretation
or administration thereof by any domestic or foreign governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, (ii) any change in or adoption of after the date hereof
any other law, rule, regulation or guideline regarding capital adequacy, or
(iii) compliance by any Lender, or any lending office of any Lender, or the
holding company of any Lender, with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency based on any such change or adoption, has or would
have the effect of reducing the rate of return on any Lender’s capital to a
level below that which such Lender would have achieved but for such adoption,
change or compliance (taking into consideration the policies of such Lender with
respect to capital adequacy), then from time to time Borrower shall pay to Agent
such additional amounts as will compensate Lenders for such actual reduction
with respect to any portion of the Loan outstanding.

34



--------------------------------------------------------------------------------



 



          (c) Any amount payable by Borrower pursuant to Section 2.10(a) or (b)
hereof shall be paid to Agent within five (5) Business Days of receipt by
Borrower of a certificate of Agent setting forth the amount due and Agent’s
basis for the determination of such amount, which statement shall be conclusive
and binding upon Borrower, absent manifest error. Failure on the part of Agent
to demand payment from Borrower for any such amount attributable to any
particular period shall not constitute a waiver of Agent’s right to demand
payment of such amount for any subsequent or prior period.
          SECTION 2.11.    Usury. The Note, this Loan Agreement, the Mortgage,
and the other Loan Documents are subject to the express condition that at no
time shall Borrower be obligated or required to pay interest on the Obligations
at a rate which could subject any Lender to either civil or criminal liability
as a result of being in excess of the maximum interest rate which Borrower is
permitted by law to contract for or to agree to pay. If by the terms of the
Note, this Loan Agreement, the Mortgage or any other Loan Document, Borrower is
at any time required or obligated to pay interest at a rate in excess of such
maximum rate, the rate of interest shall be deemed to be immediately reduced to
such maximum rate and, to the extent not prohibited by applicable law, the
interest payments in excess of such maximum rate shall be applied and shall be
deemed to have been payments in reduction of principal.
          SECTION 2.12.    Closing. The Closing shall be held pursuant to an
escrow with the Title Company.
          SECTION 2.13.    Fees. Borrower shall pay the fees provided for in the
Loan Fee Letter in accordance with the terms of this Loan Agreement and the Loan
Fee Letter.
          SECTION 2.14.    Clearing Account and Lockbox Account.
          (a) Borrower shall cause all Operating Revenues to be paid and
deposited directly into the Lockbox Account or the Clearing Account. Borrower
shall also deliver to Agent a Credit Card Servicer Agreement from each credit
card company, servicer or agency used by Borrower and/or Property Manager,
executed by Borrower and/or Property Manager, as applicable, and such credit
card company, servicer or agency promptly after engaging same. If, however,
Borrower or Property Manager for any reason receives Operating Revenues Borrower
shall deposit same into the Lockbox Account or the Clearing Account promptly,
but in any event, within two (2) Business Days of receipt. All available sums on
deposit in the Clearing Account shall be swept on a daily basis to the Lockbox
Account. All sums held in the Clearing Account shall constitute additional
security for the Obligations. Borrower hereby grants to Agent and Lenders a
security interest in all rights of Borrower in and to the Clearing Account and
all sums on deposit therein as additional security for the Obligations. Agent
shall have sole control over the Clearing Account and neither Borrower nor any
other Person other than Agent shall have any right to, and Borrower covenant
that they shall not, withdraw any amounts from, the Clearing Account. All
interest earned on amounts deposited in the Clearing Account shall be
re-deposited therein and become part thereof. No funds in the Clearing Account
may be commingled with any funds of Manager or any other Person. Upon the
occurrence and during the continuation of an Event of Default, Agent shall have
the rights and remedies with respect to the Clearing Account specified in this
Loan Agreement or in any other Loan Document. Neither Agent nor Lenders shall be
liable for any loss of interest on or any penalty or charge assessed

35



--------------------------------------------------------------------------------



 



against the funds in, payable on, or credited to the Clearing Account as a
result of the exercise by Agent of any of its rights, remedies or obligations
hereunder or under any other Loan Document. Borrower shall not close or consent
to Property Manager’s closing the Clearing Account without obtaining the prior
consent of Agent. Borrower shall maintain the Clearing Account and shall pay all
fees and charges with respect thereto when due, and shall keep in full force and
effect the Account Agreement with respect thereto. In the event that the Account
Agreement applicable to the Clearing Account is terminated, or the bank or
financial institution at which the Clearing Account is held otherwise no longer
acts as the depository thereof, Borrower shall open another Clearing Account at
another bank or financial institution reasonably acceptable to Agent and,
concurrently with opening same, execute and deliver, and cause such bank or
financial institution to execute and deliver, to Agent an Account Agreement with
respect thereto.
          (b) All sums on deposit in the Lockbox Account shall be held,
disbursed and applied in accordance with this Loan Agreement and the Cash
Management Agreement. All sums held in the Lockbox Account shall constitute
additional security for the Obligations. Borrower hereby grants to Agent and
Lenders a security interest in all rights of Borrower in and to the Lockbox
Account and all sums on deposit therein as additional security for the
Obligations. Agent shall have sole control over the Lockbox Account and neither
Borrower nor any other Person other than Agent shall have any right to, and
Borrower covenant that they shall not, withdraw any amounts from, the Lockbox
Account. All interest earned on amounts deposited in the Lockbox Account shall
be re-deposited therein and become part thereof. No funds in the Lockbox Account
may be commingled with any funds of Property Manager or any other Person. Upon
the occurrence and during the continuation of an Event of Default, Agent shall
have the rights and remedies with respect to the Lockbox Account specified in
this Loan Agreement or in any other Loan Document. Neither Agent nor Lenders
shall be liable for any loss of interest on or any penalty or charge assessed
against the funds in, payable on, or credited to the Lockbox Account as a result
of the exercise by Agent of any of its rights, remedies or obligations hereunder
or under any other Loan Document. Borrower shall not close or consent to
Property Manager’s closing the Lockbox Account without obtaining the prior
consent of Agent. Borrower shall maintain the Lockbox Account and shall pay all
fees and charges with respect thereto when due. In the event that the Cash
Management Agreement is terminated, or the Depositary otherwise no longer acts
as the cash management bank thereunder, Borrower shall open another Lockbox
Account at another bank or financial institution reasonably acceptable to Agent
and, concurrently with opening same, execute and deliver, and cause such bank or
financial institution to execute and deliver, to Agent an agreement in
substitution of the Cash Management Agreement in substantially the same form,
and otherwise reasonably acceptable to Agent.
          (c) All sums held in the Operating Account and the GM Account shall
constitute additional security for the Obligations. Borrower hereby grants to
Agent and Lenders a security interest in all rights of Borrower in and to the
Operating Account and the GM Account and all sums on deposit in each of said
Accounts as additional security for the Obligations. Agent shall have sole
control over the Operating Account and the GM Account subject to the terms of
this Section 2.14(c). Borrower and Property Manager may from time to time make
withdrawals from the Operating Account and the GM Account to pay Operating
Expenses, to make distributions to or repay loans permitted hereunder from
Borrower’s members, to pay for alterations and other Capital Expenditures and
FF&E Expenditures and for any other purposes of

36



--------------------------------------------------------------------------------



 



Borrower, subject, however, to any limitations and prohibitions on withdrawals
and use of funds set forth in this Loan Agreement and the other Loan Documents
(and to transfer funds from the Operating Account to the GM Account for the
purposes of paying the foregoing items, subject, however, to the provisions of
this Section 2.14(c)). All interest earned on amounts deposited in the Operating
Account and the GM Account shall be re-deposited therein and become part
thereof. No funds in the Operating Account or the GM Account may be commingled
with any funds of Property Manager or any other Person. Upon the occurrence and
during the continuation of an Event of Default, Agent shall have the rights and
remedies with respect to the Operating Account and the GM Account specified in
this Loan Agreement or in any other Loan Document. Neither Agent nor Lenders
shall be liable for any loss of interest on or any penalty or charge assessed
against the funds in, payable on, or credited to the Operating Account or the GM
Account as a result of the exercise by Agent of any of its rights, remedies or
obligations hereunder or under any other Loan Document. Borrower shall not close
or consent to Property Manager’s closing the Operating Account without obtaining
the prior consent of Agent. Borrower shall maintain the Operating Account and
shall pay all fees and charges with respect thereto when due. In the event that
the Account Agreement applicable to the Operating Account is terminated, or the
bank or financial institution at which the Operating Account is held otherwise
no longer acts as the depository thereof, Borrower shall open another Operating
Account at another bank or financial institution acceptable to Agent and,
concurrently with opening same, execute and deliver, and cause such bank or
financial institution to execute and deliver, to Agent an Account Agreement with
respect thereto. Borrower represents to Agent and Lenders that as of the Closing
Date, the balance of the GM Account does not exceed $20,000. Borrower agrees
that the balance of the GM Account shall not exceed $20,000 (unless an Account
Agreement is in effect with respect to the GM Account at all times that the
balance thereof exceeds $20,000). Borrower shall not close or consent to
Property Manager’s closing the GM Account, shall maintain the GM Account and
shall pay all fees and charges with respect thereto when due, provided, however,
that Borrower may close or consent to Property Manager’s closing the GM Account
without obtaining the prior consent of Agent so long as the balance thereof does
not exceed $20,000 and such balance is transferred to the Operating Account upon
the closing of the GM Account. Borrower may not open another Account in
replacement of the GM Account without obtaining the prior consent of Agent.
          SECTION 2.15.    Tenant Security Account.
          (a) Borrower shall comply with all Legal Requirements and the
applicable Lease applicable to any security given under any Lease. Subject to
the foregoing, Borrower shall deposit or cause to be deposited all Security
Deposits under Major Leases into the Tenant Security Account within two
(2) Business Days after receipt. Prior to accepting any Security Deposit under
any Major Lease, if a Tenant Security Account shall not have been opened or an
Account Agreement with respect thereto shall not be in effect, Borrower shall
open a Tenant Security Account and deliver to Agent an Account Agreement
executed by Borrower and the bank or other financial institution where said
Account is held with respect to such Account.
          (b) Borrower shall not withdraw any sums from the Tenant Security
Account or apply any security deposits if an Event of Default has occurred and
is continuing. Borrower may make withdrawals from the Tenant Security Account at
such time as no Event of Default has occurred and is continuing provided the
proceeds are (i) applied in the ordinary course of

37



--------------------------------------------------------------------------------



 



business to sums due under the applicable Major Lease when the terms of such
Major Lease or applicable Legal Requirements permit the application thereof or
(ii) returned to the applicable Lessee pursuant to Legal Requirements or the
terms of the applicable Major Lease which require Borrower to return such other
Security Deposit. Upon the occurrence and during the continuation of an Event of
Default, neither Borrower nor any other Person shall have any right to, and
Borrower covenants that it shall not, withdraw any amounts from the Tenant
Security Account or apply any Security Deposits, except as may be approved by
Agent. In the event an Event of Default exists but Borrower is required pursuant
to the terms of the applicable Lease or applicable Legal Requirements to return
any Security Deposit to the applicable Lessee, Borrower shall deliver a notice
to Agent certifying same and stating the reason therefor. Agent shall, at
Agent’s option and at Borrower’s sole cost and expense, either permit Borrower
to return the Security Deposit to the applicable Lessee or, if Agent elects with
respect to any Major Lease, cause such Security Deposit to be returned directly
to the applicable Lessee.
          (c) All sums on deposit in the Tenant Security Account shall be held,
disbursed and applied in accordance with this Loan Agreement. All sums held in
the Tenant Security Account shall constitute additional security for the
Obligations. Borrower hereby grants to Agent and Lenders a security interest in
all rights of Borrower in and to the Tenant Security Account and all sums on
deposit therein as additional security for the Obligations. Agent shall have
sole control over the Tenant Security Account and neither Borrower nor any other
Person other than Agent shall have any right to, and Borrower covenant that they
shall not, withdraw any amounts from, the Tenant Security Account except as
provided in this Section 2.15. All interest earned on amounts deposited in the
Tenant Security Account shall be re-deposited therein and become part thereof.
No funds in the Tenant Security Account may be commingled with any funds of
Manager or any other Person or any other funds of Borrower. Upon the occurrence
and during the continuation of an Event of Default, Agent shall have the rights
and remedies with respect to the Tenant Security Account specified in this Loan
Agreement or in any other Loan Document. Neither Agent nor Lenders shall be
liable for any loss of interest on or any penalty or charge assessed against the
funds in, payable on, or credited to the Tenant Security Account as a result of
the exercise by Agent of any of its rights, remedies or obligations hereunder or
under any other Loan Document. Borrower shall not close or consent to Property
Manager’s closing the Tenant Security Account without obtaining the prior
consent of Agent, which Agent shall provide at Borrower’s request if there
ceases to be any Security Deposit under any Major Lease. Except as provided in
the immediately preceding sentence, Borrower shall maintain the Tenant Security
Account and shall pay all fees and charges with respect thereto when due. In the
event that the Account Agreement applicable to the Tenant Security Account is
terminated, or the bank or financial institution at which the Tenant Security
Account is held otherwise no longer acts as the depository thereof, Borrower
shall open another Tenant Security Account at another bank or financial
institution reasonably acceptable to Agent and, concurrently with opening same,
execute and deliver, and cause such bank or financial institution to execute and
deliver, to Agent an Account Agreement with respect thereto.
          SECTION 2.16.    FF&E Reserve Account.
          (a) On each Payment Date, and in addition to all other amounts then
due and owing, Borrower shall deposit into the FF&E Reserve Account the FF&E
Reserve Amount for the second (2nd) calendar month immediately prior to such
Payment Date (e.g., the payment due

38



--------------------------------------------------------------------------------



 



on May 1, 2010 shall be the FF&E Reserve Amount for March, 2010). Borrower shall
cause all sums on deposit in the FF&E Reserve Account to be deposited into the
Lockbox Account upon the demand of Agent at any time that a Cash Sweep Condition
exists.
          (b) All sums held in the FF&E Reserve Account shall constitute
additional security for the Obligations. Borrower hereby grants to Agent and
Lenders a security interest in all rights of Borrower in and to the FF&E Reserve
Account and all sums on deposit therein as additional security for the
Obligations. Agent shall have sole control over the FF&E Reserve Account and
neither Borrower nor any other Person other than Agent shall have any right to,
and Borrower covenants that they shall not, withdraw any amounts from, the FF&E
Reserve Account upon the occurrence and during the continuance of an Event of
Default. At all other times, and subject to the other terms and conditions of
the Loan Documents, Borrower may withdraw sums from the FF&E Reserve Account to
pay FF&E Expenditures. All interest earned on amounts deposited in the FF&E
Reserve Account shall be re-deposited therein and become part thereof. No funds
in the FF&E Reserve Account may be commingled with any funds of Property Manager
or any other Person. Upon the occurrence and during the continuation of an Event
of Default, Agent shall have the rights and remedies with respect to the FF&E
Reserve Account specified in this Loan Agreement or in any other Loan Document.
Neither Agent nor Lenders shall be liable for any loss of interest on or any
penalty or charge assessed against the funds in, payable on, or credited to the
FF&E Reserve Account as a result of the exercise by Agent of any of its rights,
remedies or obligations hereunder or under any other Loan Document. Borrower
shall not close or consent to Property Manager’s closing the FF&E Reserve
Account without obtaining the prior consent of Agent. Borrower shall maintain
the FF&E Reserve Account and shall pay all fees and charges with respect thereto
when due. In the event that the Account Agreement applicable to the FF&E Reserve
Account is terminated, or the bank or financial institution at which the FF&E
Reserve Account is held otherwise no longer acts as the depository thereof,
Borrower shall open another FF&E Reserve Account at another bank or financial
institution reasonably acceptable to Agent and, concurrently with opening same,
execute and deliver, and cause such bank or financial institution to execute and
deliver, to Agent an Account Agreement with respect thereto.
          SECTION 2.17.    Return of Funds in Accounts(a) . When the obligations
of the parties to this Loan Agreement are terminated in accordance with
Section 6.10 hereof, Agent shall notify the banks or other financial
institutions that are party to the Account Agreements that Agent’s security
interest no longer applies to the Accounts under such Account Agreements and
that such Account Agreements should be terminated, and direct such banks to
release the funds therein as Borrower may direct.
          SECTION 2.18.    Fees. Borrower shall pay to the fees provided for in
the Loan Fee Letter in accordance with the terms of this Loan Agreement and the
Loan Fee Letter.
          SECTION 2.19.    Changes in Law Regarding Taxation of Property. In the
event of the passage after the Closing Date of any law deducting from the value
of real property for the purpose of taxation any lien or encumbrance thereon or
changing in any way the laws for the taxation of deeds of trust, mortgages or
debts secured by deeds of trust or mortgages or the manner of the collection of
any such taxes, and imposing a tax, either directly or indirectly, on any Note,
the Mortgage or any other Loan Document, Borrower shall pay any tax imposed as a

39



--------------------------------------------------------------------------------



 



result of any such law, plus such amount as shall be sufficient to compensate
Lenders for any tax imposed upon it in consequence of any such payment within
ten (10) days after demand by Agent, provided, that if, in the opinion of
Agent’s Counsel, Borrower is not permitted by law to pay such taxes, Agent shall
have the right, at its option, by notice to Borrower, to declare the Loan to be
and become due and payable not less than ninety (90) days after the giving of
such notice, without penalty or prepayment fees.
ARTICLE III
CONDITIONS PRECEDENT TO THE
EFFECTIVENESS OF THIS LOAN AGREEMENT
          This Loan Agreement shall not be effective until the following
conditions shall have been satisfied, except to the extent that Agent may elect
(which election may be made without written or express notice of such waiver) to
waive any such conditions:
          SECTION 3.1.    Representations and Warranties. The representations
and warranties made by Borrower and Guarantor in the Loan Documents and in each
certificate, document, or financial or other statement furnished by Borrower or
Guarantor pursuant to or in connection therewith, shall be true and correct on
and as of the Closing Date.
          SECTION 3.2.    Receipt of Items and Documents by Agent. Agent shall
have received and approved the following items and documents, duly executed and
in recordable form where applicable, in each case in form and substance
satisfactory to Agent:
          (a) a pro forma Title Policy;
          (b) the Survey;
          (c) all Leases in effect as of the Closing Date, and if required by
Agent, estoppel certificates from all Lessees and subordination, non-disturbance
and attornment agreements with all Lessees whose Leases by their terms are not
subordinate to the Mortgage;;
          (d) current UCC, judgment, bankruptcy and other search reports with
respect to Borrower, Guarantor and such other Persons as Agent may require;
          (e) unless such information is indicated on the Survey, a certificate
from a licensed surveyor or an insurance broker that the Premises are not
located in a flood hazard plain as indicated on the maps of the Federal
Emergency Management Agency;
          (f) the Environmental Report (and, if such report is not addressed to
Agent, a reliance letter for same addressed to Agent), a property condition
report and a geotechnical report (and, if such reports are not addressed to
Agent, reliance letters for same addressed to Agent);
          (g) the tax identification number, organizational identification
number, and social security number (as applicable) for each of Borrower,
Guarantor and such direct or indirect beneficial or equitable owners of Borrower
as requested by Agent

40



--------------------------------------------------------------------------------



 



          (h) an organizational chart with respect to Borrower; copies of all
organizational and authorizing documents of Borrower and Guarantor; evidence of
the good standing of Borrower and Guarantor in their jurisdiction of
organization; and evidence of the good standing/qualification to do business in
the jurisdiction in which the Premises are located;
          (i) copies of all licenses, easements, plats or other agreements or
instruments pertaining to the Premises and all other Permitted Encumbrances and
Premises Documents;
          (j) copies of Operating Agreements;
          (k) the Insurance Policies and copies, certificates of insurance or
other evidence of the Insurance Policies satisfactory to Agent, together with
evidence that:
               (i) all such Insurance Policies then have an unexpired term
acceptable to Agent;
               (ii) the premiums then due have been paid in full; and
               (iii) such Insurance Policies are in full force and effect;
          (l) a letter or report of Agent’s insurance consultant concerning
Borrower’s compliance with the requirements of this Loan Agreement as to the
Insurance Policies and such other matters pertaining to insurance as Agent may
require;
          (m) evidence satisfactory to Agent that the Land and the Premises
comply with all Legal Requirements and that, to the extent required by Legal
Requirements to be in effect, all Operating Permits are in full force and
effect;
          (n) an Appraisal indicating a Loan-to-Value Ratio of no more than
sixty percent (60%);
          (o) certified copies of the balance sheets and other financial
statements of Borrower, Guarantor and the Premises as Agent shall require, and
completion of Agent’s review of the financial condition of Borrower, Guarantor
and the Premises;
          (p) a certified copy of the Management Agreement;
          (q) a certified copy of the Franchise Agreement;
          (r) the Franchise Comfort Letter;
          (s) copies of official photographic identification (passport or
driver’s license) of the individuals who sign on behalf of Borrower and
Guarantor, and such other principals of those Persons as Agent requires,
certified by Borrower’s attorney or a notary public as true and correct copies;
          (t) opinions in form, substance and scope satisfactory to Agent and
Agent’s counsel from counsel satisfactory to Agent as to such matters as Agent
shall request; and

41



--------------------------------------------------------------------------------



 



          (u) such other documents, instruments, reports, opinions, estoppel
certificates and approvals as Agent or Agent’s Counsel may require.
          SECTION 3.3.    Closing Documents, Etc. Agent shall have received
fully executed and, where appropriate, acknowledged counterparts of this Loan
Agreement, each of the other Loan Documents and all other documents, agreements,
instruments, certificates and other items which are expressly required under the
Loan Documents or Agent shall otherwise require, each of which shall be dated as
of the Closing Date, unless otherwise expressly stated (all of which shall be in
such form, substance and content as Agent shall require).
          SECTION 3.4.    Payment of Fees and Expenses. Agent shall have
received payment of all fees and expenses required to be paid pursuant to the
Loan Fee Letter, this Loan Agreement or the other Loan Documents, including
Section 5.15 hereof.
          SECTION 3.5.    Adverse Conditions; Internal Approval. Agent shall be
satisfied that there has been no material disruption or material adverse change
in financial, banking, real estate or capital market conditions, and shall have
received all internal underwriting approvals to make the Loan and otherwise
pertaining to Borrower and all other relevant parties.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          To induce Lenders to make the Loan and Lenders and Agent to enter into
this Loan Agreement and to perform Lenders’ and Agent’s obligations hereunder,
Borrower hereby represents and warrants to Agent and Lenders as follows as of
the date hereof (which representations and warranties shall survive the
execution and delivery of this Loan Agreement and the other Loan Documents,
regardless of any investigation made by Agent or Lenders or on its or their
behalf).
          SECTION 4.1.    Due Organization Borrower is a Delaware limited
liability company duly organized and validly existing under the laws of the
state of its formation and duly qualified to do business in the State where the
Premises are located. Borrower has all necessary power and authority to own its
properties and to conduct its business as presently conducted or proposed to be
conducted and to enter into and perform its obligations under this Loan
Agreement and the other Loan Documents to which it is a party, and all other
agreements and instruments to be executed by Borrower in connection herewith and
therewith. Attached to the Borrower’s Certificate is a true and correct
organizational chart of Borrower, and the information shown thereon is true and
correct, as of the Closing Date.
          SECTION 4.2.    Due Execution. This Loan Agreement and the other Loan
Documents to which Borrower is a party have been duly executed and delivered,
and all necessary actions have been taken to authorize Borrower to perform its
obligations hereunder and thereunder.

42



--------------------------------------------------------------------------------



 



          SECTION 4.3.    Enforceability. This Loan Agreement and the other Loan
Documents to which Borrower is a party constitute legal, valid and binding
obligations of Borrower.
          SECTION 4.4.    No Violation. The consummation of the transactions
herein contemplated, the execution and delivery of this Loan Agreement, the
other Loan Documents to which Borrower is a party, and all other agreements and
instruments to be executed by Borrower in connection herewith and therewith, and
the performance by Borrower of its obligations hereunder and thereunder, do not
and will not (a) violate any Legal Requirement, (b) result in a breach of any of
the terms, conditions or provisions of, or constitute a default under any
mortgage, deed of trust, indenture, agreement, permit, franchise, license, note
or instrument to which Borrower or any Affiliate of Borrower is a party or by
which it or any of its properties is bound, (c) result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of the assets of Borrower or any Affiliate of Borrower (except as contemplated
by this Loan Agreement and by the other Loan Documents), or (d) violate any
provision of the Borrower Operating Agreement or other organizational documents
of Borrower. Borrower is not in default with respect to any Legal Requirement
relating to its formation or organization.
          SECTION 4.5.    No Litigation. Other than “slip-and-fall” and other
routine claims ordinarily made in the normal course of operating the Premises
which, if adversely determined, would reasonably likely have no Material Adverse
Effect and are covered by Borrower’s insurance and with respect to which the
insurer has not denied coverage or refused to defend and immaterial contract
disputes involving Borrower and its contractors or service suppliers ordinarily
made in the normal course of operating the Premises which, if adversely
determined, would reasonably likely have no Material Adverse Effect, and further
except as set forth on Schedule 4.5 attached hereto or in Guarantor’s most
recent 10-Q filing with the Securities and Exchange Commission, there are no
actions, suits or proceedings at law or in equity or before or instituted by any
Governmental Authority (a) pending or, to Borrower’s knowledge, threatened
against or affecting Borrower, Guarantor, the Premises, the Collateral or any
part thereof (including any condemnation or eminent domain proceeding against
the Premises, or any part thereof) or (b) pending or, to Borrower’s knowledge,
threatened, which affect or might affect the validity or enforceability of any
Security Document (or the priority of the lien thereof), or any of the Loan
Documents.
          SECTION 4.6.    No Default or Event of Default. No Default or Event of
Default has occurred and is continuing.
          SECTION 4.7.    Offsets, Defenses, Etc. Borrower has no offsets,
defenses or counterclaims against its obligations under the Loan Documents, any
and all such offsets, defenses and counterclaims, if any, being waived by
Borrower.
          SECTION 4.8.    Consents. All consents, approvals, orders or
authorizations of, or registrations, declarations or filings with, or other
actions with respect to or by, any Governmental Authorities or any party to any
Permitted Encumbrance that are required in connection with the valid execution,
delivery and performance by Borrower of this Loan Agreement, the other Loan
Documents and all other agreements and instruments to be executed

43



--------------------------------------------------------------------------------



 



by Borrower in connection herewith or therewith have been obtained and are in
full force and effect.
          SECTION 4.9.    Financial Statements and Other Information. All
statements of financial condition and related schedules of Borrower and
Guarantor heretofore delivered to Agent are true, correct and complete in all
material respects, fairly present the financial conditions of the subjects
thereof as of the respective dates thereof, and without limiting the foregoing,
reflect all direct and contingent liabilities of Borrower and Guarantor, and
have been prepared in accordance with GAAP. Title to all assets listed in such
statements and schedules of Borrower are held solely in the name of Borrower,
and no other Person has an interest therein. No material adverse change has
occurred in the financial conditions reflected in the most recent of the
aforesaid statements of financial condition and related schedules since the
respective dates thereof. Neither the aforesaid statements of financial
condition and related schedules nor any certificate, statement, document or
information furnished to Agent, Agent’s Counsel or to any other Person at the
request of Agent by or on behalf of Borrower, Guarantor or any Affiliate of
Borrower or Guarantor in connection with or related to the transactions
contemplated hereby, nor any representation nor warranty in this Loan Agreement
or any other Loan Document, contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading in any material respect.
          SECTION 4.10.    Full Disclosure. There is no material fact known to
Borrower or Guarantor pertaining to Borrower, Guarantor, the Premises or the
other Collateral that Borrower has not disclosed to Agent that would or is
reasonably likely to have a Material Adverse Effect.
          SECTION 4.11.    Accounts. All accounts of Borrower or of any other
Person, including Agent, held on behalf of or for the benefit of Borrower which
are required to be established pursuant to this Loan Agreement or any other Loan
Document and which are not held at Agent, including the account number of each
Account and the name and address of the financial institution at which each
Account is held, are as set forth on Schedule 4.11 attached hereto. Borrower has
no other accounts except those held at Agent and those set forth on said
schedule.
          SECTION 4.12.    Indebtedness. Borrower is not currently indebted or
in contract for any Indebtedness, and is not otherwise liable in respect of any
Indebtedness, other than Permitted Indebtedness and is not holding out its
credit as being available to satisfy the obligations of any other Person.
          SECTION 4.13.    Insurance Policies. The Insurance Policies required
to be maintained pursuant to this Loan Agreement are in full force and effect
and reflect that Agent and Lenders are properly endorsed in accordance with
Schedule 5.11 hereof. Such Insurance Policies satisfy the requirements set forth
in Schedule 5.11 hereof and the premiums for the Insurance Policies have been
paid in full.
          SECTION 4.14.    Availability of Utilities and Access. Except as shown
on the Survey, all utility services and facilities necessary for the current
operation, use and occupancy of the Premises in accordance with this Loan
Agreement, are available at the boundaries of the

44



--------------------------------------------------------------------------------



 



Premises, including water supply, storm and sanitary sewer facilities, gas and
electric and telephone facilities. The Premises have direct physical access to
and from at least one public road.
          SECTION 4.15.    No Liens. Except for the Loan Documents, Borrower has
not made, assumed or been assigned any contract or arrangement of any kind, the
performance of which by the other party thereto would give rise to a Lien
against all or any portion of the Collateral. There exists no Lien on any direct
or indirect equity or beneficial interest in Borrower other than any Lien which
would be permitted hereunder.
          SECTION 4.16.    Compliance with Legal Requirements. The Legal
Requirements, including zoning ordinances and regulations, permit (a) the
existing operation, use and occupancy of the Premises, and (b) except as shown
on the Survey or in the Zoning Report, the Premises to be restored and such
operation, use and occupancy to be continued following a Casualty or Taking, in
each case, on an as-of-right basis and without need of any variance, special use
permit or similar exception. All Operating Permits for the existing operation,
use and occupancy of the Premises have been obtained and are in full force and
effect and all conditions to the continued effectiveness of such permits have
been satisfied in all material respects. There are no pending or, to Borrower’s
knowledge, threatened actions, suits or proceedings to revoke, attach,
invalidate, rescind or modify the ordinances and regulations currently in effect
and to which the Premises are subject or any of the Operating Permits. Borrower,
the Premises and the existing operation, use and occupancy thereof comply in all
material respects with all Legal Requirements, including all applicable zoning
ordinances and regulations and building codes.
          SECTION 4.17.    Certain Agreements. Borrower has delivered to Agent
true, correct and complete copies of all unrecorded Permitted Encumbrances, the
Management Agreement, the Franchise Agreement, all Premises Documents, and all
Material Operating Agreements. No default in any material respect by Borrower
exists under any of the foregoing documents, and no event exists which, with the
giving of notice or passage of any cure period, or both, would constitute a
default in any material respect by Borrower under any of the foregoing
documents. Each of the Management Agreement, the Franchise Agreement, the
Material Operating Agreements, the Premises Documents and the Permitted
Encumbrances is in full force and effect. To Borrower’s knowledge, there are no
offsets, claims or defenses to the enforcement by Borrower of the Management
Agreement, the Franchise Agreement, any Material Operating Agreement, any
Premises Document or any Permitted Encumbrance presently outstanding. Borrower
has not received a notice of default under any of the foregoing documents which
remains outstanding. To Borrower’s knowledge, no default by any party (other
than Borrower) to the Management Agreement, the Franchise Agreement, any
Material Operating Agreement, any Premises Document or any Permitted Encumbrance
in any material respect exists under any of the foregoing documents, and no
grounds for termination by any such party exists, and no event exists which,
with the giving of notice or passage of any cure period, or both, would
constitute a default in any material respect by any such party under any Lease
or give rise to any right of any such party to terminate any of the foregoing
documents. There are no Operating Agreements which are Material Operating
Agreements except for those set forth on Schedule 4.17 attached hereto. The
Management Agreement represents the entire agreement between Borrower and
Property Manager with respect to the management of the Premises, and there are
no other agreements or representations, written or oral, between Borrower and
Property

45



--------------------------------------------------------------------------------



 



Manager with respect to thereto. The Franchise Agreement represents the entire
agreement between Borrower and Franchisor with respect to the hotel franchise
for the Premises, and there are no other agreements or representations, written
or oral, between Borrower and Franchisor with respect to thereto (other than as
set forth in the Franchisor Comfort Letter). Borrower has obtained all consents
necessary to collaterally assign the Management Agreement, the Franchise
Agreement, the Operating Agreements, the Premises Documents and the Permitted
Encumbrances to Agent pursuant to the Loan Documents. No agreement to which
Borrower is a party or by which it or any of the Mortgaged Property is bound
contains any option to purchase or right of first refusal in favor of any party
other than Borrower to purchase the Mortgaged Property or any part thereof.
          SECTION 4.18.    Security Documents. The provisions of each Security
Document are effective to create, in favor of Agent for the benefit of itself
and Lenders, a legal, valid and enforceable Lien on or security interest in all
of the collateral described therein, and when the appropriate recordings and
filings have been effected in public offices, each of the Security Documents
will constitute a perfected Lien on and security interest in all right, title,
estate and interest in the collateral described therein, prior and superior to
all other Liens, except as permitted under the Loan Documents.
          SECTION 4.19.    Casualty and Taking. No Casualty has occurred to any
portion of the Premises which has not been fully restored. No Taking of any
portion of the Premises, or modification, realignment or relocation of any
streets or roadways abutting the Premises or denial of access to the Premises
from any point of access (public or private), has occurred during Borrower’s
ownership of the Premises or, to Borrower’s knowledge, is threatened or pending.
          SECTION 4.20.    Brokerage. Borrower has not dealt with any brokers or
“finders” in connection with the Loan other than Cushman & Wakefield (“Broker”),
and no brokerage or “finders” fees or commissions are payable by or to any
Person other than Broker, in connection with the Loan. Borrower has paid in full
all fees, commissions and any and all other compensation due to Broker in
connection with the transaction on or prior to the Closing Date.
          SECTION 4.21.    Encroachments. Other than as disclosed on the Survey,
the Premises do not encroach upon any building line, setback line, side yard
line, any Permitted Encumbrance or any other recorded easement or any visible
easement or other easement of which Borrower is aware or has reason to believe
may exist, except in the case of immaterial encroachments which are permitted
pursuant to the Permitted Encumbrances currently in effect, or encroach over any
property line of the Land.
          SECTION 4.22.    Foreign Person. Borrower is not a “foreign person”
within the meaning of Section 1445 or 7701 of the IRC.
          SECTION 4.23.    Control Person. Borrower is not, and no Person having
“control” (as that term is defined in 12 U.S.C. § 375b or in regulations
promulgated pursuant thereto) of Borrower is, an “executive officer,”
“director,” or “person who directly or indirectly or in concert with one or more
persons, owns, controls, or has the power to vote more than ten percent (10%) of
any class of voting securities” (as those terms are defined in 12 U.S.C. § 375b

46



--------------------------------------------------------------------------------



 



or in regulations promulgated pursuant thereto) of any Lender, of a bank holding
company of which any Lender is a subsidiary, or of any other subsidiary of a
bank holding company of which any Lender is a subsidiary.
          SECTION 4.24.    Government Regulation. Borrower is not an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940. Borrower is not engaged
principally, or as one of its important activities, in the business of
extending, or arranging for the extension of, credit for the purpose of
“purchasing or carrying any margin stock,” within the meaning of Regulation U of
the Board of Governors. No portion of the assets of Borrower consists of any
such margin stock, and no part of the proceeds of the Loan shall be used to
purchase or carry any such margin stock within the meaning of said regulation or
to extend credit to others for such purpose.
          SECTION 4.25.    ERISA. None of the assets of Borrower constitute or
will constitute “plan assets” within the meaning of 29 C.F.R. § 2510.3-101; and
Borrower is not nor will it be a “governmental plan” within the meaning of
§ 3(3) of ERISA. Borrower has no obligation, contingent or otherwise, with
respect to any Pension Plan, Multiemployer Plan or other employee benefit plan
within the meaning of § 3(3) of ERISA. Each employee benefit plan of Borrower
that is intended to qualify under § 401 of the IRC does so qualify, and any
trust created thereunder is exempt from tax under the provisions of § 401 of the
IRC. Each Pension Plan is in compliance in all material respects with all
applicable provisions of ERISA, the IRC and other requirements of applicable
law. There has been no, nor is there reasonably expected to occur any, ERISA
Event. No Pension Plan has any unfunded pension liability. Neither Borrower nor
any ERISA Affiliate would have any Withdrawal Liability as a result of a
complete withdrawal as of the date hereof from any Multiemployer Plan that could
reasonably be expected to have a Material Adverse Effect.
          SECTION 4.26.    Labor Relations. Borrower is not a party to any
collective bargaining agreement. There are no material grievances, disputes or
controversies with any union or any other organization of employees at the
Premises, including employees of Borrower, or threats of strikes, work stoppages
or any asserted pending demands for collective bargaining by any union or
organization.
          SECTION 4.27.    Name; Principal Place of Business. Except as provided
in the Franchise Agreement, Borrower does not use nor will Borrower use any
trade name and has not done nor will it do business under any name other than
Borrower’s actual name set forth herein. The principal place of business and
chief executive office of Borrower is as stated in the first paragraph of this
Loan Agreement. Borrower’s books of accounts and records are located at its
executive office or its chief place of business.
          SECTION 4.28.    Intellectual Property. Except as provided in the
Franchise Agreement, as of the date hereof, the name for the Premises used by
Borrower in its marketing material is not a registered trademark. Borrower shall
notify Agent of any trademark owned by Borrower. Agent may make any filing, at
Borrower’s sole cost and expense, with the United States Patent and Trademark
Office or otherwise in order to obtain and perfect a security interest in all
trademarks owned by Borrower. To Borrower’s knowledge, there exists no claim by
any Person that contests or questions Borrower’s right to use all applicable
patents, trademarks,

47



--------------------------------------------------------------------------------



 



copyrights, technology, know-how and processes necessary for the conduct of the
business and the operation of the Premises substantially in the manner as
contemplated to be conducted and operated. To Borrower’s knowledge, there are no
claims against Borrower, and to Borrower’s knowledge, there is no infringement
of the rights of any Person by Borrower, arising from the use of patents,
trademarks, copyrights, technology, know-how and processes by Borrower. To
Borrower’s knowledge, there is no infringement by any third party on any rights
of Borrower in any of its intellectual property. No name or logo used by
Borrower in connection with the Premises or any part thereof or business therein
is a registered tradename or trademark, other than tradenames or trademarks
registered by, licensed to or otherwise properly used by Borrower without
infringement (including those provided in the Franchise Agreement) and those
owned or used by Lessees, contractors and others in connection with their
businesses at the Premises.
          SECTION 4.29.    Flood Zone. Other than as disclosed on the Survey or
in any flood hazard certificate delivered to Agent, neither the Premises nor any
portion thereof is located within an area that has been designated or identified
as an area having special flood hazards by the Secretary of Housing and Urban
Development or by such other official as shall from time to time be authorized
by federal or state law to make such designation pursuant to the National Flood
Insurance Act of 1968, as such act may from time to time be amended, or pursuant
to any other national, state, county or city program of flood control.
          SECTION 4.30.    Condition of Property. Except as set forth in the
Engineering Report, the Improvements and Personal Property forming a part of the
Premises are in good condition and repair in all material respects. Except as
set forth in the Engineering Report, there is no patent or, to the Borrower’s
knowledge, latent, material structural or other material defect or deficiency in
the Improvements or Personal Property.
          SECTION 4.31.    Taxes. All tax returns required to be filed by
Borrower in any jurisdiction have been filed and all taxes, assessments, fees,
and other governmental charges upon Borrower or upon any of its properties,
income or franchises have been paid that are required to be paid prior to the
time that the non-payment of such taxes could give rise to a lien (other than a
lien not yet due and payable for which Borrower has reserved the allocable
amount thereof over the applicable tax period) on any asset of Borrower, unless
such tax, assessment, fee or charge is being contested in accordance with
Section 5.8 hereof. To Borrower’s knowledge, there is no material proposed tax
assessment against the Premises or any basis for such assessment which is
material and not being contested in good faith by Borrower through appropriate
proceedings after the establishment of appropriate reserves therefor with
Agent’s approval. The Land is separately assessed from all other adjacent land
for purposes of real estate taxes, and for all purposes may be dealt with as an
independent parcel.
          SECTION 4.32.    Adverse Contracts. Borrower is not a party to any
contract or agreement, or subject to any charter or other restriction, which
materially and adversely affects its business, including the operation, use and
marketing of the Premises in accordance with the standards required pursuant to
Section 5.2 hereof, property, assets, operations, condition (financial or
otherwise) taken as a whole, or its ability to perform its obligations under
this Loan Agreement or any of the other Loan Documents.

48



--------------------------------------------------------------------------------



 



          SECTION 4.33.    Adverse Claims. To Borrower’s knowledge, there are no
adverse claims to the title of Borrower in and to the Mortgaged Property, the
other Collateral, the Premises or any rights appurtenant thereto other than the
Permitted Encumbrances.
          SECTION 4.34.    Creditworthiness. Both before and immediately after
entering into each of the Loan Documents to which Borrower is a party, Borrower
is able to pay its debts and other obligations when due and has a positive net
worth (giving effect in each case to Borrower’s release from its obligations
under the Indebtedness encumbering the Premises prior to the date hereof, which
release has been obtained by Borrower). Borrower’s assets do not and,
immediately following the making of the Loan will not, constitute unreasonably
small capital to carry out its business as conducted or as proposed to be
conducted.
          SECTION 4.35.    Patriot Act. None of Borrower, Guarantor, or, to
Borrower’s knowledge, any owner of a direct or indirect interest in Guarantor
(a) is listed on any Government Lists (as defined below), (b) is a Person who
has been determined by competent authority to be subject to the prohibitions
contained in Presidential Executive Order No. 13224 (Sept. 23, 2001) or any
other similar prohibitions contained in the rules and regulations of OFAC (as
defined below) or in any enabling legislation or other Presidential Executive
Orders in respect thereof, (c) has been previously indicted for any Patriot Act
Offense (as defined below), (and, with respect to Borrower and Guarantor only,
no felony involving a crime or crimes of moral turpitude) or (d) with respect to
Borrower and Guarantor only, is currently under investigation by any
governmental authority for alleged criminal activity. For purposes hereof, the
term “Patriot Act Offense” means any violation of the criminal laws of the
United States of America or of any of the several states, or that would be a
criminal violation if committed within the jurisdiction of the United States of
America or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (i) the criminal laws against
terrorism; (ii) the criminal laws against money laundering, (iii) the Bank
Secrecy Act, as amended, (iv) the Money Laundering Control Act of 1986, as
amended, or (v) the Patriot Act. “Patriot Act Offense” also includes the crimes
of conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense. For purposes hereof, the term “Government Lists” means (A) the
Specially Designated Nationals and Blocked Persons Lists maintained by the
Office of Foreign Assets Control (“OFAC”), (B) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC that Agent notified Borrower in writing is now
included in “Government Lists”, or (C) any similar lists maintained by the
United States Department of State, the United States Department of Commerce or
any other government authority or pursuant to any Executive Order of the
President of the United States of America that Agent notified Borrower in
writing is now included in “Government Lists”.
          SECTION 4.36.    Leases. Borrower has delivered to Agent true, correct
and complete copies of all Major Leases and, as of the Closing Date, all Leases
in effect as of the Closing Date. As of the Closing Date, there are no Leases
with respect to the Premises other than the Leases delivered to Agent in
connection with the closing of the Loan. Except as Borrower has otherwise
notified Agent in writing: (a) each Major Lease is in full force and effect;
(b) all Rents due and payable under the Major Leases have been paid and no
portion of any Rent has been paid for any period more than thirty (30) days in
advance; (c) to Borrower’s knowledge there is no claim or basis for a claim by
the Lessee under any Major Lease for an

49



--------------------------------------------------------------------------------



 



adjustment to its fixed rent; (d) no default in any material respect by Borrower
exists under any Major Lease, and no event exists which, with the giving of
notice or passage of any cure period, or both, would constitute a default in any
material respect by Borrower under any Major Lease; (e) to Borrower’s knowledge,
there are no offsets, claims or defenses to the enforcement by Borrower of any
Major Lease presently outstanding; (f) Borrower has not received a notice of
default under any Major Lease which remains outstanding; (g) to Borrower’s
knowledge, no default by any Lessee in any material respect exists under any
Major Lease, and no grounds for termination by any Lessee exists, and no event
exists which, with the giving of notice or passage of any cure period, or both,
would constitute a default in any material respect by any Lessee under any Major
Lease or give rise to any right of any Lessee to terminate any Lease; (h) each
Lease represents the entire agreement between Borrower and the Lessee thereunder
with respect to the leasing of space at the Premises, and there are no other
agreements or representations, written or oral, between Borrower and such Lessee
with respect to thereto; (i) Borrower has obtained all consents necessary to
assign the Major Leases to Agent pursuant to the Loan Documents; (j) no Lease
contains any option to purchase or right of first refusal to purchase the
Mortgaged Property or any part thereof; (k) all Security Deposits under the
Leases are held pursuant to Section 2.15 hereof, and Borrower and Property
Manager, if any, are in compliance with all Legal Requirements with respect to
all Security Deposits; (l) no use restriction contained in any Major Lease,
Permitted Encumbrance or Premises Document is violated by any use permitted
under any other Major Lease, any Permitted Encumbrance or any Premises Document;
and (m) all Major Leases have been entered into in accordance with the Permitted
Encumbrances and the Premises Documents.
          SECTION 4.37.    Special Purpose Entity. Borrower is a Special Purpose
Bankruptcy Remote Entity.
          SECTION 4.38.    Solvency. Borrower has (a) not entered into this
transaction or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor and (b) received reasonably equivalent value in exchange
for its Obligations under the Loan Documents. Borrower does not intend to, and
does not believe that it will, incur Indebtedness and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
Indebtedness and liabilities as they mature (taking into account the timing and
amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of obligations of Borrower).
ARTICLE V
GENERAL AND OPERATIONAL COVENANTS
          SECTION 5.1.    Financial Statements, Reports and Documents of
Borrower. Borrower shall deliver to Agent each of the following:
     (a) Annual Financial Statements. As soon as practicable and in any event
within one hundred and twenty (120) days after the close of each fiscal year of
Borrower, audited financial statements of Borrower for such period and the
immediately preceding fiscal year to date, which shall include a detailed
balance sheet, statements of operations (income and expenses), cash flow,
assets, liabilities (direct and contingent), changes in

50



--------------------------------------------------------------------------------



 



members’ or partners’ capital or shareholder’s equity, as applicable and any
other financial information with respect to Borrower as shall be reasonably
required by Agent, in form reasonably acceptable to Agent, prepared in
accordance with GAAP consistently applied for all periods, and audited by and
accompanied by an opinion thereon by an independent certified public accounting
firm selected by Borrower and reasonably acceptable to Agent, which audit shall
be unqualified as to the scope of audit and state that such financial statements
were prepared in accordance with GAAP, and that the examination of such
accounting firm in connection with such financial statements has been made in
accordance with generally accepted auditing standards. Such financial statements
shall also be certified by the chief executive, operating or financial officer
of Borrower or of the managing member (directly or indirectly) of Borrower as
being true, correct and complete in all material respects and fairly presenting
the financial position of Borrower.
     (b) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days after the end of each Calendar Quarter, unaudited
financial statements of Borrower for such period, the trailing twelve
(12) months, the fiscal year to date and the immediately preceding fiscal year
to date, which shall include a detailed balance sheet, statements of operations
(income and expenses), cash flow, assets, liabilities (direct and contingent),
changes in members’ or partners’ capital or shareholder’s equity, as applicable
and any other financial information with respect to Borrower as shall be
reasonably required by Agent, in form reasonably acceptable to Agent, prepared
in accordance with GAAP consistently applied for all periods, and state in
comparative form the respective figures for the corresponding date and period in
the preceding fiscal year. Such financial statements shall also be certified by
the chief executive, operating or financial officer of Borrower or of the
managing member (directly or indirectly) of Borrower as being true, correct and
complete in all material respects and fairly presenting the financial position
of Borrower.
     (c) Monthly Reports. As soon as practical, but in any event no later than
twenty-five (25) days after the end of each calendar month:
     (i) a monthly statement with respect to such Account from the financial
institution holding such Account, together with any other information relating
to such Account as Agent may reasonably request;
     (ii) a STR report for hotels in the same category as the Premises; and
     (iii) a certificate setting forth in reasonable detail Borrower’s
calculation of such FF&E Reserve Amount deposited into the FF&E Reserve Account
for such calendar month
all of which shall be certified by the chief executive, operating or financial
officer of Borrower or of the managing member (directly or indirectly) of
Borrower as being true, correct and complete in all material respects.

51



--------------------------------------------------------------------------------



 



     (d) Compliance Certificate. Within forty-five (45) days after the end of
each Calendar Quarter, a certificate executed by the chief executive, operating
or financial officer of Borrower or of the managing member (directly or
indirectly) of Borrower (in his or her capacity as such) in the form attached
hereto as Schedule 5.1(d), accompanied by appropriate calculations showing the
Debt Service Coverage Ratio for the applicable period.
     (e) Notices by Governmental Authorities. Promptly upon Borrower’s receipt
of same, true and complete copies of any official notice, claim or complaint by
any Governmental Authority pertaining to Borrower, Property Manager or
Guarantor, the Premises, the Collateral, Borrower’s rights under any Permitted
Encumbrance or any license, permit or approval obtained by Borrower which would
have a Material Adverse Effect, including any notice from a public authority
concerning any tax or special assessment, or any notice of any alleged violation
of any zoning ordinance, restrictive covenant, fire ordinance, building code
provision, or other Legal Requirement and any notice of any Taking or other
eminent domain action or proceeding affecting or threatened against any portion
of the Premises.
     (f) Annual Budgets. As soon as available and in any event within thirty
(30) days prior to the end of each calendar year, a copy of the operating and
capital/FF&E budgets, including all reserves, for the Premises, for the
following calendar year. During the existence of any Cash Sweep Condition,
Borrower shall not adopt any budget as final without Agent’s prior reasonable
consent, and upon the occurrence of any Cash Sweep Condition, Borrower shall
submit to Agent for its reasonable approval operating and capital/FF&E budgets
regardless of any budget theretofore delivered to Agent. During the existence of
any Cash Sweep Condition or Event of Default, no budget shall be amended without
the prior reasonable consent of Agent. In the event that Borrower does not
timely submit an operating and/or capital/FF&E budget as required hereunder or
Agent does not approve such budget, the Approved Operating Budget and/or
Approved Capital Budget, as applicable, for the following calendar year shall be
the Approved Operating Budget and/or Approved Capital Budget, as applicable, for
the immediately preceding calendar year, with such changes thereto as may be
required by Franchisor and as may be necessary to pay mandatory increases in
Impositions and insurance premiums. In the event that Agent does not approve a
budget amendment, the current Approved Operating Budget and/or Approved Capital
Budget, as applicable, shall remain in effect, with such changes thereto as may
be required by Franchisor and as may be necessary to pay mandatory increases in
Impositions and insurance premiums. If Borrower seeks Agent’s consent to a
proposed budget or amendment hereto, Borrower may give Agent written notice of
such request with such notice containing in boldface type at the beginning of
such notice text to the effect that “THIS IS A REQUEST FOR CONSENT TO ONE OR
MORE PROPOSED BUDGETS FOR THE FOLLOWING CALENDAR YEAR OR AMENDMENTS TO ONE OR
MORE EXISTING BUDGETS PURSUANT TO THAT CERTAIN LOAN AGREEMENT AMONG INTERSTATE
ATLANTA AIRPORT, LLC, AS BORROWER, CERTAIN LENDERS AND PB CAPITAL CORPORATION,
AS AGENT FOR THE LENDERS. FAILURE TO RESPOND WITHIN THIRTY (30) DAYS AFTER
RECEIPT OF THIS NOTICE SHALL BE DEEMED TO BE A CONSENT

52



--------------------------------------------------------------------------------



 



TO THE BUDGET(S) OR BUDGET AMENDMENT(S) ENCLOSED HEREWITH”, and enclose with
such notice a copy of the proposed budgets or amendments, as applicable. If
within thirty (30) days after receipt of such notice and copies of the proposed
budgets or amendments, as applicable, Agent shall not have responded to Borrower
indicating whether or not it consents to same, Agent’s consent to such proposed
budgets or amendments, as applicable, shall be deemed given.
     (g) Income Tax Returns. Within thirty (30) days after the filing thereof,
true and correct copies of the federal income tax returns and extensions of
Borrower, including all schedules, exhibits and attachments thereto or other
documents filed together with such returns, unless Borrower is consolidated with
another Person for federal income tax purposes and does not separately file
federal income tax returns.
     (h) Management and Franchise Agreements; Competition Reports.
Contemporaneous with Borrower’s receipt or giving of same, a copy of all
material statements and reports provided to or by Borrower pursuant to the
Management Agreement and Franchise Agreement and any notice of default and other
material notice or other material written communication given under, pursuant to
or in connection with the Management Agreement and Franchise Agreement.
     (i) Notification by Borrower. The following notifications:
     (i) promptly after Borrower’s learning thereof, any litigation or
proceeding or any mediation or arbitration with respect to Borrower, Guarantor,
the Premises, the Collateral, Borrower’s rights under any Permitted Encumbrance,
any Premises Document or any license, permit or approval obtained by Borrower or
the Liens securing the Obligations, including any challenge to or appeal of any
Operating Permit or zoning applicable to the Premises, specifying the nature and
status thereof, and any material determinations in all such litigation,
proceedings, mediations and arbitrations (other than those arising from
“slip-and-fall” and other routine claims ordinarily made in the normal course of
operating the Premises which, if adversely determined, would reasonably likely
have no Material Adverse Effect and are covered by Borrower’s insurance and with
respect to which the insurer has not denied coverage or refused to defend and
immaterial contract disputes involving Borrower and its contractors or service
suppliers ordinarily made in the normal course of operating the Premises which,
if adversely determined, would reasonably likely have no Material Adverse
Effect);
     (ii) promptly after Borrower’s learning thereof, any material adverse
change in any material fact or circumstance represented or warranted in this
Loan Agreement or any of the other Loan Documents, and of any fact or
circumstance which might materially and adversely interfere with the operation
of the Premises or the ownership of any of the Collateral;
     (iii) within three (3) Business Days after the occurrence thereof, of any
acceleration of any Indebtedness of Borrower;

53



--------------------------------------------------------------------------------



 



     (iv) within five (5) Business Days after the occurrence thereof, of any
name change or change in fiscal year for, or change in the principal place of
business or chief executive office of, Borrower;
     (v) within thirty (30) Business Days after the occurrence thereof, a copy
of any amendment to the Borrower Operating Agreement or any other organizational
document, of Borrower, and promptly following Agent’s request, a list or
organizational chart of the owners of direct or indirect beneficial and
equitable interests in Borrower in the form attached to the Borrower’s
Certificate (and excluding shareholders of Guarantor);
     (vi) promptly upon occurrence thereof, any breach, default or failure of
performance by any party under, or any written notice that a party has
challenged or denied the validity or enforceability of the Permitted
Encumbrances, any Material Operating Agreement, the Management Agreement, the
Franchise Agreement or any material other agreement, contract, or other
instrument to which Borrower is a party or by which any of its properties are
bound;
     (vii) promptly after receipt of notice of the same from any Person, any
material adverse claim against or affecting Borrower, Guarantor, the Premises,
the Collateral, Borrower’s rights under any Permitted Encumbrance or any
license, permit or approval obtained by Borrower or the Liens securing the
Obligations (other “slip-and-fall” and other routine claims ordinarily made in
the normal course of operating the Premises which, if adversely determined,
would reasonably likely have no Material Adverse Effect and are covered by
Borrower’s insurance and with respect to which the insurer has not denied
coverage or refused to defend and immaterial contract disputes involving
Borrower and its contractors or service suppliers ordinarily made in the normal
course of operating the Premises which, if adversely determined, would
reasonably likely have no Material Adverse Effect); and
     (viii) (i) within ten (10) days after Borrower or any ERISA Affiliate knows
or has reason to know that any ERISA Event has occurred, written notice
describing such event; (ii) within ten (10) days after Borrower or any ERISA
Affiliate knows or has reason to know that a request for a minimum funding
waiver under IRC Section 412 has been filed with respect to any Pension Plan or
Multiemployer Plan, a written statement of Borrower describing such ERISA Event
or waiver request and the action, if any, Borrower and ERISA Affiliates propose
to take with respect thereto and a copy of any notice filed with the PBGC or the
IRS pertaining thereto; (iii) within thirty (30) days after Borrower or any
ERISA Affiliate knows or has reason to know that there has been a material
increase in the unfunded pension liability of any Pension Plan, notice of such
occurrence; (iv) simultaneously with the date that Borrower or any ERISA
Affiliate files a notice of intent to terminate any Pension Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, a copy of each notice; and (v) within ten (10) days after Borrower or any
ERISA Affiliate

54



--------------------------------------------------------------------------------



 



adopts a new Pension Plan or becomes obligated to contribute to a Multiemployer
Plan, written notice describing same.
     (j) Notice Regarding Contracts. Promptly following the occurrence thereof,
notification of any material changes in any Material Operating Agreement to the
extent same has or would reasonably be likely to have a Material Adverse Effect.
     (k) Property Rights and Claims. Promptly after receipt of same, a copy of
any notice or other instrument received by Borrower which could reasonably be
expected to materially adversely affect Borrower, Guarantor, the Premises, the
Collateral, Borrower’s rights under any Permitted Encumbrance or any license,
permit or approval obtained by Borrower or the Liens securing the Obligations.
     (l) Estoppel Certificates. Within ten (10) Business Days after request
therefor from Agent, Borrower will deliver to Agent a certificate executed by
Borrower, stating the amount due under the Note and this Loan Agreement and to
the effect that as of the date of such certificate no Default or Event of
Default has occurred and is continuing or, if any such Default or Event of
Default has occurred and is continuing, describing in reasonable detail each
such Default or Event of Default and the action, if any, taken or being taken to
cure the same, and such other information regarding the Loan, the Premises and
Borrower as Agent reasonably requests.
     (m) Other Information. Promptly after Agent’s request, such other
information concerning the business, properties, or financial condition of
Borrower and Guarantor, including the performance of their obligations under the
Loan Documents, as Agent shall reasonably request.
          SECTION 5.2.    Marketing, Management, Maintenance and Repairs.
          (a) The Premises shall at all times be managed directly and
exclusively by a Property Manager under a Management Agreement, and be licensed
by a Franchisor under a Franchise Agreement. Borrower shall keep the Management
Agreement and Franchise Agreement in full force and effect and shall not,
without the prior consent of Agent, surrender, terminate or cancel the
Management Agreement or Franchise Agreement. Borrower shall not modify, amend or
supplement in any material respect the Management Agreement or Franchise
Agreement, waive, discount, set-off, compromise, or in any manner release or
discharge any material obligation of Property Manager or Franchisor under the
Management or Franchise Agreement, waive any material right of Borrower under
the Management Agreement or the Franchise Agreement, enter into any new or
additional Management Agreement or Franchise Agreement or agreement in
substitution for the Management Agreement or Franchise Agreement, or consent to
the assignment of the Management Agreement or Franchise Agreement without, in
each instance, Agent’s prior consent. Agent’s consent to the foregoing (other
than terminations or surrenders of the Franchise Agreement or the Management
Agreement (unless, with respect to a termination or surrender of a Management
Agreement, a new Management Agreement will be concurrently entered into and no
Event of Default exists, in which case Agent’s consent shall not be unreasonably
withheld) and assignments of and new, additional or substitute Franchise
Agreements) shall not be unreasonably withheld or delayed provided no

55



--------------------------------------------------------------------------------



 



Event of Default exists. Borrower shall comply in all material respects with all
terms of the Management Agreement and Franchise Agreement. Borrower shall use
commercially reasonable efforts to enforce or secure the performance of the
obligations of the other parties to the Management Agreement and the Franchise
Agreement in all material respects and to enforce Borrower’s rights thereunder
in all material respects. Borrower shall appear in and defend any action or
proceeding arising under, occurring out of, or in any manner connected with, the
Management Agreement or the Franchise Agreement or the obligations, duties, or
liabilities of Borrower or Property Manager or Franchisor thereunder. Borrower
shall pay all costs and expenses of Agent, including reasonable attorneys’ fees,
in any action or proceeding in which Agent may appear.
          (b) Borrower shall cause the Premises to be at all times open for
business to the public (except for temporary closings due to renovations,
Casualties, Takings or pursuant to governmental order; provided that (i) at all
times during such temporary closing due to Casualty or a Taking Borrower shall
diligently pursue the Restoration of the Premises in accordance with this Loan
Agreement and maintain all insurance required by this Loan Agreement and (ii) no
such temporary closing shall be deemed to waive, stay or otherwise limit any
other Obligations) and operated, maintained and managed materially in the manner
and materially in accordance with the standards required pursuant to the
Management Agreement, the Leases, the Permitted Encumbrances and the Premises
Documents, but in no event below Comparable Standards.
          (c) Subject to the last sentence of Section 5.2(a) hereof, Borrower
shall keep in effect at all times any contractual arrangements as may be
necessary to meet the standard of operation described in the foregoing sentence
and as may be required by Legal Requirements and Operating Permits. In
furtherance of the foregoing, Borrower shall keep the Premises in good repair,
working order and condition, so that the value of all or any portion of the
Premises will not be diminished in any material respect and shall supply the
Premises and such property with all necessary supplies and equipment and
promptly and diligently make or cause to be made all needful and proper repairs,
renewals and replacements thereto whether interior or exterior, structural or
non-structural, ordinary or extraordinary, or foreseen or unforeseen consistent
with and in order to maintain the standards set forth above. All such repairs,
renewals and replacements shall be at least equal in quality, value and class to
that of the improvements which are the subject of such repairs, renewals and
replacements. Without limiting the foregoing, Borrower shall not use or permit
to be used any part of the Premises for any dangerous or noxious use or use that
impairs the ability to use, operate, maintain and manage the Premises in
accordance with this Section 5.2, or cause or permit to be maintained any
nuisance in, at or on the Premises.
          (d) Borrower shall not commit or permit any waste or deterioration
(other than ordinary wear and tear) of or to the Premises or other improvements,
structures and equipment thereon. Borrower shall promptly, diligently and
continuously restore, replace or rebuild or cause to be restored, replaced or
rebuilt any part of and improvements, structures and equipment on the Premises
damaged or destroyed by any Casualty (including any Casualty for which insurance
was not obtained or obtainable) or which may be affected by any Taking, in
accordance with the Loan Documents, the Leases, the Premises Documents and the
Permitted Encumbrances. Borrower shall promptly replace, or caused to be
replaced, any part of the Premises taken by theft to the extent necessary to
comply with the provisions of this Section 5.2.

56



--------------------------------------------------------------------------------



 



          SECTION 5.3.    Inspection of Premises and Books and Records.
          (a) Borrower shall permit Agent and its designated representatives to
enter upon and inspect the Premises, or any part thereof, in an emergency,
subject to reasonable safety rules with respect to inspections during
emergencies, and at all other times during normal business hours and upon
reasonable notice, with free access to inspect or examine the Premises;
provided, however, that such inspection or examination shall not unreasonably
interfere with the operation of the Premises or unreasonably disturb the guests
or tenants therein. At Borrower’s expense, Borrower shall permit Agent and its
designated representatives to review, inspect and examine the following:
               (i) all materials and shop drawings pertaining to any
construction or alteration of any improvements;
               (ii) any contracts, bills of sale, statements, receipts, books,
vouchers and records, pertaining to the construction or alteration of any
improvements;
               (iii) all work done, labor performed or materials furnished in
and about the Premises or stored or otherwise located off-site in connection
with the construction of any improvements; and
               (iv) any other documents which are related to the construction or
alteration of any improvements.
          (b) Borrower, at its expense, promptly shall provide Agent with copies
of any of the drawings and other materials referred to in clauses (i), (ii) and
(iv) of Section 5.3(a) hereof as Agent may from time to time request. Borrower
shall make its representatives available to meet with Agent and/or its
designated representatives upon reasonable notice at reasonable times at the
Premises or in New York, New York, to discuss Borrower’s affairs, finances and
accounts, and Borrower shall cooperate, and take all reasonable steps to cause
the Property Manager to cooperate with Agent and its designated representatives
with respect to the foregoing.
          (c) Agent shall have no duty to make any inspection nor shall Agent
incur any liability or obligation for not making any such inspection or, once
having undertaken any such inspection, for making the inspection, not making the
same carefully or properly, or for not completing the same; nor shall the fact
that such inspection may not have been made by Agent relieve Borrower of any
obligations that it may otherwise have under the Loan Documents.
          (d) Borrower shall at all times keep complete and accurate books,
records and accounts of its transactions. At Borrower’s expense, Borrower shall
permit any representative of Agent, at all times during normal business hours
upon reasonable notice, to examine and copy the books and records of Borrower,
and all contracts, statements, invoices, bills, and claims for labor, materials,
and services supplied for the construction, reconstruction, maintenance,
operation and repair of the Premises; provided, however, that such inspection or
examination shall not unreasonably interfere with the operation of the Premises
or unreasonably disturb the guests or tenants therein.

57



--------------------------------------------------------------------------------



 



          SECTION 5.4.    Compliance with Legal, Insurance and Contractual
Requirements.
          (a) Subject to Borrower’s right to contest as set forth in Section 5.8
hereof, Borrower, at its sole cost and expense, shall comply and cause
compliance of the Premises and the construction, use, occupancy, possession,
operation, management, maintenance and ownership thereof, with all Legal
Requirements in all material respects and all Insurance Requirements, whether or
not compliance therewith shall require changes in, or interfere with the use and
enjoyment of, the Premises or any part thereof. Borrower shall preserve and
maintain all of its rights, privileges and Operating Permits necessary to fully
operate, use and occupy the Premises in accordance with Section 5.2 hereof.
Agent shall not have any obligation or responsibility whatsoever for any matter
incident to the Premises or the maintenance and operation of the Premises.
Borrower agrees that all consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, or other actions with respect to or
by, any Governmental Authorities required for the use, operation, occupancy and
maintenance of the Premises and otherwise in connection with the carrying out or
performance of any of the transactions required or contemplated hereby or
thereby (other than routine construction and occupancy permits which are not
appropriate or necessary for the stages of construction in question) shall be
obtained when required.
          (b) Borrower shall comply in all material respects with all of its
covenants, obligations, agreements and undertakings under the Premises
Documents, the Permitted Encumbrances, the Material Operating Agreements and
each other agreement to which Borrower is a party or by which the Mortgaged
Property is bound, and make all reasonable efforts to secure the performance of
the obligations of the other parties thereto in all material respects and to
enforce its rights thereunder. Borrower shall keep in full force and effect and
not terminate, cancel, surrender, modify, amend or enter into any agreement in
substitution for any Permitted Encumbrance or any Premises Document, in each
case without the prior consent of Agent, other than any termination arising out
of a default by the other party thereto and the termination thereof would be
commercially reasonable and in the ordinary course of business (but excluding
Premises Documents and Permitted Encumbrances which benefit the Premises).
Borrower shall keep in full force and effect and not terminate, cancel,
surrender, modify, amend or enter into any agreement in substitution for any
Material Operating Agreement, in each case without the prior consent of Agent
not to be unreasonably withheld provided no Event of Default exists, other than
any termination arising out of a default by the other party thereto and the
termination thereof would be commercially reasonable and in the ordinary course
of business.
          (c) Borrower, at its sole cost and expense, shall comply and cause
compliance in all material respects with all rights of way or use, declarations
or transfers of air rights, other declarations, zoning lot development
agreements, privileges, franchises, licenses, servitudes, easements and other
encumbrances affecting or forming a part of the Mortgaged Property or any
portion thereof, and all instruments creating or evidencing the same, in each
case, to the extent compliance therewith is required of Borrower under the terms
thereof. Borrower shall not take any action which results in a forfeiture or
termination of the rights afforded to Borrower under any such instruments.
Borrower shall make all reasonable efforts to secure the performance of the
obligations of the grantors or other parties thereto and to enforce Borrower’s
rights

58



--------------------------------------------------------------------------------



 



thereunder. Borrower shall not, without the prior consent of Agent, modify,
amend or enter into any agreement in substitution for any such instruments.
          SECTION 5.5.    Appraisals. Agent shall be entitled to obtain, at
Borrower’s expense, Appraisals or Appraisal Updates at Agent’s election at any
time that an Event of Default has occurred and is continuing, in connection with
the foreclosure of the Mortgage or the granting of a deed-in-lieu thereof or the
exercise of other remedies against Borrower, and at any other time not more than
once in any twenty-four (24) month period after the Closing Date, or more
frequently if required for regulatory purposes applicable to Agent or any
Lender. Borrower shall cooperate with Agent and any such appraiser and their
agents and employees in connection with Appraisals and Appraisal Updates.
          SECTION 5.6.    Payment of Impositions. Subject to Borrower’s right to
contest in accordance as set forth in Section 5.8 hereof, Borrower shall pay or
cause to be paid all Impositions on or before the due date thereof and in any
event before any fine, penalty, interest or cost may be added for non-payment.
Borrower promptly shall deliver to Agent after payment of any Imposition and at
other times, upon request, copies of official receipts or other evidence
satisfactory to Agent evidencing the payment of the Impositions. Borrower shall
not claim or demand or be entitled to any credit or credits on account of the
Obligations for any Imposition or any part thereof and no deduction shall
otherwise be made or claimed from the taxable value of the Mortgaged Property,
the Collateral or any part thereof, by reason of the Mortgage or the
Obligations.
          SECTION 5.7.    Liens and Encumbrances; Ownership of Collateral.
Borrower shall at all times be the absolute and sole owner of, and have good,
legal and beneficial title to, the Premises in fee simple absolute, free and
clear of all Liens except the Permitted Encumbrances and the Loan Documents.
Borrower shall at all times be the sole and absolute owner of and have legal and
beneficial title to the other Collateral, free and clear of all Liens except the
Permitted Encumbrances and the Loan Documents. In furtherance of the foregoing,
(a) Borrower shall not make, grant, modify or terminate any rights of way or
use, declarations, transfers of air rights, other declarations, zoning lot
development agreements, privileges, franchises, licenses, servitudes, easements
and other encumbrances over, under or on the Land or Improvements or any portion
thereof, without the prior consent of Agent, (b) Borrower shall not directly or
indirectly create or permit or suffer to be created any Lien on Borrower’s
interest in the Collateral or any part thereof, other than the Permitted
Encumbrances and the Loan Documents, subject, however, with respect to Liens on
the Collateral that are not voluntarily placed thereon by Borrower or any
Affiliate thereof, Borrower’s right to contest same in accordance with
Section 5.8 hereof, and (c) Borrower shall not directly or indirectly suffer or
permit, and shall promptly discharge or cause to be discharged, any Lien on any
direct equity or beneficial interest in Borrower.
          SECTION 5.8.    Permitted Contests. After prior written notice to
Agent and provided no Default or Event of Default shall have occurred and be
continuing, Borrower, at its sole cost and expense, may contest, by appropriate
legal proceedings conducted in good faith and with due diligence, the amount or
validity or application, in whole or in part, of any Imposition, Legal
Requirement or Insurance Requirement or Lien on the Collateral and defer the
payment thereof or compliance therewith, subject, however, to the following
conditions:

59



--------------------------------------------------------------------------------



 



     (a) In the case of an unpaid Imposition, such proceedings shall suspend the
collection thereof from Borrower, Agent, Lenders and the Mortgaged Property and
other Collateral;
     (b) neither the Mortgaged Property, the other Collateral, any Rents nor any
part thereof or interest therein, in the judgment of Agent, would be in any
danger of being sold, forfeited, terminated, canceled or lost in any respect;
     (c) in the case of a Legal Requirement, Borrower would not be in danger of
criminal liability for failure to comply therewith and neither Agent nor any
Lender would be in danger of any civil or criminal liability for failure to
comply therewith;
     (d) Borrower shall have furnished such security, if any, as may be required
in the proceedings or as may be reasonably requested by Agent to ensure the
payment of any Imposition or Lien or the compliance with any Legal Requirement
or Insurance Requirement, as the case may be, together with any interest or
penalties which may become due in connection therewith, provided that no
security shall be requested if it would be for less than $100,000;
     (e) in the case of a Lien, such Lien shall be bonded over or otherwise
removed of record on or before the date which is sixty (60) days after Borrower
receives written notice or otherwise learns of such Lien, but in any case prior
to the foreclosure or other enforcement of such Lien;
     (f) the non-payment of the whole or any part of any tax, assessment or
charge during the pendency of any such action will not result in the delivery of
a tax deed to the Mortgaged Property or any part thereof, because of such
non-payment;
     (g) the payment of any sums required to be paid under this Loan Agreement
and the other Loan Documents (other than any unpaid Imposition or Lien at the
time being contested in accordance with this Section 5.8) shall not be
interfered with or otherwise affected;
     (h) in the case of any Insurance Requirement, the failure of Borrower to
comply therewith shall not affect the validity or effectiveness of any insurance
required to be maintained by Borrower under Section 5.11 hereof; and
     (i) Borrower complies with any and all conditions or requirements set forth
in any other agreement to which Borrower is a party or pursuant to which the
Premises is bound with respect to such contest;
provided, that, the conditions set forth in clauses (a), (c), (d), (e) and (f)
shall not be conditions to a permitted contest pursuant to this Section 5.8 if
Borrower pays and otherwise complies with such Imposition, Legal Requirement or
Insurance Requirement or pays or bonds over such Lien.
          SECTION 5.9.    Alterations. (a) Borrower shall not alter or add to
the Premises except for (i) non-structural alterations and repairs in the
ordinary course of business that cost or will cost, in the aggregate for any
calendar year, less than $500,000, (ii) alterations required by

60



--------------------------------------------------------------------------------



 



the Franchise Agreement, (iii) alterations set forth in an Approved Capital
Budget and (iv) alterations otherwise consented to by Agent, which shall not be
unreasonably withheld or delayed provided that no Event of Default exists and
the alteration is non-structural, provided that with respect to the matters set
forth in the preceding clauses (ii), (iii) and (iv) the following conditions are
satisfied:
          (A) prior to commencing such improvement, Borrower shall have given
Agent prior notice of same containing a description of same and Borrower’s good
faith estimate of the cost thereof;
          (B) such alteration shall not violate the terms of any Legal
Requirement;
          (C) upon completion, such alteration shall not adversely affect the
structural integrity of the Premises or building systems, or impair the ability
to operate, maintain and manage the Premises in accordance with Section 5.2
hereof;
          (E) if Agent requests, Borrower shall deliver to Agent all plans,
specifications and drawings and architect’s and other construction contracts, if
any for such improvement for Agent’s approval, not to be unreasonably withheld;
          (F) such improvement shall be performed diligently and continuously to
completion, in a good and workmanlike manner, on a lien-free basis and in
compliance in all material respects with all Legal Requirements and the
requirements of the Permitted Encumbrances, Premises Documents, the Management
Agreement and the Franchise Agreement; and
          (G) Borrower shall deliver to Agent such other information and
documentation as Agent may reasonably request regarding such improvement.
          (b) After completion of each any alteration, Borrower shall provide
Agent with a copy of the as-built plans and specifications for same, if any.
          (c) Borrower shall maintain and make available to, or, at Agent’s
request, provide to Agent copies of (i) all plans, specifications and drawings,
including drawings marked up to reflect as-built conditions, substitutions and
changes pertaining to the performance of each alteration and improvement, or
such other adequate records to reflect as-built conditions, substitutions and
changes, (ii) any contracts, bills of sale, statements, receipts or vouchers
pertaining to each alteration and improvement, and (iii) all books, contracts
and records of Borrowers pertaining to each alteration and improvement,
including all work done, labor performed or materials furnished.
          SECTION 5.10.    Leases.
          (a) Borrower shall not enter into, amend, modify or otherwise
supplement any Major Lease in any material respect or enter into, terminate,
consent to the assignment or surrender of, or grant a waiver of any material
provision or right of Borrower under any Major Lease without Agent’s prior
consent. Borrower shall not enter into, amend, modify, terminate,

61



--------------------------------------------------------------------------------



 



consent to the assignment or surrender of, or grant a waiver of any material
provision or right of Borrower under any non-Major Lease without Agent’s consent
unless the foregoing is done in the ordinary course of business of Borrower, is
commercially reasonable and is on arm’s, length, market terms with a
creditworthy tenant, and each such non-Major Lease is and remains subordinate to
the Mortgage.
          (b) Without limiting Section 5.10(a) hereof, Borrower shall deliver to
Agent a copy of any Lease, and any amendment, modification or supplement thereof
within five (5) Business Days after the execution and delivery thereof.
          (c) Borrower shall comply in all material respects with all terms of
the Leases. Borrower shall not permit any Lessee to prepay Rents pursuant to the
terms of any Lease more than thirty (30) days in advance other than the usual
prepayment of Rent as would result from the acceptance on the first day of each
month of the Rent for the ensuing month, according to the terms of any Leases.
Borrower shall promptly (i) notify Agent, in writing, of any defaults by any
Lessee or Lease guarantor under a Major Lease after Borrower becomes aware of
the same and (ii) deliver to Agent a copy of all termination notices, default
notices, notices claiming any offset rights and all other material notices from
any Lessee or Lease guarantor under a Major Lease to Borrower or from Borrower
to any Lessee or Lease guarantor.
          (d) Borrower shall furnish to Agent, within ten (10) days after a
request by Agent to do so, a certified rent roll containing the names of all
Lessees, the terms and expiration date of their respective Leases, the space
occupied, the rents payable and the securities deposited thereunder, and the
name of any Lease guarantor thereof, together with true copies of each Lease and
any Lease guaranty thereof or amendments and supplements thereto not previously
furnished to Agent and any other information with respect to Borrower’s leasing
activities and policies as Agent shall reasonably request.
          (e) Borrower shall appear in and defend any action or proceeding
arising under, occurring out of, or in any manner connected with, any Leases and
Lease guaranties or the obligations, duties, or liabilities of Borrower or any
Lessee or any Lease guarantor thereunder. Borrower shall pay all costs and
expenses of Agent, including reasonable attorneys’ fees, in any action or
proceeding in which Agent may appear.
          (f) Borrower shall use commercially reasonable efforts to enforce or
secure the performance of the obligations of the Lessees and Lease guarantor
under Major Leases in all material respects. Borrower shall not waive, discount,
set-off, compromise, or in any manner release or discharge any material
obligation of any Lessee or Lease guarantor under any Major Lease and Lease
guaranty thereof.
          (g) Borrower shall not, and shall not allow any Person on behalf of
Borrower, to enter into any agreement with any Person to pay lease commissions
with regard to any Lease which agreement is not subordinate to Agent’s rights,
interests and claims under the Loan Documents.
          (h) All Leases entered into by Borrower shall be made expressly
subject and subordinate to the Mortgage and the terms and provisions thereof and
shall contain provisions

62



--------------------------------------------------------------------------------



 



obligating the Lessees thereunder to attorn to Agent or any purchaser therefrom
upon its written demand in the event Agent or such purchaser succeeds to the
interest of Borrower under such Leases. Each Lease guaranty shall provide that
it shall remain in full force and effect, and that guarantor thereunder shall
perform for the benefit of Agent or such purchaser, upon attornment by the
Lessee.
          (i) Borrower shall pay all reasonable, out-of-pocket expenses of
Agent, including Agent’s Counsel Fees, incurred in connection with the review of
any proposed Lease, amendment, modification, waiver, supplement, termination or
surrender under this Section 5.10.
          SECTION 5.11.    Required Insurance.
          (a) Required Coverage. In addition to any insurance required to be
maintained by Borrower pursuant to the Management Agreement, the Premises
Documents or the Leases, Borrower, at its sole cost and expense, shall maintain
the Insurance Policies set forth on Schedule 5.11 attached hereto.
          (b) General Requirements of Insurance Policies. All Insurance Policies
shall be issued by an insurer or insurers with an A.M. Best rating of at least
A:X (or, with respect to property and liability insurers excess of a $25,000,000
primary policy, carriers may have an A.M. Best rating of A-:XIII or better with
an “Outlook” of either “Stable” or “Positive,” so long as these limits do not
exceed thirty percent (30%) of the aggregate program limits of Sponsor or ten
percent (10%) of the insurer’s policy holder surplus). The property, boiler and
machinery Insurance Policies shall also name Agent and each Lender under a
non-contributing Standard Mortgagee or Lender Loss Payee clause and, with
respect to rental income, as Lender Loss Payee, on forms reasonably acceptable
to Agent, or equivalent endorsements reasonably satisfactory to Agent and shall
be otherwise reasonably satisfactory to Agent in form and content. All property
Insurance Policies also shall include a replacement cost and co-insurance waiver
and/or an agreed amount endorsement and other endorsements as are provided in
Schedule 5.11 attached hereto. The amount of any deductible under any Insurance
Policy must be reasonably acceptable to Agent. No Insurance Policy shall contain
any exclusion for terrorism or terrorist acts or be subject to any sublimit for
terrorism or terrorist acts without the prior approval of Agent. Without Agent’s
prior consent, Borrower shall not name any Person other than Agent as loss payee
or mortgagee under any property Insurance Policies nor shall Borrower carry
separate or additional insurance coverage covering the Premises and such
improvements and betterments which Borrower is required to insure pursuant to
any agreement concurrent in form or contributing in the event of loss with that
required by this Loan Agreement; provided, that, if blanket policies are
obtained, this sentence shall not apply to property covered by such blanket
policies, other than the Premises and such improvements and betterments.
Borrower shall pay the premiums for the Insurance Policies as the same become
due and payable. Borrower shall deliver to Agent insurance-agent-certified
copies of the Insurance Policies required to be maintained pursuant to
Section 5.11(a) hereof, provided, however, Agent shall not be deemed by reason
of the custody of such Insurance Policies to have knowledge of the contents
thereof. Borrower also shall deliver to Agent, within ten (10) Business Days of
Agent’s request, a certificate of Borrower or Borrower’s insurance agent
evidencing the coverages set forth herein together with evidence that all
premiums due thereon have been paid and that the same are in full force and
effect. Not later than ten (10) Business

63



--------------------------------------------------------------------------------



 



Days prior to the expiration date of each of the Insurance Policies, Borrower
shall deliver to Agent a certificate of insurance, evidencing renewal of
coverage as required herein, or binders of all such renewal Insurance Policies,
if available, or at Agent’s request and if available, an
insurance-agent-certified copy of a renewal policy or policies, in each case
together with evidence satisfactory to Agent that all premiums therefor have
been paid and that the policies are in full force and effect. Borrower shall in
any case deliver to Agent an insurance-agent-certified copy of each renewal
policy promptly after it becomes available.
          (c) As to Agent and the Lenders. Each Insurance Policy shall contain a
provision whereby the insurer (1) agrees that such policy shall not be canceled
or fail to be renewed, or the terms thereof modified as described in clauses (y)
and (z) below without, in each case, at least thirty (30) days’ prior written
notice to Agent, (2) waives any right to claim any premiums and commissions
against Agent and the Lenders, provided, that the policy need not waive the
requirement that the premium be paid in order for a claim to be paid to the
insured and (3) provides that Agent is permitted to make payments to effect the
continuation of such policy upon notice of cancellation due to nonpayment of
premiums. Borrower shall notify Agent in the event that (x) such policy shall be
canceled or terminated, (y) the coverage, deductible and limits of such policy
shall be modified, or (z) other provisions of such policy shall be modified if
such policy, after giving effect to such modification, and all modifications in
the aggregate, would not satisfy the requirements of this Loan Agreement.
Notwithstanding anything to the contrary in the preceding sentence, Borrower
shall be required to maintain such Insurance Policies in accordance with the
requirements of this Loan Agreement. In the event any Insurance Policy (except
for general public and other liability and workers’ compensation insurance)
shall contain breach of warranty provisions, such policy shall provide that with
respect to the interest of Agent, such Insurance Policy shall not be invalidated
by and shall insure Agent regardless of (A) any act, failure to act or
negligence of or violation of warranties, declarations or conditions contained
in such policy by any named insured, (B) the occupancy or use of the Premises
for purposes more hazardous than permitted by the terms thereof, or (C) any
foreclosure or other action or proceeding taken by Agent pursuant to any
provision of this Loan Agreement.
          (d) Blanket Policies. Any insurance maintained pursuant to this
Section 5.11 may be evidenced by blanket insurance policies covering the
Premises and other properties or assets of Borrower or its Affiliates; provided,
that any such policy shall in all other respects comply with the requirements of
this Section 5.11.
          (e) Agent’s Right to Procure Insurance. Notwithstanding anything to
the contrary contained herein, if at any time Agent is not in receipt of written
evidence that all insurance required hereunder is maintained in full force and
effect, including by any date by which any policy, certificate or other evidence
is required to be delivered hereunder, Agent shall have the right (but not the
obligation) to take such action as Agent deems necessary to protect its
interests in the Premises, including the obtaining of such insurance coverages
as are required hereunder, and all expenses incurred by Agent in connection with
such action or in obtaining such insurance and keeping it in effect shall be
paid by Borrower promptly after demand and shall be secured by the Loan
Documents.

64



--------------------------------------------------------------------------------



 



          SECTION 5.12.    Damage or Destruction.
          (a) Promptly, and in any case within two (2) Business Days after the
occurrence thereof, Borrower shall notify Agent of any fire or other Casualty
with respect to any portion of the Premises. Within five (5) Business Days after
the occurrence of such Casualty, Borrower shall provide Agent with a general
description of the nature and extent of such Casualty and set forth Borrower’s
good faith estimate of the cost of Restoration as of such date.
          (b) Agent shall be entitled to receive all insurance proceeds payable
with respect to the Premises on account of a Casualty. Borrower hereby
irrevocably assigns, transfers and sets over to Agent all rights of Borrower to
any such insurance proceeds, award or payment. Borrower hereby irrevocably
authorizes and empowers Agent, in the name of Borrower or otherwise, to file for
and prosecute in its own name what would otherwise be Borrower’s claim for any
such insurance proceeds. Notwithstanding the foregoing, so long as no Default or
Event of Default shall have occurred and shall then be continuing and provided
Borrower promptly files all claims and diligently prosecutes same, Borrower
shall have the right to file, adjust, settle and prosecute any claim for such
insurance proceeds; provided, however, that Borrower shall not agree to any
adjustment or settlement of any such claim payable with respect to a Casualty
the insurance proceeds with respect to which are greater than $1,000,000 (the
“Casualty Proceeds Disbursement Threshold”) without Agent’s prior consent.
Borrower shall promptly after demand pay to Agent all reasonable costs and
expenses (including the fee of any insurance consultant or adjuster and
reasonable attorneys’ fees and disbursements) incurred by Agent in connection
with a Casualty and seeking and obtaining any insurance proceeds, award or
payment with respect thereto. Net Proceeds held by Agent, together with any
interest earned thereon, shall constitute additional security for the payment of
the Obligations (a security interest therein being granted hereby) until
disbursed in accordance with this Section 5.12 or Section 5.14 hereof, as the
case may be. Notwithstanding the foregoing, or anything else herein, to the
contrary, all proceeds of business interruption/rent loss insurance may be
collected by and shall be paid to Agent and applied in accordance with
Section 5.12(g) hereof.
          (c) Borrower shall use all Net Proceeds actually received by Borrower
for the Restoration, provided that if any such Net Proceeds remains after the
completion of such Restoration, Borrower shall apply same to the Loan as a
prepayment thereof in accordance with Section 2.4(f) hereof promptly after
completion of such Restoration. Borrower shall, at its sole cost and expense,
promptly commence and diligently and continuously perform to completion the
Restoration in a good and workmanlike manner and in compliance in all material
respects with all Legal Requirements and the requirements of the Permitted
Encumbrances, Premises Documents, the Management Agreement and the Franchise
Agreement, whether or not Borrower shall have satisfied the requirements of
Section 5.12(d) hereof in order to cause the Net Proceeds to be made available
for such Restoration and whether or not such insurance proceeds on account of
the Casualty shall be sufficient for such purpose.
          (d) In the case of any Casualty with respect to which the insurance
proceeds payable are equal to or greater than the Casualty Proceeds Disbursement
Threshold, the Net Proceeds shall be held by Agent, if Agent so elects, as a
part of the Collateral and shall be applied or dealt with by Agent as follows:

65



--------------------------------------------------------------------------------



 



  (i)   Subject to the other terms and conditions hereof, the Net Proceeds shall
be disbursed in accordance with Agent’s standard construction lending practices,
terms and conditions if the following conditions are satisfied (each a “Release
Condition” and collectively, the “Release Conditions”):

  (A)   no Default or Event of Default shall have occurred and be continuing;  
  (B)   Borrower shall have delivered to Agent within ninety (90) days after the
occurrence of the Casualty, a notice of Borrower’s desire to undertake the
Restoration;     (C)   Borrower shall have demonstrated to the reasonable
satisfaction of Agent that the Restoration can be substantially completed at
least six (6) months prior to the then-current Maturity Date, or such earlier
time as may be required by applicable Legal Requirements;     (D)   Borrower
shall have demonstrated to the reasonable satisfaction of Agent that sufficient
funds are available to Borrower through rent and/or business interruption
insurance maintained pursuant to Section 5.11 hereof, cash, and/or a letter of
credit or other similar cash-equivalent security reasonably satisfactory to
Agent as to form, content and issuer, and which shall be for the benefit of
Agent, to pay all debt service with respect to the Loan and all operating
expenses with respect to the Premises during the period reasonably estimated by
Borrower as necessary for the completion of the Restoration;     (E)   With
respect to a Casualty the insurance proceeds with respect to which are
$5,000,000 or more, Agent shall have been provided an Appraisal or any Appraisal
Update, certifying that upon completion of the repairs and restoration of the
Premises the Loan-to-Value Ratio shall be as required pursuant to the definition
of “Restoration” set forth in Section 1.1 hereof;     (F)   to the extent, in
Agent’s reasonable judgment, the Net Proceeds are insufficient to pay the costs
of the Restoration, Borrower shall have provided Agent with a letter of credit,
cash deposit or similar equivalent security in the amount of such deficiency in
form, content and issuer reasonably satisfactory to Agent;

66



--------------------------------------------------------------------------------



 



  (G)   Agent shall have received architectural plans and specifications for all
restoration and repairs and an estimate of the costs and expenses of all such
restoration and repairs, all of which shall be in form reasonably acceptable to
Agent; and     (H)   Prior to any disbursement by Agent, the following
information and documentation shall have been obtained by Borrower, at
Borrower’s expense, and submitted to Agent, which information and documentation
shall be in form and substance reasonably satisfactory to Agent:

  (1)   A request for disbursement signed by Borrower, accompanied by billing
statements, vouchers or invoices, which request for disbursement shall expressly
warrant that the work with respect to which the advance is requested has been
performed in all material respects in accordance with the approved plans and
specifications for the restoration or repair;     (2)   Proof that all invoices
for labor and materials previously submitted by Borrower and approved and
reimbursed by Agent have been paid, except for those the subject of the current
request for disbursement;     (3)   Lien waivers for all payees under previous
requests for disbursements;     (4)   With respect to a Casualty the insurance
proceeds with respect to which are $5,000,000 or more, a report from Borrower’s
architect or, if Agent shall elect, Agent’s consultant, which shall specify the
percentage of completion of restoration or repair, shall provide detailed
comments on specific work performed since the date of the last such report, and,
if required by Agent, an estimate of the cost to complete the restoration and
repair after taking into account the work then completed;     (5)   At the
request of Agent, a title report or endorsement to the Title Policy showing no
Liens of record other than the Permitted Encumbrances;     (6)   Copies of the
agreements pursuant to which the restoration or repair shall be done, all of
which shall

67



--------------------------------------------------------------------------------



 



      be in form and substance reasonably satisfactory to Agent, and which also
shall be reasonably satisfactory to Agent as to the party performing the
construction obligations thereunder;     (7)   An assignment to Agent of all
construction and design-professional contracts (which may be pursuant to the
Mortgage and the Assignment of Agreements), together with the written consent to
such assignments by all parties to such contracts (which may be included in any
such contract); and     (8)   Such other information and documentation as Agent
may reasonably request regarding the Improvements and the restoration or repairs
and the cost thereof.

  (ii)   Notwithstanding Section 5.12(d)(i) hereof, if Agent does not elect to
hold the Net Proceeds, Borrower shall not disburse any Net Proceeds other than
in accordance with the conditions of this Section 5.12(d) and Sections 5.12(e)
and 5.12(f) hereof.

          (e) If one or more of the Release Conditions set forth in subsections
(A) through (H) of Section 5.12(d)(i) hereof are not satisfied within ninety
(90) days after the occurrence of the Casualty, all Net Proceeds shall be
applied in accordance with Section 5.14 hereof, provided, that, if each of the
Release Conditions shall have been satisfied except the Release Condition set
forth in Section 5.12(d)(i)(A) hereof as a result of the occurrence of a Default
(as opposed to the occurrence of an Event of Default), Agent shall not so apply
the Net Proceeds until such time, if any, as an Event of Default shall have
occurred. If an Event of Default occurs, all Net Proceeds shall also be applied
in accordance with Section 5.14 hereof.
          (f) All reasonable costs and expenses incurred by Agent in connection
with making the Net Proceeds available for the Restoration (including reasonable
attorneys’ fees and disbursements and reasonable fees and actual out-of-pocket
expenses of Agent’s construction consultants and inspectors) shall be paid by
Borrower. Any Net Proceeds remaining after the Restoration and the payment in
full of all costs incurred in connection with the Restoration, at Agent’s
option, either will be distributed by Agent to Borrower or applied as a
mandatory prepayment of the Loan.
          (g) Business interruption/rent loss insurance proceeds of Borrower
shall be deposited into the Lockbox Account and disbursed in accordance with the
Cash Management Agreement. Any business interruption/rent loss insurance
proceeds remaining after completion of the Restoration shall, at Agent’s
election, be distributed to Borrower or applied as a mandatory prepayment of the
Loan (without payment of the Prepayment Fee).

68



--------------------------------------------------------------------------------



 



          SECTION 5.13.    Taking of the Mortgaged Property.
          (a) Promptly, and in any case within two (2) Business Days after the
occurrence thereof, Borrower shall notify Agent of any Taking of any portion of
the Premises, and promptly and in any case within two (2) Business Days after
Borrower receives notice thereof or otherwise obtains knowledge thereof, the
commencement of any proceedings or negotiations which might result in such a
Taking. Within five (5) Business Days after the occurrence of such Taking or
Borrower’s receipt of notice or knowledge of such proceedings or negotiations,
Borrower shall provide Agent with a general description of the nature and extent
of such Taking or the nature of such proceedings or negotiations and the nature
and extent of the Taking which might result therefrom.
          (b) Agent shall be entitled hereunder to all awards or compensation
payable on account of a Taking. Borrower hereby irrevocably assigns, transfers
and sets over to Agent all rights of Borrower to any such awards or compensation
and irrevocably authorizes and empowers Agent, in the name of Borrower or
otherwise, to collect and receipt for any such award or compensation and
delegate to Agent the right to file and prosecute any and all claims for any
such awards or compensation and to participate in any and all hearings, trials
and appeals in connection with a Taking on behalf of Borrower. Agent may
participate in such proceedings or negotiations and Borrower will deliver or
cause to be delivered to Agent all instruments requested by Agent to permit such
participation; provided, however, that Agent shall be under no obligation to
question the amount of the award or compensation. Although it is hereby
expressly agreed that the same shall not be necessary, and in any event,
Borrower shall, upon demand of Agent, make, execute and deliver any and all
assignments and other instruments sufficient for the purpose of assigning any
such award or compensation to Agent, free and clear of any encumbrances of any
kind or nature whatsoever. Agent may be represented by counsel satisfactory to
it at the expense of Borrower. Borrower will pay promptly after demand all costs
and expenses (including attorneys’ fees and disbursements and any appraiser or
other consultant) incurred by Agent in connection with any Taking and seeking
and obtaining any award or payment on account thereof. Notwithstanding the
foregoing, so long as no Default or Event of Default shall have occurred and
shall then be continuing and provided Borrower promptly files all claims and
diligently prosecutes same, Borrower shall have the right to collect and receive
any award or compensation arising from a Taking, and to file and prosecute all
claims for such awards and Agent shall not collect or receive such awards or
file or prosecute such a claim or participate in the proceedings or negotiations
thereof except for Takings with respect to which the award and compensation
thereof is greater than $500,000 (the “Condemnation Proceeds Disbursement
Threshold”). Notwithstanding the foregoing, or anything else herein, to the
contrary, all awards and compensation for temporary Takings may be collected by
and shall be paid to Agent and applied in accordance with Section 5.13(d)(iii)
hereof
          (c) Borrower shall use all Net Restoration Awards actually received by
Borrower for the Restoration, provided that if any such Net Restoration Award
remains after the completion of such Restoration, Borrower shall apply same to
the Loan as a prepayment thereof in accordance with Section 2.4(f) hereof
promptly after completion of such Restoration. Borrower shall, at its sole cost
and expense, promptly commence and diligently and continuously perform to
completion the Restoration in a good and workmanlike manner and in compliance
with all Legal Requirements and the requirements of the Permitted Encumbrances,
the Premises

69



--------------------------------------------------------------------------------



 



Documents, the Management Agreement and the Franchise Agreement, whether or not
Borrower shall have satisfied the Release Conditions in order to cause the Net
Restoration Award to be made available for such Restoration and whether or not
such awards or compensation, if any, on account of the Taking shall be
sufficient for such purpose.
          (d) In the case of any Taking with respect with respect to which the
award and compensation thereof is greater than the Condemnation Proceeds
Disbursement Threshold, the Net Proceeds shall be held by Agent, if Agent so
elects, as a part of the Collateral and shall be applied or dealt with by Agent
as follows:
               (i) If the Release Conditions are satisfied, and the Taking is
not a Material Taking, all Net Restoration Awards shall be applied to pay the
cost of Restoration, such application to be effected in the same manner as
provided in Section 5.12(d) hereof with respect to Net Proceeds and the balance,
if any, of such Net Restoration Awards shall, at the option of Agent, be applied
as a prepayment of the principal amount of the Loan (without payment of the
Prepayment Fee) or be paid over or assigned to Borrower following completion of
the Restoration.
               (ii) If the Taking is a Material Taking, or one or more of the
Release Conditions set forth in subsections (A) through (H) of
Section 5.12(d)(i) hereof are not satisfied within ninety (90) days after the
occurrence of the Taking, all Net Restoration Awards shall be applied in
accordance with Section 5.14 hereof, provided, that, if each of the Release
Conditions shall have been satisfied except the Release Condition set forth in
Section 5.12(d)(i)(A) hereof as a result of the occurrence of a Default (as
opposed to the occurrence of an Event of Default), Agent shall not so apply the
Net Proceeds until such time, if any, as an Event of Default shall have
occurred. If an Event of Default occurs, all Net Restoration Awards shall also
be applied in accordance with Section 5.14 hereof.
               (iii) In the case of a Taking for temporary use, any Net
Restoration Awards shall be deposited in the Lockbox Account and disbursed in
accordance with the Cash Management Agreement. Any amounts remaining after
completion of the Restoration shall, at Agent’s election, be distributed to
Borrower or applied as a mandatory prepayment of the Loan (without payment of
the Prepayment Fee).
          SECTION 5.14.    Application of Proceeds of Casualty or Taking to
Loan; Loan Repayment. Upon a Casualty, if the disposition of the Net Proceeds is
governed by Section 5.12(e) hereof or upon a Taking, if the disposition of the
Net Restoration Awards is governed by Section 5.13(d)(ii) hereof, at the option
of Agent, the Loan shall be immediately due and payable. Regardless of whether
Agent shall so elect to accelerate the maturity of the Loan as aforesaid, Agent
shall have the option to (a) make available the Net Proceeds or the Net
Restoration Awards, as the case may be, to Borrower for Restoration in the
manner provided in Section 5.12(d) hereof or (b) apply the Net Proceeds and/or
the Net Restoration Awards to the Obligations in such order and manner as Agent
determines, as the case may be (without payment of the Prepayment Fee).
          SECTION 5.15.    Costs and Expenses. Without limiting any other
provision of this Loan Agreement or of any other Loan Document, Borrower shall
pay within five (5)

70



--------------------------------------------------------------------------------



 



Business Days after demand by Agent, to or for the account of Agent as the case
may be, Agent’s Counsel Fees and all other reasonable costs and expenses
incurred by or on behalf of Agent and/or Lenders in connection with the closing
of the Loan, any prepayments of the Loan, Agent’s responses to requests for
consents and waivers under the Loan Documents, all payments from any accounts,
any modification, amendment or restructuring of the Loan or the Loan Documents
(regardless if such modification, amendment or restructuring closes), any breach
or possible breach by Borrower or Guarantor of the Loan Documents or failure of
Borrower to satisfy any condition therein, and the enforcement of Agent’s and
Lenders’ rights and remedies under the Loan Documents and other agreements
relating to the Loan, Borrower or the Collateral or otherwise at law or equity,
or with respect to any and all other aspects of the transactions contemplated
herein or in any other Loan Document, including the following, whether currently
outstanding or which may arise at any time during the term of the Loan:
     (a) all taxes and recording expenses, including all filing fees and
mortgage recording and deed transfer taxes, with respect to the Security
Documents, and any other documents modifying, extending or consolidating the
Security Documents;
     (b) in the event the Mortgaged Property or other Collateral, or any part
thereof, shall be advertised for foreclosure sale and not sold, all costs in
connection therewith, including attorneys’ fees and disbursements, advertising
costs and trustees’ commissions;
     (c) all title insurance charges and premiums; and
     (d) all survey, investigation, insurance and, subject to the provisions
hereof, appraisal, fees and expenses and all costs of preparing environmental,
engineering and insurance reports concerning the Premises.
          SECTION 5.16.    Transfers.
          (a) Unless the same is a Permitted Personal Property Transaction or a
Permitted Transfer (as hereinafter defined), no Transfer shall be made without
Agent’s prior consent.
          (b) Agent shall not be required to demonstrate any actual impairment
of its security or any increased risk of default hereunder in order to declare
the Loan immediately due and payable upon the occurrence of a Transfer, other
than a Permitted Personal Property Transaction or a Permitted Transfer, without
Agent’s consent. This provision shall apply to every Transfer, other than a
Permitted Personal Property Transaction or a Permitted Transfer, regardless of
whether voluntary or not, or whether or not Agent has consented to any previous
Transfer.
          (c) Agent’s consent to Transfer for which Agent’s consent is required
shall not be deemed to be a waiver of Agent’s right to require such consent to
any future occurrence of same for which Agent’s consent is required.
          (d) Borrower agrees to bear and shall pay or reimburse Agent on demand
for all reasonable expenses (including, without limitation, reasonable
attorneys’ fees and

71



--------------------------------------------------------------------------------



 



disbursements, title search costs and title insurance endorsement premiums)
incurred by Agent in connection with the review, approval and documentation of
any such Transfer.
          (e) Agent’s consent shall not be required with respect to the
following Transfers (each, a “Permitted Transfer”):
          (i) the merger or consolidation of Interstate Operating with Guarantor
provided that Borrower shall have given Agent prior notice of such merger or
consolidation, the obligations of Guarantor under the Loan Documents to which it
is a party shall not be affected, after such merger or consolidation, Borrower
shall continue to comply with the terms of Sections 4.34 and 5.33 hereof and no
such merger or consolidation shall have a Material Adverse Effect;
          (ii) the merger or consolidation of Interstate Operating and/or
Guarantor other than as set forth in the preceding clause (i), provided, that:

  (A)   Borrower shall have given Agent prior notice of such merger or
consolidation;     (B)   after such merger or consolidation, Borrower shall
continue to comply with the terms of Sections 4.34 and 5.33 hereof;     (C)   no
such merger or consolidation shall have a Material Adverse Effect;     (D)  
following such merger or consolidation, the obligations of Guarantor under the
Loan Documents to which it is a party shall not be affected (and without
limiting the foregoing, such obligations shall remain binding on Guarantor’s
successor by such merger or consolidation);     (E)   either (i) Guarantor shall
be the surviving entity and shall remain a Public Company, (ii) a Public Company
that is a Permitted Transferee shall be the surviving entity, (iii) a Permitted
Transferee which is required by United States law to have and does have in place
a program reasonably acceptable to Agent to confirm compliance by it and its
investors with the Patriot Act and other laws relating to money laundering and
terrorism shall be the surviving entity or (iv) if none of the foregoing clauses
(i), (ii) or (iii) apply, then prior to such merger or consolidation, Borrower
shall have informed Agent as to the identity of the proposed merger or
consolidation party, the surviving entity and its investors and delivered to
Agent such information and entered into such modifications of the Loan Documents
as Agent reasonably requests to confirm Borrower’s, Agent’s and Lenders’
on-going compliance with the Patriot Act and other laws relating to money
laundering and terrorism,

72



--------------------------------------------------------------------------------



 



      including as a result of such merger or consolidation and any future sales
of direct or indirect interest occurring after such merger or consolidation; and
    (F)   with respect to any merger or consolidation of Guarantor, if Guarantor
is not the surviving entity, then the surviving entity shall be primarily
involved in, or have a significant business line involving, the ownership and
operation of hotels.

          (iii) the Transfer of stock in Guarantor or Guarantor’s successor, as
applicable, so long as either it is a Public Company or if it is not a Public
Company, then it shall have in place a program reasonably acceptable to Agent to
confirm compliance by it and its investors with the Patriot Act and other laws
relating to money laundering and terrorism;
          (iv) the Transfer of any limited partnership interest in Interstate
Operating that is not directly or indirectly held by Guarantor as of the Closing
Date;
          (v) the pledge, mortgage, grant of a security interest in,
hypothecation or encumbrance of any direct or indirect interest in Interstate
Operating other than as set forth in the preceding clause (iv) provided that
Borrower shall have given Agent prior notice thereof, but not the foreclosure,
transfer by assignment in lieu or other transfer of any such direct or indirect
interest in Interstate Operating pursuant to or in connection with said pledges,
security interests, hypothecations or encumbrances unless such transfer would
constitute a Permitted Transfer pursuant to clause (vi) of this Section 5.16(e);
          (vi) the sale, transfer, conveyance or assignment of any interest in
Interstate Operating other than as set forth in the preceding clause (iv) or (v)
provided that Borrower shall have given Agent prior notice of the foregoing, the
obligations of Guarantor under the Loan Documents to which it is a party shall
not be affected by any of the foregoing, after the foregoing, Borrower shall
continue to comply with the terms of Sections 4.34 and 5.33 hereof, none of the
foregoing shall have a Material Adverse Effect and (z) either:

  (A)   Guarantor, a Public Company that is a Permitted Transferee, and/or a
Permitted Transferee which is required by United States law to have and does
have in place a program reasonably acceptable to Agent to confirm compliance by
it and its investors with the Patriot Act and other laws relating to money
laundering and terrorism shall control and own, directly or indirectly, all
legal and beneficial ownership interests of Interstate Operating (other than
those limited partnership interests not owned by Guarantor as of the Closing
Date) or

73



--------------------------------------------------------------------------------



 



  (B)   if the foregoing clause (A) does not apply, then prior to such sale,
transfer, conveyance or assignment, Borrower shall have informed Agent as to the
identity of the proposed recipient of the foregoing and its investors and
delivered to Agent such information and entered into such modifications of the
Loan Documents as Agent reasonably requests to confirm Borrower’s, Agent’s and
Lenders’ on-going compliance with the Patriot Act and other laws relating to
money laundering and terrorism, including as a result of such sale, transfer,
conveyance or assignment and any future sales, transfers, conveyances or
assignments of direct or indirect interest occurring after such sale, transfer,
conveyance or assignment.

          (f) “Permitted Transferee” shall mean any of the following entities
(for purposes of this definition, “control” shall have the meaning set forth in
the definition of “Affiliate” in this Section 1.1), provided that in each of the
foregoing cases, such entity would not cause the representations and warranties
set forth in Section 4.34 hereof to be untrue:
               (i) a pension fund, pension trust or pension account that
immediately prior to such transfer owns, directly or indirectly, total real
estate assets of at least $1,000,000,000;
               (ii) a pension fund advisor who (A) immediately prior to such
transfer, controls, directly or indirectly, at least $1,000,000,000 of real
estate assets and (B) is acting on behalf of one or more pension funds that, in
the aggregate, satisfy the requirements of subclause (A) of this clause (ii);
               (iii) an insurance company which is subject to supervision by the
insurance commissioner, or a similar official or agency, of a state or territory
of the United States (including the District of Columbia) (a) with a net worth,
determined under GAAP as of a date no more than six (6) months prior to the date
of the transfer of at least $500,000,000 and (b) who, immediately prior to such
transfer, controls, directly or indirectly, real estate assets of at least
$1,000,000,000;
               (iv) a corporation organized under the banking laws of the United
States or any state or territory of the United States (including the District of
Columbia) (a) with a combined capital and surplus of at least $500,000,000 and
(b) who, immediately prior to such transfer, controls, directly or indirectly,
real estate assets of at least $1,000,000,000;
               (v) any Person (a) who has at least five (5) years’ experience in
owning and/or operating at least 1,000,000 square feet (exclusive of the
Premises) of hospitality properties which comprise in the aggregate at least
4,000 hotel rooms of similar size, scope, class, use and value of the Premises,
(b) who has a net worth, determined as of a date no more than six (6) months
prior to the date of such transfer, of at least $400,000,000 and (c) who,
immediately prior to such transfer, controls, directly or indirectly, real
estate assets of at least $1,000,000,000;

74



--------------------------------------------------------------------------------



 



               (vi) a real estate investment trust, bank, saving and loan
association, investment bank, insurance company, trust company, commercial
credit corporation, investment fund, mutual fund, government entity or plan,
provided that any such Person referred to in this clause (vi) (a) has total
assets (in name or under management) in excess of $600,000,000 and (except with
respect to a pension advisory firm or similar fiduciary) capital/statutory
surplus or shareholder’s equity of $250,000,000 and (b) is regularly engaged in
the business of making or owning commercial real estate loans or loans similar
in type as the Loan or operating commercial mortgage properties similar to the
Premises; or
               (vii) any Person in which at least 50.1% of the ownership
interests are owned directly or indirectly by one or more of the entities listed
in clauses (i) through (vi) of this Section 5.16(f), or any combination of more
than one such entity, and which is controlled directly or indirectly by such
entity or entities.
          (g) There shall be no change in control (as defined in the definition
of “Affiliate” in this Section 1.1) of Borrower after the Closing Date except as
provided in this Section 5.16 and there shall be no Transfer of any direct
interest in Borrower (it being acknowledged that mergers and consolidations of
Guarantor, and other Transfers of interests in Guarantor, permitted under this
Section 5.16 shall not be a “Transfer” of a direct interest in Borrower).
          SECTION 5.17.    Defense of Title. Borrower shall do all things
necessary or proper to defend title to the Mortgaged Property and the other
Collateral, subject to the Permitted Encumbrances, but Agent shall have the
right, at any time, to intervene in any suit affecting such title and/or Agent’s
lien or rights hereunder and to employ independent counsel in connection with
any such suit to which it may be a party by intervention or otherwise; and upon
demand, Borrower shall pay Agent all reasonable expenses paid or incurred by
Agent in respect of any such suit, including Agent’s Counsel Fees. Borrower
shall indemnify and hold harmless Agent from and against any and all costs and
expenses, including any and all cost, loss, damage or liability which Agent may
suffer or incur by reason of the failure of the title to all or any part of the
Premises or security interest in the Collateral or by reason of the failure or
liability of Borrower, for any reason, to convey or grant a security interest in
the rights, titles and interests which the Mortgage or other Security Document
purports to mortgage, assign, pledge or grant a security interest in, and all
amounts at any time so payable by Borrower shall be secured by the Security
Documents.
          SECTION 5.18.    Recordation and Certain Taxes. Borrower, at its sole
cost and expense, shall at all times cause the Mortgage, Financing Statements
and any other Security Document to be recorded, registered or filed in the
public records, and any amendments or supplements hereto and thereto, and, if
requested by Agent, any instruments of assignment hereof or thereof, to be
recorded, registered and filed, as applicable, and to be kept recorded,
registered and filed, in such manner and in such places, shall pay all
recording, registration and filing fees and taxes and other charges, including
any recording, transfer or intangible personal property tax or similar
imposition, with respect thereto, and shall comply with all Legal Requirements
in order fully and effectively to establish, preserve, perfect and protect the
lien of the Security Documents subject only to Permitted Encumbrances. Borrower
hereby authorizes Agent to file financing and continuation statements with
respect to the Collateral.

75



--------------------------------------------------------------------------------



 



          SECTION 5.19.    Name, Fiscal Year and Accounting Method. Borrower
shall not change its fiscal year or, except as may be approved by Agent, its
method of accounting or its name.
          SECTION 5.20.    Consolidation, Merger, Conveyance, Transfer or Lease.
Without the prior consent of Agent, Borrower shall not consolidate with or merge
into any other Person or convey, transfer or lease its properties or assets
substantially as an entirety to any Person.
          SECTION 5.21.    Organization Restrictions. Borrower shall at all
times be a Special Purpose Bankruptcy Remote Entity. Without limiting the
foregoing, Borrower shall not engage in any business other than that related to
the acquisition, ownership, construction, management, development, financing,
leasing, sale, maintenance, marketing and operation of the Premises in
accordance with the terms of the Loan Documents. Borrower shall not directly or
indirectly make or permit any change, amendment or modification to the Borrower
Operating Agreement or other organizational document of Borrower in any manner
that (i) violates the single purpose covenants set forth in this Section 5.21 or
Exhibit D attached hereto or (ii) amends, modifies or otherwise changes any
provision thereof that cannot be modified at any time when the Loan is
outstanding or by its terms cannot be modified without Agent’s consent or that
would constitute a Default or Event of Default if amended, modified or otherwise
changed pursuant to any other provision of the Loan Documents, and such
documents shall not be terminated or cancelled, without the prior consent of
Agent. Borrower shall not directly or indirectly take or permit any action which
could result in Borrower not being a Special Purpose Bankruptcy Remote Entity.
Without limiting Section 5.16 hereof, Borrower shall not permit any other Person
to become a member of Borrower except in connection with a Permitted Transfer.
          SECTION 5.22.    Changes in Zoning. Borrower shall not request or seek
to obtain any change to, or consent to any request for or change in, any Legal
Requirement, restrictive covenant or other restriction applicable to the
Premises or any portion thereof or any other law, ordinance, rule, regulation,
restrictive covenant or restriction affecting the zoning, development or use of
the Premises or any portion thereof, or any variance or special exception
therefrom, without the prior consent of Agent.
          SECTION 5.23.    Limitation on Indebtedness. Borrower shall not incur,
create, contract for, waive, assume, have outstanding, guarantee or otherwise
become liable with respect to Indebtedness other than Permitted Indebtedness.
          SECTION 5.24.    Distributions, Dividends and Affiliate Payments.
Borrower shall not directly or indirectly make or allow to be made any
dividends, payments or distributions to any direct or indirect owner of any
interest in Borrower or any Affiliate of Borrower or any such owner upon the
occurrence and during the continuance of any Event of Default or any Cash Sweep
Condition; provided, however, that payment of (i) management fees, if any,
required to be paid to any Property Manager pursuant to its Management Agreement
of in the aggregate no more than three percent (3.0%) of Operating Revenues per
year shall be permitted (subject to the terms of the Cash Management Agreement),
(ii) reimbursement to Property Manager of Operating Expenses incurred by it
pursuant to the Management Agreement, (iii) Operating Expenses payable to an
Affiliate of Borrower pursuant to a transaction permitted by Section 5.29

76



--------------------------------------------------------------------------------



 



hereof and (iv) payments, dividends or distributions made by Borrower to its
direct or indirect owners in order to reimburse them for Operating Expenses,
Capital Expenditures and FF&E Expenditures that had been advanced by them on
behalf of Borrower, provided any such obligations to such owners are subordinate
to the Obligations and unsecured, notwithstanding the existence of any Cash
Sweep Condition so long as no Event of Default shall not have occurred and be
continuing.
          SECTION 5.25.    ERISA. Borrower shall not at any time have any
employees or engage in any transaction which would cause any obligation or
action taken or to be taken hereunder by Borrower to be a non-exempt (under a
statutory or administrative class exemption) prohibited transaction under ERISA.
Borrower (i) shall, and shall cause all ERISA Affiliates to make all required
contributions to any Pension Plan or Multiemployer Plan, and (ii) shall not, nor
shall it permit any ERISA Affiliate to, cause or permit to occur an event that
could result in the imposition of a Lien under IRC Section 412 or Section 302 or
4068 of ERISA, or any ERISA Event that could reasonably be expected to, alone or
in the aggregate with all other ERISA Events, result in a material liability.
          SECTION 5.26.    Maintenance of Existence. Borrower shall (a) qualify
to do business in and remain in good standing under the laws of its jurisdiction
of organization and the State where the Premises are located and, to the extent
required for the ownership, management and operation of its assets, any other
jurisdiction, (b) preserve, renew and keep in full force and effect its
existence as an entity organized and existing pursuant to the laws of its
jurisdiction of organization and qualified to do business in the State where the
Premises are located, (c) take all action to maintain all rights, privileges and
franchises necessary or desirable for the conduct of its business in its
jurisdiction of organization and the State where the Premises are located, and,
to the extent required for the ownership, management and operation of its
assets, any other jurisdiction, and (d) comply in all material respects with all
Legal Requirements with respect to the foregoing.
          SECTION 5.27.    Subsidiaries and Joint Ventures. Borrower shall not
acquire any stock or assets of, or form a partnership, joint venture or other
similar arrangement with, any Person, without Agent’s prior consent.
          SECTION 5.28.    Loans to Members, Etc. Borrower shall not make any
loan or advance to any Affiliate or to any employee or Affiliate of Borrower,
except for business travel, out-of-pocket incidental personal business expenses
and similar advances in the ordinary course of Borrower’s business.
          SECTION 5.29.    Transactions with Affiliates. Borrower shall not
enter into, or be a party to, any transaction with any Affiliates of Borrower
except contracts for the providing of goods and services in the ordinary course
of Borrower’s business and upon fair and reasonable terms which are fully
disclosed to Agent and are no more onerous to it than it would obtain in a
comparable arm’s length transaction with a Person not its Affiliate.
          SECTION 5.30.    Adverse Contracts. Borrower shall not enter into any
contract or agreement which would materially and adversely affect its business,
property, assets,

77



--------------------------------------------------------------------------------



 



operations, condition (financial or otherwise) taken as a whole, or its ability
to perform its obligations under this Loan Agreement or any of the other Loan
Documents.
          SECTION 5.31.    Utilities. Borrower shall pay, or cause to be paid,
all charges for all utility services at any time rendered to the Premises, or
the payment of which is the obligation of Borrower in connection with the
Premises, and will do all other things required for the maintenance and
continuance of utility services necessary for the operation, use and occupancy
of the Premises for their intended purposes in accordance with this Loan
Agreement, and ensure that they are available at the boundaries of the Premises.
          SECTION 5.32.    Margin Stock. Borrower shall not use any of the
proceeds of the Loan for the purpose of purchasing or carrying “margin stock”
within the meaning of Regulation T, U or X issued by the Board of Governors of
the Federal Reserve System, as at any time amended, and Borrower agrees to
execute all instruments necessary to comply with all the requirements of
Regulation U of the Federal Reserve System, as at any time amended.
          SECTION 5.33.    Patriot Act Compliance. Borrower shall comply with
the Patriot Act and all applicable requirements of governmental authorities
having jurisdiction over Borrower and the Premises, including those relating to
money laundering and terrorism. Agent shall have the right to audit Borrower’s
compliance with the Patriot Act and all applicable requirements of governmental
authorities having jurisdiction over Borrower and the Premises, including those
relating to money laundering and terrorism. In the event that Borrower fails to
comply with the Patriot Act or any such requirements of governmental
authorities, then Agent may, at its option, cause Borrower to comply therewith
and any and all costs and expenses incurred by Agent in connection therewith
shall be secured by the Loan Documents and shall be payable on demand and shall
accrue interest at the Default Rate from the date paid or incurred by Agent
until paid to Agent.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.1.    Events of Default. The following shall each constitute
an “Event of Default” hereunder:
     (a) the failure of Borrower to pay when due (i) the principal of and
accrued, unpaid interest on the Note upon maturity, whether upon the Maturity
Date or earlier following acceleration, (ii) any payment or deposit required
pursuant to Section 2.4, 2.14, 2.15 or 2.16 hereof or (iii) any Interest or
Additional Interest.
     (b) the failure of Borrower (i) to pay within five (5) days after same is
due any payment on account of any fees when due under the Loan Fee Letter, or
(ii) to pay when due any other monetary Obligations, excluding those referred to
in clause (a) of this Section 6.1 on or before the due date therefor and such
failure described in this subclause (ii) continues for five (5) Business Days
after notice from Agent of the non-payment thereof;

78



--------------------------------------------------------------------------------



 



     (c) Borrower shall fail in the due performance or observance of any
covenant, agreement or term binding upon Borrower contained in this Loan
Agreement, other than those covenants, agreements or terms which Borrower’s
failure to perform would constitute another Event of Default referred to in this
Section 6.1, and such failure shall continue unremedied for more than thirty
(30) days after notice thereof shall have been given to Borrower by Agent;
provided, however, that if such failure is of a nature such that it cannot be
cured by the payment of money and if such failure requires work to be performed,
acts to be done or conditions to be removed which cannot by their nature, with
due diligence, be performed, done or removed, as the case may be, within such
thirty (30) day period and Borrower shall have commenced to cure such failure
within such thirty (30) day period, such period shall be deemed extended for so
long as shall be required by Borrower in the exercise of due diligence to cure
such failure, but in no event shall such thirty (30) day period be so extended
to be a period in excess of ninety (90) days;
     (d) any “Event of Default” or any other default shall occur, and shall
continue beyond the applicable grace period, if any, provided for therein, under
any of the Loan Documents (other than this Loan Agreement, such a default being
the subject of other provisions of this Section 6.1), including an “Event of
Default” under the Mortgage;
     (e) any warranty, representation or certification made by or on behalf of
Borrower or Guarantor in or pursuant to this Loan Agreement or any other Loan
Document or any document, instrument or certificate heretofore or hereafter
executed or delivered in connection herewith or therewith were incorrect or
misleading in any material respect when made or deemed to have been made;
     (f) any breach or default in any material respect by Borrower shall occur
and shall continue, beyond any applicable notice and grace period provided for
therein, under the Management Agreement, the Franchise Agreement, any Premises
Document or any Permitted Encumbrance or the occurrence of any other act or
omission by Borrower, beyond any applicable notice and grace period provided for
therein, that would permit the other party thereto to terminate same;
     (g) the Management Agreement, the Franchise Agreement, any Premises
Document or any Permitted Encumbrance is amended, modified or supplemented in
any material respect or is surrendered, terminated or canceled, or any new
Management Agreement, Franchise Agreement, Premises Document or Permitted
Encumbrance is entered into, or Borrower consents to the assignment of the
Management Agreement or Franchise Agreement, without in each case the prior
consent of Agent, not to be unreasonably withheld or delayed to the extent
provided in Section 5.2 hereof;
     (h) any breach or default by Borrower shall occur and shall continue,
beyond any applicable notice and grace period provided for therein, under any
Interest Rate Protection Agreement, or the occurrence of any other act or
omission by Borrower, beyond any applicable notice and grace period provided for
therein, that would permit the other party thereto to terminate same;

79



--------------------------------------------------------------------------------



 



     (i) either Borrower or Guarantor shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any such proceeding or
petition, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Borrower or
Guarantor or for a substantial part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding
or (v) make a general assignment for the benefit of creditors;
     (j) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of either Borrower or Guarantor or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for either Borrower or Guarantor or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;
     (k) Borrower shall fail in the due performance and observance of any of its
covenants contained in Sections 2.6, 5.6 (with respect only to the covenant to
pay Impositions as and when required therein and subject to Borrower’s contest
rights in Section 5.8 hereof), 5.7 (subject to Borrower’s contest rights in
Section 5.8 hereof), 5.10(a), 5.11(a), 5.11(b), 5.11(c), 5.16, 5.20 or 5.26(a)
hereof;
     (l) Borrower shall fail in the due performance and observance of any of its
covenants contained in Section 5.1(a), (b), (c), (d) or (e), 5.23 or 5.24
hereof, or in any material respect, its covenants contained in Section 5.21
hereof and such failure shall continue unremedied for more than ten (10) days
after notice thereof shall have been given to Borrower by Agent;
     (m) any of the Loan Documents or the Liens created (or purported to be
created) pursuant thereto shall for any reason cease to be in full force and
effect, or be declared null and void or unenforceable in whole or in part;
     (n) the Liens created (or purported to be created) by the Mortgage or any
other Loan Documents should cease to be first priority Liens subject only to the
Permitted Encumbrances;
     (o) there shall have been rendered against Borrower a final judgment(s) for
the payment of money in excess of $1,000,000 in the aggregate, and in each case
any such judgment(s) shall not have been satisfied within thirty (30) days after
the entry of such judgment(s); or
     (p) (i) Borrower or Guarantor shall have incurred any liability, or an
event or action shall have occurred that could reasonably be expected to cause
Borrower or

80



--------------------------------------------------------------------------------



 



Guarantor to incur any liability, (x) with respect to any Pension Plan,
including any liability under Section 412 of the IRC or Title IV of ERISA, or
(y) on account of a partial or complete withdrawal (as such terms are defined in
Section 4203 and 4205 of ERISA, respectively) from, unpaid contributions to, or
the reorganization, termination or insolvency of, any Multiemployer Plan, or
(ii) Borrower or Guarantor shall have engaged in any transaction in connection
with which Borrower or Guarantor could be subject to either a material civil
penalty assessed pursuant to the provisions of Section 502 of ERISA or a
material tax imposed under the provisions of Section 4975 of the IRC, and in
each case in subclauses (i) and (ii) of this clause (p), such event or
condition, together with all other such events or conditions under this
clause (p), if any, could reasonably be expected to have a material adverse
effect upon the Collateral or the business, operations, properties, assets,
condition (financial or otherwise), prospects or performance of Borrower or
Guarantor that would materially and adversely affect the Collateral or
Borrower’s or Guarantor’s ability to perform its respective obligations
hereunder or under any other Loan Document or which would materially and
adversely impair the ability of Agent to enforce or collect any of the
Obligations.
          SECTION 6.2.    Acceleration of Loan. In addition to any other rights
and remedies which Agent and Lenders may have under this Loan Agreement and the
other Loan Documents or pursuant to law or equity, and without limitation
thereof, upon and at any time during the occurrence of any Event of Default,
Agent may, by notice to Borrower, declare the indebtedness evidenced by the
Note, together with all other sums payable thereunder and under the other Loan
Documents, immediately due and payable (except with respect to any event of the
nature described in Section 6.1(i) or (j) hereof, with respect to which such
indebtedness and other sums shall automatically become due and payable upon the
occurrence of any such event) and may exercise Agent’s rights and remedies
pursuant to any one or more of the Security Documents, the other Loan Documents
or as may be available at law or equity.
          SECTION 6.3.    Rights and Remedies Generally. Upon the occurrence and
during the continuance of an Event of Default, Agent may proceed to exercise and
enforce any of its rights, interests, benefits or privileges hereunder or under
any of the other Loan Documents or which may be otherwise available to Agent at
law or in equity. Notwithstanding anything to the contrary in the Loan Documents
(and without limitation of the above), in lieu of and/or in addition to the
other rights and remedies of Agent under the Loan Documents, Agent shall have
all of the rights and remedies provided by the Uniform Commercial Code which
shall be applicable to and/or available in connection with Agent’s and Lender’s
security interests in the Collateral, including the Accounts. To the extent, if
any, that applicable law requires that a notice need be given or any other
action on Agent or Lender’s part (which is not specified in the Loan Documents)
need be taken in order for Agent to realize the full benefit of any of Agent’s
and Lenders’ rights and/or remedies under the Loan Documents, and Agent does
provide such notice and/or take such other action so required, then such rights
and/or remedies shall not be severed or impaired as a result of the absence of
an express provision in the Loan Documents specifically requiring such notice or
action. Further, notwithstanding anything to the contrary in any of the Loan
Documents, Agent may choose to waive or to forego the benefits of any of its
particular rights and/or remedies under the Loan Documents without otherwise
adversely affecting any of its other rights or remedies.

81



--------------------------------------------------------------------------------



 



          SECTION 6.4.    Agent’s Right to Operate; Sums Advanced.
          (a) Agent’s Right to Operate. In addition to any other rights and
remedies which Agent may have under this Loan Agreement and the other Loan
Documents or pursuant to law or equity, and without limitation thereof, after
the occurrence and during the continuance of any Event of Default, Agent may
enter upon and into possession of the Premises and any other Collateral, perform
the obligations and exercise the rights of Borrower under the Management
Agreement, the Franchise Agreement, any Premises Documents, any Permitted
Encumbrance, any Lease and all other agreements, satisfy liens, claims and
judgments against the Collateral, pay Impositions, insurance premiums and other
operating expenses of any of the Premises and/or perform and complete the
construction, reconstruction, maintenance or renovation of and otherwise
operate, lease, market and sell the Premises or any portion thereof, all at the
sole risk, cost and expense of Borrower. Agent shall have the right, at any and
all times, to discontinue any work commenced by Agent and to change any course
of action undertaken by it and shall not be bound by any limitations or
requirements of time whether set forth herein or otherwise. Agent shall have the
right and power (but shall not be obligated) to assume all or any portion of the
obligations of Borrower under any or all agreements as Agent may elect and to
take over and use all or any part or parts of the labor, materials, supplies and
equipment contracted for by or on behalf of Borrower, whether or not previously
incorporated into the Premises. Borrower hereby appoints Agent as its
attorney-in-fact (coupled with a interest), with full power of substitution, and
in the name of Borrower, if Agent elects to do so, at any time upon the
occurrence and during the continuance of any Event of Default, (a) to use such
sums as are necessary including all or any portion of the funds in the Accounts
to pay the costs of the foregoing, (b) to endorse the name of Borrower on any
checks or drafts representing proceeds of the Insurance Policies or condemnation
awards, or other checks or instruments payable to Borrower with respect to the
Collateral, (c) to prosecute or defend any action or proceeding incident to the
Collateral, (d) to terminate any agreements pertaining to the Collateral or any
portion thereof and any other agreements to which Borrower is party, (e) to
negotiate and execute, on behalf of Borrower at Agent’s election, any agreement,
and amendment, modification, extension or supplement thereto and (f) to do every
act with respect to its Premises, including the alteration, repair,
construction, reconstruction, maintenance, leasing, operation, marketing and
sale thereof or any portion thereof. The power-of-attorney granted hereby is a
power coupled with an interest and is irrevocable. Agent shall have no
obligation to undertake any of the foregoing actions, and if Agent should do so,
it shall have no liability to Borrower for the sufficiency or adequacy of any
such actions taken by Agent. In connection with the foregoing, Agent may do any
or all of the following as Agent may elect:

  (i)   engage builders, construction managers, architects, general and trade
contractors, suppliers, lessors, architects, engineers, inspectors and others
for the purpose of furnishing labor, materials, furniture, fixtures and
equipment in connection with the construction of the Premises;     (ii)   pay,
settle or compromise all bills or claims which may become Liens against the
Premises, or which have been or may be incurred in any manner in connection with
the construction of the Premises

82



--------------------------------------------------------------------------------



 



    or for the discharge of liens, encumbrances or defects in the title of the
Premises;     (iii)   execute all applications and certificates which may be
required for any alteration, repair or renovation of or the completion of
construction, reconstruction, maintenance or renovation of the Premises or any
portion thereof or for the operation of the Collateral or any portion thereof;  
  (iv)   take such other action (including the employment of watchmen and the
taking of other measures to protect the Premises) or refrain from acting under
this Loan Agreement as Agent may in from time to time determine without any
limitation whatsoever; and     (v)   make or cause Lenders to make protective
advances in order to maintain, preserve and protect the Collateral.

          (b) Sums Advanced. Borrower shall be liable to Agent and Lenders for
all sums advanced, paid or incurred in connection with the activity described in
Section 6.4(a) hereof whether the same shall be paid or incurred pursuant to the
provisions of this Section 6.4 or otherwise, and all other payments made or
liabilities incurred by Agent or Lenders under this Loan Agreement of any kind
whatsoever, all of which shall be paid by Borrower to Agent upon demand with
interest at the Default Rate from the time incurred by Agent or Lenders to the
date of payment to Agent, and all of the foregoing sums, including such interest
at the Default Rate, shall be deemed and shall constitute disbursements of Loan
proceeds under this Loan Agreement and be evidenced by the Note and secured by
the Security Documents.
          SECTION 6.5.    Assignment of Funds. Upon the occurrence of any Event
of Default, the rights, powers and privileges provided in Sections 6.3 and 6.4
hereof and all other remedies available to Agent under this Loan Agreement or
the other Loan Documents or by statute or by rule of law or equity may be
exercised by Agent at any time and from time to time whether or not the
Obligations shall be due and payable, and whether or not Agent shall have
instituted any foreclosure or other action for the enforcement of any of the
Security Documents, the Note or the other Loan Documents. Borrower hereby
assigns and quitclaims to Agent all right, title and interest of Borrower to all
sums held in the Accounts and to the extent not held in an account, all sums
held by Agent for the account of Borrower and any other security delivered by
Borrower as additional security (a security interest in all of the foregoing
being granted hereby to Agent) for the Loan and the performance by Borrower of
its obligations under the Loan Documents, all of which security may be utilized
by Agent for the purposes set forth in Sections 6.3 and 6.4 hereof or the other
Loan Documents or applied against the Obligations in such order and manner as
Agent shall determine.
          SECTION 6.6.    Accounts. Notwithstanding anything to the contrary
contained herein, after the occurrence and during the continuance of an Event of
Default, the rights of Borrower and each and every other Person (excluding
Agent) with respect to Accounts, upon notice to Borrower, shall immediately
terminate, and no such Person except Agent shall make any further withdrawal
therefrom. Thereafter, Agent may from time to time designate such

83



--------------------------------------------------------------------------------



 



signatories with respect to the Accounts as Agent may desire, and may make or
authorize withdrawals from the Accounts to pay the Obligations in whole or in
part and/or pay costs, expenses and expenditures with respect to the Premises,
including the leasing, sale and marketing thereof, and/or any other expenses,
all as Agent may deem necessary or appropriate and in such order as Agent may
elect. Agent may notify the financial institutions in which any Account is held
that Borrower no longer has a right to instruct such financial institution with
respect to matters relating to the withdrawal, operation or administration of,
or investment or application of funds on deposit in such Account. Without
limiting the foregoing Agent shall have the right to cause the withdrawal of all
funds on deposit in any Account and the deposit of such funds in an account
established with Agent at any time following receipt by the financial
institution in which such Account is held of a notice from Agent pursuant to the
Account Agreement with respect to such Account, and Borrower hereby authorizes
and directs such financial institutions to make payment directly to Agent of the
funds in or credited to such accounts, or such part thereof as Agent may
request. Such financial institution shall have the absolute right to rely upon
such notice without inquiring as to the accuracy of the matters referred to in
such notice and the depositories shall be fully protected by Borrower in relying
upon such written notice from Agent. In the event that Agent delivers such a
notice, Agent shall thereafter have the exclusive right to so instruct such
financial institution. Nothing in this Section 6.6 shall be construed so as to
limit or impair Agent’s absolute right to have a receiver appointed following an
Event of Default.
          SECTION 6.7.    No Liability of Agent or Lenders. Whether or not Agent
elects to employ any or all of the remedies pursuant to the Loan Documents or
otherwise available to it at law or equity upon the occurrence of a Default or
an Event of Default, neither Agent nor Lenders shall be liable for any matter
relating to the Premises or any rights or obligations of Borrower or its
Affiliates, including the rights and obligations of Borrower in, to or under the
Management Agreement, the Franchise Agreement, any Premises Documents, any
Permitted Encumbrance, any Lease or any other agreement, or to protect the
Premises or the Collateral, or for payment of any expense incurred in connection
with the exercise of any remedy available to Agent or for the performance or
non-performance of any other obligation of Borrower. It is expressly understood
that Agent and Lenders assume no liability or responsibility for (i) performance
of any obligations or duties of Borrower hereunder or under any of the other
Loan Documents, the Management Agreement, the Franchise Agreement, any Premises
Documents, any Permitted Encumbrance, any Lease or any other agreement,
(ii) compliance with any Legal Requirements or (iii) any other matters
pertaining to control over the management and affairs of Borrower or the use,
operation, management or ownership of the Premises or the Collateral, nor by any
such action shall Agent or any Lender be deemed to create a partnership or joint
venture with Borrower.
          SECTION 6.8.    Management Agreement and Affiliate Agreements. Without
limiting any other provision herein or in any other Loan Document, upon the
occurrence and during the continuance of any Event of Default, in addition to
any other rights or remedies of Agent hereunder or under the other Loan
Documents, Agent may terminate the Management Agreement and any agreement
entered into with any Affiliate of Borrower and/or may require that Borrower
terminate the Management Agreement and/or such agreements effective on or after
the foreclosure of the Mortgage, or as of the date of delivery to Agent of any
deed in lieu of

84



--------------------------------------------------------------------------------



 



such foreclosure, or as of the date that a receiver is appointed for the
Premises, whichever occurs first.
          SECTION 6.9.    Right of Offset. Borrower hereby grants to Agent and
Lenders a right of offset, to secure the repayment of the Obligations, upon any
and all monies, securities or other property of Borrower, and the proceeds
therefrom, now or hereafter held or received by or in transit to Agent and any
Lender, from or for the account of Borrower, whether for safekeeping, custody,
pledge, transmission, collection or otherwise, and also upon any and all
deposits (general or special) and credits of Borrower (including each Account),
and any and all claims of Borrower against Agent or any Lender at any time
existing. At any time during the continuance of an Event of Default or following
the maturity (whether by acceleration or otherwise) of the Loan, Agent and each
Lender is hereby authorized from time to time, without notice to Borrower, to
offset, appropriate, apply and enforce said liens against any and all sums
hereinabove referred to against the Loan and the remaining Obligations. Except
as results from Agent’s or any Lender’s gross negligence or willful misconduct,
Agent and Lenders shall not be liable for any loss of interest on or any penalty
or charge assessed against funds in, payable on, or credited to any Account as a
result of the exercise by Agent of any of its rights, remedies or obligations
under any of the Loan Documents.
          SECTION 6.10.    Termination of Loan Agreement. The obligations of the
parties hereunder, excluding those which expressly survive the termination
hereof or repayment of the Loan, shall terminate only upon repayment in full of
the outstanding principal amount of the Loan, together with all Interest and
other sums due and payable under the Loan Documents (excluding any contingent
obligations which may remain outstanding under the Environmental Indemnity or
the Recourse Liability Agreement). If such principal, Interest and other sums
have been repaid and thereafter such all or any portion of such payment is
rescinded or must otherwise be returned or paid over by Agent or any Lender,
whether required pursuant to any bankruptcy or insolvency law or otherwise, the
Obligations and the obligations of each party under the Loan Documents, shall
continue.
          SECTION 6.11.    Right to Perform. Upon the occurrence and during the
continuance of an Event of Default, if Borrower fails to perform or observe any
covenant or obligation whatsoever contained in any Loan Document, in addition to
any other rights or remedies of Agent hereunder or under the other Loan
Documents, Agent may, but shall not be obligated to any Person to, perform or
attempt to perform said covenant or obligation, and any payment made or expense
incurred in the performance or attempted performance of any such covenant or
obligation shall be a part of the Obligations, and Borrower shall pay to Agent,
upon demand, all sums so advanced or paid by Agent, together with interest at
the Default Rate from the date when paid by Agent. No such payment or advance by
Agent shall constitute a waiver of any Default or Event of Default. In addition
to the Liens created pursuant to the Loan Documents, Agent shall be subrogated
to all rights, titles and Liens securing the payment of any debt, claim, tax or
assessment for the payment of which Agent may make and advance or which Agent
may pay. Without limiting the generality of the foregoing, upon the occurrence
and during the continuance of an Event of Default, if Borrower fails to perform
or observe any term of any the Management Agreement, the Franchise Agreement,
any Premises Documents, any Permitted Encumbrance, any Lease, the Management
Agreement or any other agreement to be performed or observed by it thereunder,
then, without waiving or releasing Borrower from any of

85



--------------------------------------------------------------------------------



 



its obligations hereunder or under the other Loan Documents, Agent shall have
the right, but shall be under no obligation, to pay any sum and to take any
action (including entry upon the Mortgaged Property) to cause such performance
or observance on behalf of Borrower , so that the rights of Borrower are
unimpaired and free from default, even if the existence or the nature of a
default is being questioned or denied by Borrower or any other Person. Agent
shall be subrogated to the rights of the parties to such agreements with respect
to any such sums paid by Agent. Borrower shall pay to Agent upon demand all such
sums so paid or expended by Agent, together with interest thereon from the day
of such payment at the Default Rate, and the same shall be secured by the Loan
Documents. If Agent receives a notice of a default, such notice shall constitute
full protection to Agent and Lenders for any action taken or omitted by Agent,
in good faith, in reliance thereon. Agent may rely thereon and take any action
as Agent shall deem necessary or desirable even though the existence of such
default or the nature thereof be questioned or denied by or on behalf of
Borrower.
ARTICLE VII
ASSIGNMENTS AND PARTICIPATIONS
          SECTION 7.1.    Assignment and Participations. Agent and Lenders shall
have the right, subject to this Section 7.1, to assign, sell, negotiate, pledge
or hypothecate all or any portion of their rights and obligations hereunder. No
Lender shall assign, sell, negotiate, pledge, hypothecate or otherwise transfer
all or any portion of its rights in and to the Loan to any other Person (an
“Assignee”) (a) without Agent’s prior consent (b) other than in compliance with
Section 7.5 hereof and (c) unless such transaction shall be an assignment of a
constant (and not varying), ratable percentage of such Lender’s interest in the
Loan; provided, however, any Lender shall have the right at any time without the
consent of or notice to Agent, any other Lender or other Person to grant a
security interest in, pledge, assign or otherwise transfer all or any portion of
such Lender’s interest in the Note or the Loan to any Federal Reserve Bank or
the central reserve bank or similar authority of any other country to secure any
obligation of such Lender to such bank or similar authority (a “Central Bank
Pledge”) and to the trustee, administrator or receiver (or their respective
nominees, collateral agents or collateral trustees) of a mortgage pool securing
covered mortgage bonds issued by a German mortgage bank, or any other Person
permitted to issue covered mortgage bonds, under German Pfandbrief legislation,
as such legislation may be amended and in effect from time to time, or any
substitute or successor legislation (a “Pfandbrief Pledge”). Effective on any
such assignment and assumption by the assignee and on compliance with
Section 7.5 hereof, the assigning Lender shall have no further liability
hereunder with respect to the interest of such Lender that was the subject of
such transfer arising from and after the date of such assignment and assumption
and such Assignee shall be a Lender with respect to such interest from and after
the date of such assignment and assumption. No assignment and assumption shall
release any Lender from any liability hereunder prior to such assignment and
assumption.
          SECTION 7.2.    Participation. No Lender shall assign, sell or
otherwise transfer a participation in and to all or any portion of its rights
and obligations in and to the Loan, this Loan Agreement or the other Loan
Documents to any other Person (a “Participant”) without the prior consent of
Agent. No such participation shall (i) require the consent of any Lender,

86



--------------------------------------------------------------------------------



 



Borrower or any other Person or (ii) release a Lender from any of its
obligations hereunder. Each Lender agrees to provide Agent prompt notice of all
participations sold by such Lender together with a copy of the documentation
governing such participations.
          SECTION 7.3.    Availability of Records. Borrower acknowledges and
agrees that Agent and each Lender may provide to any actual or proposed Assignee
or Participant originals or copies of this Loan Agreement, any other Loan
Documents and any other documents, instruments, certificates, opinions,
insurance policies, financial statements and other information, letters of
credit, reports, requisitions and other materials and information at any time
submitted by or on behalf of Borrower, Guarantor or other Persons and/or
received by Agent or any Lender in connection with the Loan.
          SECTION 7.4.    Borrower’s Facilitation of Transfer.
          (a) In order to facilitate permitted assignments and other transfers
to Assignees and sales to Participants, Borrower shall execute and deliver to
Agent and shall cause Guarantor to execute and deliver to Agent such further
documents, instruments or agreements as Agent or any Lender may reasonably
require, including one or more substitute promissory notes evidencing the
Commitment of each Lender, provided that such documents, instruments or
agreements do not (a) increase the obligations or liabilities of any such Person
hereunder or under the other Loan Documents in excess of the obligations or
liabilities intended to be provided herein or in the other Loan Documents or
(b) decrease such Person’s rights hereunder or under the other Loan Documents to
less than what they were prior to the execution of such documents, instruments
or agreements. In addition, Borrower agrees to reasonably cooperate with Agent
and Lenders, including providing such information and documentation regarding
Borrower, Guarantor and any other Person as Agent or any Lender or any potential
Assignee or Participant may reasonably request and to meet with potential
Assignees and Participants upon reasonable notice.
          (b) All at Lenders’ expense, Agent shall have the right, at any time
(whether prior to, in connection with, or after any permitted assignment,
participation and other transfers to Assignees and sales to Participants), with
respect to all or any portion of the Loan, to modify, split and/or sever all or
any portion of the Loan as hereinafter provided, and Borrower shall cooperate
and cause Guarantor and each Affiliate of Borrower to cooperate with Agent in
connection therewith. Without limiting the foregoing, Agent may (i) cause the
Note, the Mortgage and the other Loan Documents to be split into multiple
mortgage loans, (ii) create one more senior and subordinate notes (e.g., an A/B
or A/B/C structure), (iii) create multiple components of the Note or Notes (and
allocate or reallocate the principal balance of the Loan among such components
and/or assign different interest rates and/or LIBOR, eurodollar and/or Base Rate
spreads to each Note), which components may be represented by separate Notes or
(iv) otherwise sever the Loan into two or more loans secured by mortgages and by
a pledge of partnership or membership interests (directly or indirectly) in
Borrower (i.e., a senior loan/mezzanine/subordinate mortgage loan structure), in
each such case, in whatever proportion and whatever priority Agent determines;
provided, however, in each such instance the outstanding principal balance of
all the Notes evidencing the Loan (or components of such Notes) immediately
after the effective date of such modification equals the outstanding principal
balance of the Loan immediately prior to such modification and the weighted
average of the

87



--------------------------------------------------------------------------------



 



interest rates for all such Notes (or components of such Notes) immediately
after the effective date of such modification equals the overall weighted
average LIBOR Rate and Base Rate, as applicable, immediately prior to such
modification; provided, further, however, all prepayments or repayments shall be
applied to such tranches in a manner which shall not increase the weighted
average interest rate of the Loan. If requested by Agent, Borrower shall, and
cause Guarantor and each applicable Affiliate of Borrower to, execute and
deliver such documentation as Agent may reasonably request to evidence and/or
effectuate any such modification or severance. None of the foregoing documents,
instruments or agreements shall (a) increase the obligations or liabilities of
any Borrower hereunder or under the other Loan Documents in excess of the
obligations or liabilities intended to be provided herein or in the other Loan
Documents or (b) decrease Borrower’s rights hereunder or under the other Loan
Documents to less than what they were prior to the execution of such documents,
instruments or agreements.
          SECTION 7.5.    Notice; Registration Requirement. No assignment, sale,
negotiation, pledge, hypothecation or other transfer of any part of any Lender’s
interest in and to the Loan shall be effective or permitted under this
Article VII until (a) an assignment and acceptance agreement in the form
attached hereto as Schedule 7.5 (an “Assignment and Acceptance”) with such
changes thereto as are reasonably acceptable to Agent with respect to such
assignment, sale, negotiation, pledge, hypothecation or other transfer shall
have been delivered to Agent, (b) two (2) originals of the tax documents
referred to in Section 2.8 hereof applicable to the Assignee shall have been
delivered to Agent, (c) Agent shall have registered such Assignee’s name and
address in the Register which Agent maintains for the recordation of the names,
addresses and interests of Lenders, and (d) the parties to such transfer,
assignment or purchase shall have paid to Agent a processing and registration
fee determined by Agent. The entries in the Register shall be conclusive, absent
manifest error. This Section 7.5 shall not apply to any Central Bank Pledge or,
unless it is an assignment or transfer, any Pfandbrief Pledge. Each Lender shall
from time to time deliver to Agent at its request such additional and updated
tax documentation described in Section 2.8 hereof.
          SECTION 7.6.    Registry. Borrower hereby designates Agent to serve as
Borrower’s agent, solely for purposes of this Section 7.6, to maintain a
register (the “Register”) on which Agent will record the Commitments from time
to time of each Lender and each repayment with respect to the principal amount
of the Loan of each Lender. Failure to make any such recordation, or any error
in such recordation shall not affect Borrower’s obligations in respect of the
Loan. With respect to any Lender, the transfer of the Commitments of such Lender
and the rights to the principal of, and interest on, the portions of the Loan
made pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by Agent with respect to ownership of such
Commitments and prior to such recordation all amounts owing to the transferor
with respect to such Commitments shall remain owing to the transferor. The
registration of a transfer of all or part of any Commitment shall be recorded by
Agent on the Register only upon the acceptance by Agent of a properly executed
and delivered Assignment and Acceptance by the assignor and assignee. At the
assigning Lender’s option, concurrently with the delivery of an Assignment and
Acceptance pursuant to which an interest of such Lender in the Loan was assigned
to such Assignee, the assigning Lender shall surrender its Note evidencing the
portion of the Loan corresponding to the interest so transferred and Borrower
shall deliver to Agent one or more new promissory notes in the same aggregate
principal amount issued to the assigning Lender and/or the Assignee.

88



--------------------------------------------------------------------------------



 



          SECTION 7.7.    Disclosure by Agent or Lender. Without limiting
Section 7.3 hereof, Borrower consents to the issuance by Agent and Lenders of
press releases, advertisements and other promotional materials in connection
with the marketing activities of Agent and Lenders, including the disclosure
that PB Capital Corporation is the Agent for the Loan, the amount of the Loan
and the name, location and use of the Premises.
          SECTION 7.8.    Interest Rate Protection Agreements. Each Lender that
is a party to any Interest Rate Protection Agreement acknowledges that the
interest of Borrower in and to such Interest Rate Protection Agreement will be
pledged and collaterally assigned to Agent pursuant to the Loan Documents, and
hereby consents without any restrictions to such pledge and collateral
assignment. All payments, if any, due under such Interest Rate Protection
Agreement shall be paid directly to Agent and all other rights of Borrower
shall, upon the occurrence and during the continuance of an Event of Default, be
exercisable by Agent. Each Lender that is a party to any Interest Rate
Protection Agreement shall execute and deliver to Agent, and cause any Affiliate
of such Lender that is a party to any Interest Rate Protection Agreement to
execute and deliver to Agent, upon entering into such agreement the Interest
Rate Protection Agreement Consent in order to confirm the foregoing.
ARTICLE VIII
AGENT AND LENDERS
          SECTION 8.1.    Scope of Article XIII. This Article VIII shall be
binding on Agent and Lenders, but shall not be binding on or enforceable by
Borrower unless otherwise expressly provided herein. As among Agent and Lenders,
the provisions of this Article VIII may be amended, waived or otherwise modified
by Agent and Lenders without Borrower’s consent and without the need for
Borrower to be party to any of the same. Without limiting the foregoing, nothing
contained in this Article VIII or any amendments, waivers or modifications
thereof by Agent and Lenders, shall limit or modify the rights and obligations
of, and restrictions applicable to, Borrower, Agent or Lenders set forth in any
other provision of this Loan Agreement or in the other Loan Documents, except as
among Agent and Lenders.
          SECTION 8.2.    Agent.
          (a) Appointment. Each Lender hereby irrevocably designates and
appoints Agent as the agent of such Lender with respect to the Loan and to act
as “Agent” under the Loan Documents. Each Lender hereby irrevocably authorizes
Agent, as its agent, to take such action and to exercise such powers on such
Lender’s behalf as may be taken by Agent under any Loan Document, including as a
payee, mortgagee, assignee or beneficiary or otherwise, together with such other
powers as are reasonably incidental thereto. Nothing contained in this Loan
Agreement, any Assignment and Acceptance or in any other Loan Document is
intended to create or shall be construed as imposing on Agent any obligations
except as expressly set forth in this Loan Agreement or in any other Loan
Document. Agent shall not have any fiduciary or trustee relationship with
Lenders.
          (b) Duties of Agent. Agent shall not have any duties or
responsibilities except those expressly set forth in this Loan Agreement and in
the other Loan Documents; no

89



--------------------------------------------------------------------------------



 



implied covenants, functions, responsibilities, duties, obligations or
liabilities of Agent shall be construed to exist under this Loan Agreement or
any other Loan Document. Agent shall perform its duties hereunder in accordance
with the same standard of care as that customarily exercised by Agent with
respect to the administration of a loan similar to the Loan held entirely for
its own account. Agent shall not have any duty to ascertain or inquire into or
verify the performance or observance of any covenants or agreements in any Loan
Documents by Borrower or any other Person or the satisfaction of any condition
or to inspect the Premises. Agent shall not be liable for any undertaking of
Borrower or any other Person or for any error of judgment, or for any action
taken or omitted to be taken by Agent other than willful misconduct or gross
negligence of Agent.
          (c) Reliance by Agent. Agent is entitled to rely upon (and shall be
protected in relying upon) any written or oral statement and notices or any
other certification or documents believed by Agent to be genuine and correct and
to have been signed or made by the proper Person and, with respect to all of its
duties under the Loan Documents, upon advice of counsel (including counsel for
Borrower and Guarantor), independent public accountants, engineers, architects
and other experts selected by Agent and shall not be liable for any action taken
or omitted to be taken by Agent in good faith in accordance with the advice of
such counsel, independent public accountants, engineers, architects and other
experts.
          (d) Delegation of Duties. Agent may execute any of its duties under
this Loan Agreement and any duties as Agent or as a party, payee, mortgagee,
assignee or beneficiary under any Loan Document, by or through agents,
affiliates or attorneys-in-fact. Agent shall not be responsible for the
negligence or misconduct of any agents, affiliates or attorneys-in-fact selected
by Agent with reasonable care and prudence.
          (e) Agent in its Capacity as a Lender. With respect to PB Capital
Corporation’s ownership interest in the Loan as a Lender, PB Capital Corporation
in its capacity as Lender shall have the rights and powers of a Lender under
this Loan Agreement and the other Loan Documents as set forth herein and therein
and may exercise or refrain from exercising the same as though it were not
Agent, and the term “Lender” and “Lenders” shall include PB Capital Corporation
in its individual capacity for so long as PB Capital Corporation shall hold any
interest in the Loan. The foregoing shall also apply to any future Agent that is
also a Lender.
          (f) Relationship with Borrower. Each Lender acknowledges that, with
respect to the Loan and the Loan Documents, Agent shall have the sole and
exclusive authority to deal and communicate with Borrower and any other Person
on behalf of Lenders and each Lender acknowledges that any notices or demands
from such Lender to Borrower or such Person must be promptly forwarded to Agent
for delivery. Each Lender agrees that it will not take any legal action, nor
institute any actions or proceedings, against Borrower or any other Person with
respect to any of the Obligations, without the prior consent of Agent, which
consent may be withheld by Agent in its discretion.
          SECTION 8.3.    Distributions. Each Lender shall be entitled to
receive, and Agent shall transfer to each Lender, each Lender’s Pro Rata Share
of all payments received by Agent pursuant to the Loan Documents on account of
principal, interest and other sums, excluding, however, (a) any sums payable to
Agent or any Lender in a manner other than in

90



--------------------------------------------------------------------------------



 



proportion to each Lender’s Pro Rata Share in connection with any Interest Rate
Protection Agreement or pursuant to Section 2.9 or 2.15 hereof, without regard
as to whether such sums constitute Additional Interest, (b) any sums payable
pursuant to the Loan Fee Letter, and (c) any sums payable to Agent in its
capacity as Agent, including any sums payable on account of expenses incurred by
Agent which Borrower is obligated to reimburse Agent pursuant to the Loan
Documents to the extent that Lenders have not made a payment on account thereof
pursuant to Section 8.9 hereof (the sums referred to in clauses (a) through (c)
are hereinafter referred to as, “Excluded Sums”).
          SECTION 8.4.    Authority, No Reliance; Binding Effect. Each Lender
(a) represents and warrants that it is legally authorized to enter into this
Loan Agreement, (b) agrees that neither Agent nor any Lender shall be
responsible to one another for the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectibility of any of the Loan
Documents or any other instrument or document furnished pursuant thereto or in
connection with the Obligations, or for the performance or the observance by
Borrower, Guarantor, any of their respective Affiliates or any other obligor of
any of their respective obligations under the Loan Documents or any other
instrument or document furnished pursuant thereto or in connection with the
Obligations, (c) confirms and agrees that neither Agent nor any Lender has made
or will be deemed to have made any warranty or representation to another or
shall be responsible to another for any statements, warranties or
representations (written or otherwise) made in or in connection with the Loan or
the Loan Documents or for the financial condition of Borrower or any other
Person or for the title or the value of any portion of the Mortgaged Property or
other Collateral and (d) agrees that it will be bound by the provisions of this
Loan Agreement and the other Loan Documents and will perform in accordance with
its terms all the obligations which by the terms of this Loan Agreement and the
other Loan Documents are required to be performed by it as a Lender. Each Lender
acknowledges that it has, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Loan
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Loan Agreement,
the other Loan Documents and any other instrument or document furnished pursuant
thereto or in connection with the Obligations.
          SECTION 8.5.    Loan.
          (a) Amendments and Modifications; Exercise of Rights and Remedies.
Subject to Section 8.5(b) hereof, Agent reserves the right, in its discretion,
in each instance without prior notice to Lenders, (i) to exercise or refrain
from exercising any powers or rights which Agent or Lenders may have under or
with respect to the Note, this Loan Agreement or any other Loan Document,
(ii) to enforce or forbear from enforcing the Loan Documents, (iii) to grant or
withhold consents, approvals or waivers and to make any other determinations in
connection with the Loan and the Loan Documents, (iv) to amend or modify the
Loan Documents, (v) to acquire additional security or release any security given
with respect to the Loan, (vi) to collect all sums due under the Loan Documents,
(vii) to declare the Loan due and payable when permitted to do so pursuant to
the terms of the Loan Documents, (viii) to enforce

91



--------------------------------------------------------------------------------



 



the Loan Documents, (ix) to take possession of, foreclose or accept a deed
and/or assignment of the Collateral or any portion thereof in lieu of
foreclosure, (x) to sell, dispose of or otherwise deal with the ownership and
operation of the Collateral, (xi) to bid at foreclosure of the Mortgage such
amount as Agent shall determine in its discretion, and (xii) to exercise or
determine not to exercise all powers which are incidental to any of the
foregoing.
          (b) Restrictions of Power of Agent. Notwithstanding anything to the
contrary contained in Section 8.5(a) hereof or elsewhere in this Loan Agreement,
Agent shall not (i) without the prior written consent of all Lenders, agree to
any amendment to or waiver of any of the terms or conditions of the Note, this
Loan Agreement or any other Loan Document which would (v) extend the time for
any payments of interest or principal, including the Maturity Date, (w) reduce
the rate of interest payable pursuant to this Loan Agreement, (x) increase the
maximum principal amount of the Loan (provided that protective advances shall
not be deemed to be prohibited or limited by this restriction), (y) release any
material portion of the Collateral other than in accordance with the Loan
Documents in all material respects or (z) release Borrower, Guarantor or any
other guarantor of the Loan from any of their material obligations with respect
to the Loan in any material respect or (ii) without the consent of the Requisite
Lenders during any period in which the Pro Rata Share of Agent and/or any
Affiliate of Agent as a Lender for the Loan is less than a ten percent (10%)
interest in the aggregate, either (v) agree to any material amendment to or
material waiver of any of the terms or conditions of the Note, this Loan
Agreement or any other Loan Documents, (w) declare the Loan due and payable,
(x) take possession of, foreclose or accept a deed and/or assignment of the
Collateral or any portion thereof in lieu of foreclosure, (y) sell or dispose of
the Collateral or (z) bid at any foreclosure of the Mortgage. In the event that
Agent requests a Lender’s consent pursuant to this Section 8.5(b) and Agent does
not receive the Lender’s written response within ten (10) Business Days of the
request therefor, such Lender shall be deemed to have consented to the action
proposed in such request.
          (c) Deemed Consent. In the event that Agent requests a Lender’s
consent pursuant to Section 8.5(b) hereof and Agent does not receive the
Lender’s written response within ten (10) Business Days of the request therefor,
or such shorter period that Agent in the exercise of its reasonable business
judgment determines is necessary under the circumstances, such Lender shall be
deemed to have consented to the action or determination proposed in such
request. All such requests for consent from Agent to Lenders shall (i) be given
in the form of a written notice to each Lender, (ii) be accompanied by a
description of the matter or item as to which such consent is requested, or
shall advise each Lender where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, and (iii) shall include
Agent’s proposal in respect thereof.
          (d) Instructions from Lenders. Agent may at any time request
instructions from Lenders with respect to any actions, consents, waivers or
approvals which, by the terms of any of the Loan Documents, Agent is permitted
or required to take or to grant, and Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval, consent or waiver
and shall not be under any liability whatsoever to any Person for refraining
from any action or withholding any approval, consent or waiver under any of the
Loan Documents until Agent shall have received such instructions.

92



--------------------------------------------------------------------------------



 



          SECTION 8.6.    Equitable Adjustments. If a Lender shall obtain any
payment (whether voluntary, involuntary or otherwise) on account of such
Lender’s interest in the Loan in excess of such Lender’s Pro Rata Share to which
such Lender is entitled (other than payments on account of Excluded Sums payable
to such Lender) or payment on account of Excluded Sums payable to another
Person, such Lender shall forthwith pay over to Agent an amount sufficient to
enable Agent to cause such excess payment to be shared ratably with the other
Lenders or, in the case of Excluded Sums payable to another Person, such
Excluded Sums.
          SECTION 8.7.    Other Transactions. Agent and each Lender and their
respective Affiliates and subsidiaries may accept deposits from, lend money to,
act as trustee under indentures of, and generally engage in any kind of business
with, Borrower, any Affiliate of Borrower, any subsidiaries of Borrower or its
Affiliates and any Person who may do business with or own interests in or
securities of Borrower or any such Affiliate or subsidiary without any duty to
account therefor to each other. In the event that Agent or a Lender shall enter
into an Interest Rate Protection Agreement, Agent or such Lender, as the case
may be, shall be free to exercise its rights and remedies pursuant to the terms
of the applicable Interest Rate Protection Agreement as if Agent or Lender, as
the case may be, was not Agent or a Lender hereunder.
          SECTION 8.8.    Obligations Absolute. Each Lender acknowledges and
agrees that its obligations hereunder are absolute and unconditional and shall
not be affected by any circumstance whatsoever, including any breach by Agent or
a Lender of their obligations under this Loan Agreement or any other Loan
Document, any lack of validity or enforceability of the Note, this Loan
Agreement or any other Loan Document, the occurrence and continuance of any
Default or Event of Default or the failure to satisfy any term or condition of
the Note, this Loan Agreement or any other Loan Document. Without limiting the
generality of the immediately preceding sentence, each Lender agrees that any
payment required to be made by it shall be made without any offset, abatement,
withholding or reduction whatsoever and a breach by Agent or any Lender of any
of their obligations pursuant to this Loan Agreement or any other Loan Document
shall not limit or otherwise affect a Lender’s obligations pursuant to this Loan
Agreement.
SECTION 8.9.    Indemnification.
          (a) Generally. Lenders hereby agree to indemnify Agent (to the extent
Agent is not otherwise reimbursed hereunder or under the Loan Documents by
Borrower), on demand, in proportion to their Pro Rata Shares, for and against
any and all claims, demands, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements
(including reasonable fees and disbursements of counsel) of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against Agent in
any way relating to or arising hereunder or out of any of the Loan Documents,
any action taken or omitted by Agent hereunder or thereunder, the Premises or
the Collateral, including any matter required to be indemnified by Borrower
pursuant to Section 9.1 hereof; provided, however, that Lenders shall not be
liable for (a) any of such claims, demands, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from Agent’s willful misconduct or gross negligence, or
(b) any of such claims, demands, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements which
arise pursuant to any Lender Interest Rate Protection Agreement to which

93



--------------------------------------------------------------------------------



 



Agent or its Affiliate is party. A certificate of Agent as to the amount for
which Lenders are required to reimburse Agent pursuant to this Section 8.9 shall
be prima facie evidence as to such amount. Lenders’ obligations under this
Section 8.9 shall survive the termination of this Loan Agreement and the Loan
Documents. Without limiting the foregoing, in the event Agent elects to make a
protective advance, each Lender shall fund its Pro Rata Share thereof. If Agent
advances its own funds for any protective advance, each Lender shall upon
Agent’s demand reimburse Agent for same in the amount of its Pro Rata Share
thereof.
          (b) Indemnification Regarding Certain Actions. Unless indemnified to
Agent’s satisfaction against any claims, demands, liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements (including reasonable fees and disbursements of counsel), Agent
may not be compelled to do any act under this Loan Agreement or any other Loan
Document or to take any action toward the execution or enforcement of the powers
hereby or thereby created or to prosecute or defend any suit with respect to
this Loan Agreement or any other Loan Document. In no event, however, shall
Agent be required to take any action that Agent determines would be in violation
of any applicable regulatory requirements, or could incur for Agent criminal or
onerous civil liability.
          SECTION 8.10.    Taxes. All taxes due and payable on any payments to
be made to any Lender with respect to the Obligations or under the Loan
Documents shall be such Lender’s sole responsibility. All payments payable by
Agent to any Lender hereunder or otherwise with respect to the Obligations shall
be made without deduction for any taxes, charges, levies or withholdings, except
to the extent, if any, that such amounts are required to be withheld by Agent
under applicable law or the terms of the Loan Documents or this Loan Agreement.
If any Lender is organized or is existing under the laws of a jurisdiction
outside the United States, such Lender shall provide to Agent upon the execution
of this Loan Agreement, or execution of any Assignment and Acceptance pursuant
to which it becomes a Lender hereunder, and from time to time thereafter, at
least two (2) duplicate completed and signed copies of any form(s) that may be
required by the United States Internal Revenue Service in order to certify such
Lender’s exemption from United States withholding taxes with respect to payments
to be made to such Lender with respect to the Obligations or under the Loan
Documents or such other documents as are necessary to indicate that all such
payments are exempt from or subject to such taxes at a rate reduced by an
applicable tax treaty.
          SECTION 8.11.    Return of Payments. If Agent has received or applied
any payment with respect to the Loan and has paid to any Lender any portion of
such payment, and thereafter such payment or application is rescinded or must
otherwise be returned or paid over by Agent, whether required pursuant to any
bankruptcy or insolvency law, the Loan Documents, or otherwise, such Lender
shall, at Agent’s request, promptly return its share of such payment or
application to Agent. In addition, such Lender shall simultaneously remit its
Pro Rata Share of any interest or other amounts required to be paid by Agent
with respect to such payment or application. If any Lender fails to remit such
payment to Agent prior to 10:00 a.m. (New York City time) on the second (2nd)
Business Day following Agent’s request for such funds, the payment owed to Agent
shall earn interest at the Base Rate for each day from the date of Agent’s
request until its payment to Agent.

94



--------------------------------------------------------------------------------



 



          SECTION 8.12.    No Partnership. This Loan Agreement, the Assignment
and Acceptances and the other Loan Documents do not create a partnership or
joint venture among Agent and/or Lenders.
          SECTION 8.13.    Resignation and Removal of Agent; Successor Agent.
          (a) Resignation. Agent may resign, without the consent of Borrower or
any Lender, from the performance of all its functions and duties hereunder at
any time by giving at least fifteen (15) Business Days’ prior written notice to
Borrower and Lenders, unless applicable law requires a shorter notice period or
that there be no notice period, in which instance such applicable law shall
control. Such resignation shall take effect upon the acceptance by a successor
Agent of appointment pursuant to Section 8.13(c) or, if applicable, the
appointment by Agent of a successor Agent pursuant to Section 8.13(d) hereof.
          (b) Removal of Agent. In the event of the occurrence of any material
gross negligence or willful misconduct of Agent, if all of the Lenders (other
than a Lender that is then acting as Agent) agree, then Agent may be removed as
the agent; provided, however, that no such removal of Agent shall in any way
affect the rights of Agent in its individual capacity as a Lender. Such removal
shall take effect upon the acceptance by a successor Agent of appointment
pursuant to Section 8.13(c) hereof.
          (c) Appointment of Successor Agent by Requisite Lenders. Upon any
resignation of Agent, the Requisite Lenders (including in the determination of
the Requisite Lenders, the Pro Rata Shares of such Lender that is also the
resigning Agent) shall appoint a successor Agent. Upon any removal of Agent, the
Requisite Lenders (excluding in the determination of the Requisite Lenders, the
Pro Rata Shares of such Lender that is also the removed Agent shall appoint a
successor Agent.
          (d) Appointment by Resigning Agent. If, upon the resignation of Agent,
a successor Agent shall not have been appointed within the fifteen (15) Business
Days or shorter period provided in Section 8.13(a) hereof, the resigning Agent
shall then appoint a successor Agent, which successor shall serve as Agent until
such time, if any, as the Requisite Lenders appoint a successor Agent as
provided above.
          (e) Rights of the Successor and Prior Agent. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent, or, if applicable, the
appointment of a successor Agent by Agent pursuant to Section 8.13(d) hereof,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigned or removed Agent arising
from and after the date of such acceptance and appointment, and the resigned or
removed Agent shall be discharged from the duties and obligations of Agent
arising from and after such date. After the resignation or removal of Agent as
provided herein, the provisions of this Loan Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Loan Agreement.
          SECTION 8.14.    Defaults by any Lender.
          (a) Consequences of Default. If for any reason any Lender shall be in
default of any of its obligations pursuant to this Loan Agreement or any other
Loan Document (a

95



--------------------------------------------------------------------------------



 



“Defaulting Lender”), then, in addition to the rights and remedies that may be
available to Agent and any other Lender under this Loan Agreement, at law and in
equity, such Defaulting Lender’s right to participate as a Lender in decisions
under this Loan Agreement, including any rights to approve or direct any
determination, action or inaction of Agent where the approval or direction of
Lenders is required or permitted hereby, and such Defaulting Lender’s right to
assign, transfer, sell all or any portion of its rights in and to the Loan or a
participation therein pursuant to Article VII hereof, shall be suspended during
the pendency of such failure or refusal.
          (b) Remedies. If for any reason the Defaulting Lender fails to make
timely payment of any amount required to be paid by such Defaulting Lender to or
for the benefit of Agent or any other Lender hereunder, then, in addition to
other rights and remedies which Agent or such other Lender may have hereunder or
otherwise, Agent or any Lender shall be entitled, but not obligated (i) to
advance funds on behalf of any Defaulting Lender, (ii) to the extent not paid by
Borrower, to collect interest from the Defaulting Lender at the Base Rate until
the date on which the payment is made, (iii) to withhold or set off or in the
case of a Lender, to cause Agent to withhold or setoff, and to apply to the
payment of the defaulted amount and any related interest, any amounts to be paid
to the Defaulting Lender under this Loan Agreement, (iv) to bring an action or
suit against the Defaulting Lender in a court of competent jurisdiction to
recover the defaulted amount and any related interest and (v) to purchase the
Defaulting Lender’s interest in the Loan in the manner set forth in this
Section 8.14. Upon the Defaulting Lender’s failure to make payments as set forth
herein and so long as such failure remains uncured (and it is agreed an advance
of funds by any other Lender pursuant to clause (i) above shall not be
considered a cure of the Defaulting Lender’s default), the Defaulting Lender
shall not be entitled to receive its share of any payments made by Borrower (or
amounts owed by Borrower) after such date pursuant to the Loan Documents. If
Agent receives any payment with respect to the Obligations from Borrower as to
which a Defaulting Lender would otherwise have been entitled, then such
Defaulting Lender’s share of such payment shall be credited toward the amount
owed hereunder by such Defaulting Lender on a dollar for dollar basis.
          (c) Purchase of Defaulting Lender’s Interest After Default. In the
event of a default by a Lender as referred to in Section 8.14(a) hereof, each
Lender which is not a Defaulting Lender shall have the right, but not the
obligation, in its sole discretion, to acquire such Defaulting Lender’s interest
in the Loan. If more than one Lender exercises such right, each such Lender
which is not a Defaulting Lender shall have the right to acquire (in accordance
with such acquiring Lender’s Pro Rata Share or upon agreement of the Lenders
that desire to so purchase the Defaulting Lender’s interest, any other
proportion) the Defaulting Lender’s interest in the Loan. Such right to purchase
shall be exercised by written notice from the applicable Lender(s) electing to
exercise such right to the Defaulting Lender (an “Exercise Notice”), copies of
which shall also be sent concurrently to each other Lender. The Exercise Notice
shall specify (i) the purchase price for the interest of the Defaulting Lender,
determined in accordance with Section 8.15 hereof and (ii) the date on which
such purchase is to occur, which shall be any Business Day which is not less
than fifteen (15) days after the date on which the Exercise Notice is given,
provided that if such Defaulting Lender shall have cured its default in full
(including with the payment of any interest and other amounts due in connection
therewith) to the satisfaction of Agent within said fifteen (15) day period,
then the Exercise Notice shall be of no further effect and the non-defaulting
Lender(s) shall no longer have a right to purchase such Defaulting Lender’s
interest. Upon any such purchase of a Defaulting Lender’s interest and as of

96



--------------------------------------------------------------------------------



 



the date of such purchase (the “Purchase Date”), the Defaulting Lender’s
interest in the Loan, and its rights hereunder as a Lender arising from and
after the Purchase Date (but not its rights and liabilities with respect thereto
or under this Loan Agreement or the other Loan Documents for obligations,
indemnities and other matters arising or matters occurring before the Purchase
Date) shall terminate on the Purchase Date, and the Defaulting Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest. Without in any manner limiting the remedies of Agent or any other
Lender, the obligation of a Defaulting Lender to sell and assign its interest in
the Loan under this Section 8.14 shall be specifically enforceable by Agent
and/or any other Lender by an action brought in any court of competent
jurisdiction for such purpose, it being acknowledged and agreed that, in light
of the disruption in the administration of the Loan and the other terms of the
Loan Documents that a Defaulting Lender may cause, damages and other remedies at
law are not adequate.
          SECTION 8.15.    Purchase Price; Payment for Defaulting Lender’s Pro
Rata Share. The purchase price for the interest of a Defaulting Lender in the
Loan (the “Purchase Price”) shall be equal to the sum of all of the Defaulting
Lender’s advances under the Loan Documents outstanding as of the Purchase Date,
less the costs and expenses incurred by Agent and any non-defaulting Lender
directly as a result of the Defaulting Lender’s default hereunder, including
interest accrued on such unpaid amounts (at the Base Rate), court costs and
including reasonable attorneys’ fees and disbursements, and fees for accountants
and other similar advisors (provided that such costs and expenses are paid by
the Lenders acquiring the interest of such Defaulting Lender to Agent and the
Lenders incurring same).
ARTICLE IX
GENERAL CONDITIONS
          SECTION 9.1.    Indemnity.
          (a) Borrower hereby indemnifies and agrees to defend, protect and hold
harmless Agent and Lenders and their respective affiliates, participants,
directors, officers, agents and employees (each, an “Indemnified Party”) from
and against any and all losses, liabilities, obligations, charges, claims,
damages, penalties, causes of action, costs and expenses (including attorneys’
fees and disbursements) of any kind or nature (except to the extent of any claim
arising solely from the gross negligence or willful misconduct of such
Indemnified Party and any claim arising among, by or between Agent and Lenders
against each other or any of them), suffered or incurred by an Indemnified Party
in connection with this Loan Agreement, any of the other Loan Documents, the
consummation of the transactions contemplated herein or therein or the use,
operation or occupancy of the Premises or any Mortgaged Property, including the
following:

  (i)   any accident, injury to or death of Persons or loss of or damage to
property occurring on or about the Premises or any part thereof, or the
adjoining sidewalks, curbs, vaults and vault space, if any, and streets and
ways;

97



--------------------------------------------------------------------------------



 



  (ii)   any design, construction, operation, use, nonuse or condition of the
Premises or any part thereof, or the adjoining sidewalks, curbs, vaults and
vault space, if any, and streets and ways, including claims or penalties arising
from violation of any Legal Requirement or Insurance Requirement, as well as any
claim based on any patent or latent defect, whether or not discoverable by Agent
or any Lender, any claim as to which the insurance is inadequate;     (iii)  
any performance of or failure to perform any labor or services or furnishing of
or failure to furnish any materials or other property in respect of the Premises
or any part thereof;     (iv)   any negligence or tortious act or omission on
the part of Borrower or any of its agents, contractors, servants, employees,
Lessees, lessees, sublessees, licensees, guests or invitees;     (v)   any claim
or liability arising pursuant to any Lease, any Premises Document, any Permitted
Encumbrance, the Management Agreement, the Franchise Agreement or any other
agreement to which Borrower is a party or by which the Mortgaged Property or any
part thereof is bound, including any and all amounts payable to Property Manager
or any other Person as a result of any termination of the Management Agreement
or any such other agreement, including any termination by Agent in connection
with the exercise of its rights and remedies pursuant to this Loan Agreement or
the other Loan Documents;     (vi)   any other relationship that has arisen or
may arise between or among Agent, Lenders, Borrower, Guarantor, any third party
with respect to the Premises or the Mortgaged Property or any of the foregoing,
as a result of the execution and delivery of the Note, this Loan Agreement or
the other Loan Documents, or any other action contemplated hereby, thereby or by
any other document executed in connection with the Loan;     (vii)   any claim,
action or other proceeding brought by or on behalf of any Person against Agent
or any Lender as the holder of, or by reason of its interest in, any sum
deposited or paid hereunder or in connection herewith, any insurance proceeds,
any condemnation awards or other amounts applied to the Obligations of Borrower;
and     (viii)   any circumstance resulting in the impairment of the Liens of
the Mortgage or the other Security Documents.

98



--------------------------------------------------------------------------------



 



          (b) If any action or proceeding shall be commenced or taken (including
an action to foreclose the Mortgage, collect the Obligations or enforce Agent’s
rights under this Loan Agreement, the Note or the other Loan Documents) by Agent
or any other Person, in which action or proceeding Agent or any Lender is
involved or is made a party by reason of the execution and/or delivery of the
Note, this Loan Agreement, or any other Loan Documents or in which it becomes
necessary to enforce, defend or uphold the lien on the Mortgaged Property
pursuant to the Mortgage, this Loan Agreement or the other Loan Documents or the
Agent’s and Lenders’ rights under the Note or any other Loan Documents, all sums
paid by Agent for the expense of any such action or litigation shall be paid by
Borrower to Agent five (5) Business Days after demand. In the event the
Mortgaged Property, or any part thereof, shall be advertised for foreclosure
sale and not sold, Borrower shall pay all costs in connection therewith,
including reasonable attorneys’ fees and disbursements and advertising costs.
          (c) Borrower hereby indemnifies and agrees to defend and hold harmless
the Indemnified Parties from and against any and all liabilities, claims,
charges, losses and expenses (including attorneys’ fees and disbursements) or
damages of any kind or nature which may arise as a result of any claim by any
broker, “finder” or advisor with which Borrower or any Affiliate of Borrower has
dealt or is alleged to have dealt, including Broker.
          (d) Borrower will hold Agent and each Lender harmless against any and
all liability with respect to any mortgage/deed recording, transfer or
intangible personal property tax or similar imposition now or hereafter in
effect, to the extent that the same may be payable by Agent or any Lender with
respect to this Loan Agreement, any Note or any other Loan Document.
          (e) Within five (5) Business Days of demand by any Indemnified Party,
Borrower shall commence to defend, and shall thereafter diligently pursue
defense of, any investigation, action or proceeding in connection with any claim
or liability, or alleged claim or liability, that would, if determined adversely
to such Indemnified Party, be covered by the indemnification provisions
contained in this Section 9.1, such defense to be at the sole cost and expense
of Borrower and by counsel selected by Borrower and reasonably approved by such
Indemnified Party, which counsel may, without limiting the rights of an
Indemnified Party pursuant to the next succeeding sentence, also represent
Borrower in such investigation, action or proceeding. In the alternative, an
Indemnified Party may elect to conduct its own defense through counsel of its
own choosing and at the expense of Borrower.
          (f) The provisions of this Section 9.1 shall survive the repayment of
the Loan.
          SECTION 9.2.    No Waivers. No failure or delay on the part of Agent
or Lenders in exercising any right, power or remedy hereunder or under or in
connection with this Loan Agreement or the other Loan Documents or to insist
upon the strict performance of any term of this Loan Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy under or in
connection with this Loan Agreement or any other Loan Document.
          SECTION 9.3.    Intentionally Omitted.

99



--------------------------------------------------------------------------------



 



          SECTION 9.4.    Agent and Lenders Sole Beneficiaries. No Person other
than Agent, Lenders and Borrower shall have standing to require satisfaction of
any terms, provisions or covenants hereof. No Person other than Agent, Lenders
and Borrower shall be deemed to be beneficiary of the terms, provisions,
covenants and other conditions of this Loan Agreement and the other Loan
Documents, any or all of which may be freely waived, in whole or in part, by
Agent at any time if Agent deems it advisable or desirable to do so.
          SECTION 9.5.    Entire Agreement. This Loan Agreement and the other
Loan Documents embody the entire agreement and understanding between Borrower,
Agent and/or Lenders with respect to the Loan and supersede and cancel all prior
loan applications, expressions of interest, commitments, agreements and
understandings, whether oral or written, relating to the subject matter hereof,
except as specifically agreed in writing to the contrary.
          SECTION 9.6.    Assignment. Borrower may not assign, transfer or
otherwise convey this Loan Agreement or any other Loan Document, in whole or in
part, nor all or any portion of the Loan nor any interest therein.
          SECTION 9.7.    Further Assurances; Filing of Financing Statements.
Borrower promptly shall make, execute or endorse, and acknowledge and deliver or
file or cause the same to be done, all such vouchers, invoices, notices,
certifications, instruments, additional agreements, undertakings, conveyances,
deeds of trust, mortgages, transfers, assignments, financing statements or other
assurances, and take all such other action, as Agent may, from time to time,
reasonably deem necessary or proper in connection with this Loan Agreement or
any of the other Loan Documents, the obligations of Borrower hereunder or
thereunder, or for better assuring and confirming unto Agent and Lenders the
full benefits and rights granted or purported to be granted by this Loan
Agreement or the other Loan Documents; provided, however, the same do not
increase in a material manner Borrower’s or Guarantor’s respective obligations
or decrease in a material manner such parties’ respective rights under this Loan
Agreement or the other Loan Documents. Borrower hereby agrees that, without
notice to or the consent of Borrower, Agent may file with the appropriate public
officials such financing statements or similar documents as are or may become
necessary to perfect and continue the perfection of the security interest
granted by any Security Document.
          SECTION 9.8.    Cumulative Remedies. The remedies in this Loan
Agreement and the other Loan Documents herein are cumulative and not exclusive
of any remedies available at law or equity or in any other agreement, document
or instrument.
          SECTION 9.9.    Amendments, Consents, Waivers, Approvals, Etc. Except
as set forth in Section 8.1 hereof, no amendment, modification, termination, or
waiver of any provision of this Loan Agreement or the other Loan Documents shall
be effective unless in writing and signed by Borrower and Agent. With respect to
any matter for which Agent’s consent or approval is required hereunder or under
the other Loan Documents, no such consent or approval by Agent hereunder shall
in any event be effective unless the same shall be in writing and signed by
Agent, and then such waiver or consent shall be effective only in the

100



--------------------------------------------------------------------------------



 



specific instance and for the specific purpose for which given. Any waiver or
consent made by Agent shall be effective only in the specific instance and for
the specific purpose for which given. No notice to or demand on Borrower in any
case shall entitle Borrower to any other or further notice or demand in similar
or other circumstances. No failure or delay of Agent in exercising any power or
right hereunder or to demand payment for any sums due pursuant to this Loan
Agreement or any other Loan Document, shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other further exercise thereof or the exercise of any other right
or power.
          SECTION 9.10.    Notices. Except as may be otherwise expressly
provided herein, all notices, certificates, demands, requests, approvals,
consents, waivers and other communications provided for herein shall be in
writing and (a) mailed (registered or certified mail, return receipt requested,
and postage prepaid), (b) hand-delivered, with signed receipt, or (c) sent by
nationally-recognized overnight courier as follows:
If to Borrower, to:
Interstate Atlanta Airport, LLC
c/o Interstate Hotels & Resorts
4501 North Fairfax Drive, Suite 500
Arlington, Virginia 22203
Attention: Executive Vice President and General Counsel
with a copy to:
DeCampo, Diamond & Ash
747 Third Avenue
New York, New York 10017
Attention: William B. Diamond, Esq.
If to Agent, to:
PB Capital Corporation
230 Park Avenue
New York, New York 10169
Attention: Real Estate Portfolio Management
with a copy to:
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Attention: Warren J. Bernstein, Esq.

101



--------------------------------------------------------------------------------



 



If to Lenders, to:
PB Capital Corporation
230 Park Avenue
New York, New York 10169
Attention: Real Estate Portfolio Management
with a copy to:
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Attention: Warren J. Bernstein, Esq.
or to such other address with respect to any party as such party shall notify
the other parties in writing. All such notices, certificates, demands, requests,
approvals, waivers and other communications given pursuant to this Section 9.10
shall be effective when received (or delivery is refused) at the address
specified as aforesaid.
          SECTION 9.11.    Limitation on Liability. All Obligations shall be
recourse to Borrower. Notwithstanding anything to the contrary contained in this
Loan Agreement, the Note, the Mortgage or the other Loan Documents, no recourse
shall be had for the payment of the principal, Interest, Additional Interest or
other amounts owed hereunder or under the Note or the other Loan Documents, or
for any claim based on this Loan Agreement, the Note or any other Loan Document,
against Guarantor (or any Affiliate of Guarantor) or any of its assets (other
than from the interest of Guarantor in Borrower), or against any principal,
partner, member, shareholder, officer, director, agent or employee of Borrower
or Guarantor or any Affiliate of Guarantor (other than from the indirect
interest of any such Person in Borrower), it being expressly understood that the
sole remedies of Agent and Lenders with respect to such amounts and claims shall
be against Borrower and the assets of Borrower, including the Mortgaged
Property, and other Collateral; provided, however, that:
          (a) nothing contained in this Loan Agreement (including the provisions
of this Section 9.11), the Note or the other Loan Documents shall constitute a
waiver of any of Borrower’s obligations herein or under the Note or the other
Loan Documents, or of any of any obligations of Guarantor (including, to the
extent a direct or indirect owner of Borrower) under the Loan Documents to which
it is a party;
          (b) nothing contained in this Loan Agreement (including the provisions
of this Section 9.11), the Note or the other Loan Documents shall constitute a
limitation of liability of Borrower or any of its assets; and
          (c) nothing contained in this Loan Agreement (including the provisions
of this Section 9.11), the Note or the other Loan Documents shall constitute a
limitation of liability of Guarantor or any of its respective assets with
respect to the Recourse Liability Agreement, the Environmental Indemnity or any
other guaranty or indemnity agreement given by it in connection with the Loan,
as applicable.

102



--------------------------------------------------------------------------------



 



          SECTION 9.12.    Waiver of Consequential Damages, Etc. Borrower hereby
unconditionally and irrevocably waives, to the maximum extent not prohibited by
applicable law, any rights it may have to claim or recover against Agent or
Lenders in any legal action or proceeding any special, exemplary, punitive or
consequential damages.
          SECTION 9.13.    Binding Effect. This Loan Agreement shall be binding
upon and inure to the benefit of Agent and Lenders and their respective
permitted successors and assigns and Borrower and its permitted successors and
assigns.
          SECTION 9.14.    Severability of Provisions. Any provision of this
Loan Agreement which is prohibited or unenforceable in the State of New York or
in any other jurisdiction in the United States shall be, as to the State of New
York or such other jurisdiction in the United States, ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provisions
in any other jurisdiction.
          SECTION 9.15.    Governing Law and Consent to Jurisdiction. This Loan
Agreement shall be governed by, and construed in accordance with, the
substantive laws of the State of New York. Borrower, Agent and Lenders
irrevocably (a) agree that any suit, action or other legal proceeding arising
out of or relating to this Loan Agreement, the Note or the other Loan Documents
may be brought in the Courts of the United States of America located in the
Southern District of New York or in a state court of record in New York County,
New York, (b) consent to the jurisdiction of each such court in any such suit,
action or proceeding and (c) waive any objection which it may have to the laying
of venue of any such suit, action or proceeding in any of such courts and any
claim that any such suit, action or proceeding has been brought in an
inconvenient forum. Borrower irrevocably consents to the service of any and all
process in any such suit, action or proceeding by service of copies of such
process to Borrower at its address provided in Section 9.10 hereof. Nothing in
this Section 9.15, however, shall affect the right of Agent to serve legal
process in any other manner permitted by law or affect the right of Agent to
bring any suit, action or proceeding against Borrower or its property in the
courts of any other jurisdictions.
          SECTION 9.16.    Waiver of Jury Trial. Borrower, Agent and Lenders
each hereby expressly and unconditionally waives any and every right either
party may have to a trial by jury, in any suit, action or proceeding brought
under or with respect to this Loan Agreement, the Note or the other Loan
Documents.
          SECTION 9.17.    No Joint Venture. Borrower is not and shall not be
deemed to be a joint venturer, partner, tenant in common or joint tenant with,
or an agent of, Agent or Lenders for any purpose. Neither Agent nor Lenders
shall be deemed to be in privity of contract with third party unless and until
and except to the extent that Agent shall affirmatively act to establish any
such privity pursuant to Article VI hereof, or in the exercise of Agent’s and
Lenders’ remedies pursuant to the Mortgage, the Assignment of Agreements or any
other Loan Document.

103



--------------------------------------------------------------------------------



 



          SECTION 9.18.    Determinations and Consents of Agent. Unless
expressly provided otherwise in any particular instance in the applicable Loan
Document, any determination, election or judgment made or any consent or waiver
given by Agent pursuant to this Loan Agreement or any other Loan Document shall
be made or given, as the case may be, in Agent’s sole and absolute discretion,
whether or not the applicable provision of this Loan Agreement or such other
Loan Document expressly so provides. In making any such determination, election
or judgment or in providing or deciding not to provide any such consent or
waiver, Agent shall be entitled to rely, to the extent Agent so elects, in whole
or in part on the advice of counsel, independent public accountants, engineers,
architects and other experts selected by Agent.
          SECTION 9.19.    Reliance by Agent on Action on Behalf of Borrower.
Agent shall be entitled to rely on any notice, communication or other action
taken by any Person purporting to sign as the officer or other authorized agent,
signatory, representative or agent of Borrower or Guarantor purporting to be
taken on Borrower’s or Guarantor’s behalf (or on Guarantor’s behalf on behalf of
Borrower) as being conclusive evidence of Borrower’s or Guarantor’s right to
take such action and, in doing so, bind Borrower or Guarantor, as applicable, to
the action taken.
          SECTION 9.20.    Headings, Etc. The headings and captions of various
sections of this Loan Agreement have been inserted for convenience only and are
not to be construed as defining, modifying, limiting or amplifying, in any way,
the scope or intent of the provisions hereof.
          SECTION 9.21.    Incorporation by Reference. Borrower agrees that the
Note and the other Loan Documents shall be made subject to all the terms,
covenants, conditions, obligations, stipulations and agreements contained in
this Loan Agreement to the same extent and effect as if fully set forth in and
made a part of the Note and the other Loan Documents. In the event of a conflict
between any of the Loan Documents and the provisions of this Loan Agreement,
this Loan Agreement shall control.
          SECTION 9.22.    Counterparts. This Loan Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, and it shall not be necessary in making proof of this Loan Agreement
to produce or account for more than one such counterpart.
          SECTION 9.23.    Attorneys’ Fees. Any provisions of this Loan
Agreement or any other Loan Document that require payment to Agent or Lenders of
legal fees or expenses incurred by any of them shall be construed as including
any and all such reasonable fees and expenses incurred in connection with
litigation, mediation, arbitration, other alternative dispute processes,
administration proceedings and bankruptcy proceedings, and any appeals from any
of the foregoing.
          SECTION 9.24.    Employer Identification Number, Etc. Borrower
acknowledges that in order for Lenders to comply with the requirements under the
Patriot Act, Borrower must provide to Agent certain information or supporting
documentation (collectively “Documentation”) at the time of execution of this
Loan Agreement. Lenders may be required by

104



--------------------------------------------------------------------------------



 



the Patriot Act to verify and record any Documentation provided by Borrower to
validate Borrower’s identity. Documentation that may be requested from Borrower
may include, but is not limited to, a Federal Employer Identification Number
(FEIN), a Certificate of Good Standing to validate Borrower’s corporate,
partnership or limited liability company existence, a Certificate of Incumbency
to authenticate the management of Borrower, and other government issued
certified documents to validate Borrower’s authorization to conduct business.
[The remainder of this page is intentionally left blank.]

105



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement
to be duly executed and delivered by their respective duly authorized officers
as of the day and year first above written.

            BORROWER:

INTERSTATE ATLANTA AIRPORT, LLC
      By:   /s/ CARRIE S. MCINTYRE       Name:   Carrie S. McIntyre     
Title:   Vice President and Treasurer     

[Signatures continue on the following page]





--------------------------------------------------------------------------------



 



            AGENT:

PB CAPITAL CORPORATION
      By:   /s/ JONATHAN OH       Name:   Jonathan Oh      Title:   Senior
Director              By:   /s/ DANIEL T. CERULLI       Name:   Daniel T.
Cerulli      Title:   Senior Director        LENDERS:

PB CAPITAL CORPORATION
      By:   /s/ JONATHAN OH       Name:   Jonathan Oh      Title:   Senior
Director              By:   /s/ DANIEL T. CERULLI       Name:   Daniel T.
Cerulli      Title:   Senior Director     

